Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 1 of 101




             EXHIBIT A
                                                                            Page 1 of 2
          Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 2 of 101




  Case #2019CI06848
  Name:

  Date Filed : 4/3/2019

  Case Status : PENDING

  Litigant Type : DEFENDANT

  Court : 131

  Docket Type : DEBT/CONTRACT

  Business Name : 2019CI06848

  Style : TOP CLASS HOSPITALITY LLC

  Style (2) : vs AMGUARD INSURANCE COMPANY ET AL




https://search.bexar.org/Case/CaseDetail?r=caeaf4ef-d9fb-4ad7-a0b6-717ee85fb10a&st=b... 5/21/2019
                                                                             Page 2 of 2
           Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 3 of 101



  Case History
                                    Currently viewing all records

   Sequence        Date Filed    Description

  P00008           5/17/2019    ORIGINAL ANSWER OF
                                AMGUARD INSURANCE COMPANY MOTION TO TRAN
                                SFER VENUE AND SUBJECT THERETO

  P00007           5/8/2019     AFFIDAVIT OF
                                ALBERTO CASAS LICON OF SERVICE (AMENDED)

  P00006           4/29/2019    AFFIDAVIT OF
                                TRACY JONES

  S00002           4/8/2019     CITATION
                                DAVID NESBIT
                                ISSUED: 4/8/2019 RECEIVED: 4/24/2019
                                EXECUTED: 4/26/2019 RETURNED: 5/1/2019

  S00001           4/8/2019     CITATION
                                AMGUARD INSURANCE COMPANY
                                ISSUED: 4/8/2019

  P00005           4/4/2019     REQUEST FOR SERVICE AND PROCESS

  P00004           4/4/2019     SERVICE ASSIGNED TO CLERK 3

  P00003           4/3/2019     PETITION

  P00002           4/3/2019     CIVIL CASE INFORMATION SHEET

  P00001           4/3/2019     JURY FEE PAID




https://search.bexar.org/Case/CaseDetail?r=caeaf4ef-d9fb-4ad7-a0b6-717ee85fb10a&st=b... 5/21/2019
 FILED
 4/3/2019 4:48 PM      Case 5:19-cv-00558-JKP-RBF
                                   W/ JD             Document 1-1 Filed 05/24/19 Page 4 of 101
 Mary Angie Garcia
 Bexar County District Clerk
 Accepted By: Victoria Angeles

                                                              2019CI06848
                                                 Cause No. __________

             TOP CLASS HOSPITALITY, LLC                   §          IN THE DISTRICT COURT OF
                        Plaintiff,                        §
                                                          §
             v.                                           §              BEXAR COUNTY, TEXAS
                                                          §
             AMGUARD INSURANCE COMPANY,                   §
             and DAVID NESBIT                             §           131st
                       Defendants.                        §           _______JUDICIAL DISTRICT

                              PLAINTIFF’S ORIGINAL PETITION & JURY DEMAND

                    Plaintiff TOP CLASS HOSPITALITY, LLC (“Top Class” or “Plaintiff”) files this Original

             Petition against AMGUARD INSURANCE COMPANY (“AmGuard” or “Carrier”) and DAVID

             NESBIT (“Nesbit”) (Collectively “Defendants”) and would respectfully show the following:

                                                Discovery Control Plan

             1.     Plaintiff intends to conduct discovery under Level 2 of Texas Rule of Civil Procedure

             190.

                                                         Parties

             2.     Plaintiff, Top Class Hospitality, LLC is a domestic limited liability company located and

             operating in the State of Texas.

             3.     Upon information and belief, AmGuard is a foreign fire and casualty insurance company

             engaged in the business of insurance in Texas, operating for the purpose of accumulating

             monetary profit. AmGuard regularly conducts the business of insurance in a systematic and

             continuous manner in the State of Texas. AmGuard may be served with process through CT

             Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3136.

             4.     Upon information and belief, David Nesbit is an individual residing and working in

             Bexar County, Texas. Mr. Nesbit may be served with process at 29616 No Le Hace Drive, Fair

             Oaks Ranch, Bexar County, Texas, 78015.

                                                      Page 1 of 14


Copy from re:SearchTX
                  Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 5 of 101



                                                  Venue & Jurisdiction

             5.     Venue is proper in Bexar County under TEX. CIV. PRAC. & REM. CODE section

             15.002(a)(2) because Nesbit, a natural person, resides in Bexar County.

             6.     Plaintiff seeks damages within the jurisdictional limits of this Court. At this time,

             Plaintiff seeks monetary relief in an amount over $1,000,000. Plaintiff reserves the right to

             modify the amount and type of relief sought in the future.

                                                   Factual Background

             The Property

             7.     Top Class Hospitality, LLC owns and operates the Holiday Inn Express hotel located at

             1436 N. Business IH 35, New Braunfels, Texas 78130, in Comal County, Texas (the “Property”).

             The four-story hotel consists 47,800 square feet of finished space.




                                                        Page 2 of 14


Copy from re:SearchTX
                     Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 6 of 101



             The Policy

             8.       Prior to August 25, 2017, Plaintiff paid annual premiums, assessments, fees, surcharges,

             and taxes to AmGuard to acquire comprehensive commercial insurance coverage for the

             Property under Policy No. TOBP845751.

             9.       The Policy provides coverage for Plaintiff, for covered damages that occur during the

             Policy Period, from March 20, 2017 through March 20, 2018. In exchange for Plaintiff’s

             premium payment, the Plaintiff’s Policy includes the following limits and coverages, in relevant

             part:




             10.      As evidenced by the Declarations Page and confirmed in the Policy provisions, the Policy

             provides coverage to the Property’s physical structure on a replacement cost value basis for

             damages caused by wind and hail up to $7,800,000. Further, the Policy provides coverage for

             Business Personal Property for over $1,000,000. See Ex. A, Policy, at Declarations Pages.




                                                        Page 3 of 14


Copy from re:SearchTX
                   Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 7 of 101



             Hurricane Harvey

             11.    On or about August 25, 2017, Hurricane Harvey, recognized as one of the most

             devastating natural disasters in United States history, made landfall on the Texas coast as a

             Category 4 hurricane with wind speeds of up to 150 miles per hour. Hurricane Harvey’s wind

             and rain continued to travel through the southeast part of Texas, inflicting billions of dollars in

             damages to private and public property in its path. The Texas Division of Emergency

             Management incurred more than $439 million in costs associated with debris removal, public

             property damage, and police/EMS response immediately after Harvey. Texas Governor Greg

             Abbott has estimated that Hurricane Harvey’s damages will total an historic $180 billion.

             12.    Harvey’s destruction, however, was not limited to the Texas Coast. In fact, Harvey’s

             destructive path continued inland to the Hill Country, producing extreme winds and rain that

             caused significant property damage. Indeed, those winds caused significant damage to the

             Property. Sizeable portions of the roofs and exterior were compromised by wind, and as a result,

             there was also substantial interior damage to the buildings.

             Plaintiff makes insurance claim for damages

             13.    The following photographs taken after Harvey depict some of the damages:




                                                        Page 4 of 14


Copy from re:SearchTX
                   Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 8 of 101




             14.    The Property – especially the roofs – was substantially damaged by the storm. Yet as

             devastating as the physical damage was, Plaintiff felt fortunate to be protected by the insurance

             coverage they had procured to insure the Property from precisely this type of catastrophe.

             Immediately after the storm, Plaintiff promptly filed a claim with AmGuard, alerting them to the

             extensive damages. This sense of security, borne of pricey contractual relationship, would prove

             illusory as Defendants began their investigation and handling of the claim.




                                                         Page 5 of 14


Copy from re:SearchTX
                   Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 9 of 101



             Plaintiff works hard to document its damages for Defendants, but AmGuard unreasonably
             refuse to pay.

             15.    Amguard’s claim-handling process resulted in a wrongful refusal to pay and omitted a

             wealth of facts, physical evidence, obvious wind damages, and meteorological data supporting

             Plaintiff’s claim. Defendants unreasonably pinned the losses on anything but the wind, an action

             designed to save AmGuard millions of dollars in damages to the Property and the business.

             16.    AmGuard assigned defendant David Nesbit with Vericlaim, Inc. to the claim. Mr. Nesbit

             never provided a scope of damages or an estimate. Mr. Nesbit subsequently engaged Rimkus

             Consulting Group, Inc. to employ representatives to handle and adjust the claim. Those persons

             were improperly trained as to their responsibilities, and were instead directed to minimize – and in

             fact, did minimize – claim payments and delay the reconstruction project.

             17.    Kenneth Vogan from Rimkus completed a site inspection for Vericlaim. Vogan and the

             other adjusters assigned to the claim were unqualified and incapable of adequately assessing the

             damages to this type of commercial Property and were the source of many delays throughout the

             claim process. Defendants continued to delay the claim resolution and did not provide the

             insured with answers.

             18.    After these cursory and substandard inspections, and more than five months after the

             Property was damaged, AmGuard denied the claim on February 12, 2018. But only after Top

             Class requested a structural engineer assess the damages did AmGuard admit there was

             windstorm damage to the stucco and water damage in the maintenance room. As a result,

             AmGuard then issued a minimal payment under the corresponding policy.

             19.    After issuing this minimal payment, AmGuard issued another denial letter on October 22,

             2018 based on the findings of Rimkus engineer, Robert Dinjar. Among other things, Mr. Dinjar

             stated “there was no storm-related damage to the roof covering,” “improperly installed

                                                        Page 6 of 14


Copy from re:SearchTX
                   Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 10 of 101



             fasteners,” and other damage caused by “storm events that have occurred since the building was

             constructed.” This conclusory opinion from a company who consistently works for insurance

             carriers ignores the substantial facts and evidence confirming covered damage.

             20.     AmGuard’s own agent had confirmed on June 4, 2018 on behalf of AmGuard that there

             was substantial wind damage to the property but AmGuard avoided these admissions. AmGuard

             has ignored the scores of facts, witnesses and meteorological data supporting the covered claim.

             This deceptive claim handling and outright false denials have crippled Top Class’s ability to

             operate their business. Top Class has cooperated throughout the claims process.

             21.        AmGuard issued an initial declination of the claim on February 12, 2018. Only after Top

             Class requested a structural engineer assess the damages did AmGuard admit there was windstorm

             damage to the stucco and water damage in the maintenance room. As a result, AmGuard issued a

             minimal payment under the corresponding policy. AmGuard then issued a denial letter on October

             22, 2018 based on the findings of Rimkus engineer, Robert Dinjar. Mr. Dinjar states there was no

             storm related damage to the roof and there was improper installation of the windows.

             22.     Nineteen months after the Hurricane Harvey winds severely damaged this property, based

             on inadequate investigation, wrongful delays, and refusals to fully pay for reasonably clear

             damages, AmGuard has not issued a full payment. To this day, due to Defendants outcome-

             oriented, inadequate, and haphazard investigation, AmGuard has refused to pay for covered

             damages under the Policy.

             AmGuard responds to Plaintiff’s demand letter with more refusals to accept responsibility

             23.     On June 1, 2017, Governor Abbott signed House Bill 1774 into law as Section 542A of

             the Texas Insurance Code. This new law was sponsored by approximately sixty state

             representatives and senators and contains important consumer protections against a variety of



                                                         Page 7 of 14


Copy from re:SearchTX
                   Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 11 of 101



             unscrupulous practices. Particularly, Section 542A.003 requires detailed, comprehensive pre-suit

             notice that is intended to make the claims and litigation processes more transparent and

             potentially even avoid unnecessary lawsuits. Upon receiving notice, an insurer has a right to

             conduct an inspection, and even make an offer to avoid litigation. When utilized properly,

             Section 542A should assist business consumers like Plaintiff to avoid protracted litigation over a

             clear claim.

             24.       In compliance with Section 542A.003, Plaintiff gave its pre-suit notice to Defendants on

             January 28, 2019. The pre-suit notice provided a comprehensive outline of Plaintiff’s claim and

             damages, quantified its loss, and even offered to waive a formal claim for attorneys’ fees if the

             contractual amounts were paid promptly.

             25.       AmGuard responded to the demand letter on March 29, 2019 but refused to acknowledge

             its own wrongdoing.

                             FIRST CAUSE OF ACTION---Violations of Texas Insurance Code

             26.       Plaintiff re-alleges and incorporates each allegation contained in the previous Paragraphs of

             this Petition as if fully set forth herein.

             27.       Defendants failed to attempt to effectuate a prompt, fair, and equitable settlement of a claim

             with respect to which liability has become reasonably clear, in violation of Texas Insurance Code

             Section 541.060 (a)(2)(A).

             28.       Defendants failed to adopt and implement reasonable standards for prompt investigation of

             claims arising under its policies.

             29.       Defendants failed to provide promptly a reasonable explanation, in relation to the facts or

             applicable law, for the denial of a claim, in violation of Texas Insurance Code Section 541.060

             (a)(3).



                                                           Page 8 of 14


Copy from re:SearchTX
                   Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 12 of 101



             30.     Defendants refused to pay the claims without conducting a reasonable investigation with

             respect to the claims, in violation of Texas Insurance Code Section 541.060 (a)(7).

             31.     Defendants misrepresented the insurance policies under which it affords property

             coverage to Plaintiff, by making an untrue statement of material facts, in violation of Texas

             Insurance Code Section 541.061 (1).

             32.     Defendants misrepresented the insurance policies under which it affords property

             coverage to Plaintiff by failing to state a material fact that is necessary to make other statements

             made not misleading, in violation of Texas Insurance Code Section 541.061(2).

             33.     Defendants misrepresented the insurance policies under which it affords property

             coverage to Plaintiff by making a statement in such manner as to mislead a reasonably prudent

             person to a false conclusion of material facts and failing to disclose a matter required by law to

             be disclosed, in violation of Texas Insurance Code Section 541.061 (3) and Texas Insurance

             Code Section 541.002 (1).

             34.     Defendants knowingly committed the foregoing acts, with actual knowledge of the

             falsity, unfairness, or deception of the foregoing acts and practices, in violation of Texas

             Insurance Code Section 541.002 (1).

                                SECOND CAUSE OF ACTION---Prompt Payment of Claim

             35.     Plaintiff re-alleges and incorporates each allegation contained in the previous Paragraphs of

             this Petition as if fully set forth herein.

             36.     AmGuard failed to acknowledge receipt of the claim in violation of Texas Insurance Code

             Section 542.055 (a)(1).

             37.     AmGuard failed to timely commence investigation of the claim or to request from Plaintiff

             any additional items, statements or forms that the Defendants reasonably believe to be required



                                                           Page 9 of 14


Copy from re:SearchTX
                   Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 13 of 101



             from Plaintiff in violation of Texas Insurance Code Section 542.055 (a)(2)-(3).

             38.     AmGuard failed to notify Plaintiff in writing of the acceptance or rejection of the claim not

             later than the 15th business day after receipt of all items, statements and forms required by the

             Defendants in violation of Texas Insurance Code Section 542.056(a). The delay was egregious,

             unnecessary, and wholly caused by the Defendants.

             39.     AmGuard delayed payment of Plaintiff’s claim in violation of Texas Insurance Code

             Section 542.058(a).

             40.     Each of the actions described herein were done “knowingly” as that term is used in the

             Texas Insurance Code and were producing cause of Plaintiff’s damages.

                                       THIRD CAUSE OF ACTION---Statutory Interest

             41.     Plaintiff re-alleges and incorporates each allegation contained in the previous Paragraphs of

             this Petition as if fully set forth herein.

             42.     Plaintiff makes a claim for statutory interest penalties along with reasonable attorneys’

             fees for violation of Texas Insurance Code Subchapter B pursuant to Texas Insurance Code

             Section 542.060.

                                    FOURTH CAUSE OF ACTION---Breach of Contract

             43.     Plaintiff re-alleges and incorporates each allegation contained in the previous Paragraphs of

             this Petition as if fully set forth herein.

             44.     As outlined above, AmGuard breached its contract with Plaintiff by refusing to pay for

             covered damages under the Policy. As a result of AmGuard’s breach, Plaintiff suffered legal

             damages.

                        FIFTH CAUSE OF ACTION---Breach of duty of good faith & fair dealing

             45.     Plaintiff re-alleges and incorporates each allegation contained in the previous Paragraphs of



                                                           Page 10 of 14


Copy from re:SearchTX
                   Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 14 of 101



             this Petition as if fully set forth herein.

             46.     AmGuard as the property coverage insurers, had a non-delegable duty to deal fairly and in

             good faith with Plaintiff in the processing of the claim. AmGuard breached this duty by refusing to

             properly investigate and effectively denying insurance benefits. AmGuard knew or should have

             known that there was no reasonable basis for denying or delaying the required benefits. As a

             result of AmGuard’s breach of these legal duties, Plaintiff suffered legal damages.

                              SIXTH CAUSE OF ACTION---Punitive Damages for Bad Faith

             47.     Plaintiff re-alleges and incorporates each allegation contained in the previous Paragraphs of

             this Petition as if fully set forth herein.

             48.     AmGuard acted fraudulently and with malice (as that term is legally defined) in denying and

             delaying Plaintiff’s claim for benefits. Further, AmGuard had actual, subjective awareness of the

             risk involved, but nevertheless proceeded with conscious indifference to the rights, safety, or

             welfare of Plaintiff.

                               SEVENTH CAUSE OF ACTION---Violations Of Texas DTPA

             49.     Plaintiff re-alleges and incorporates each allegation contained in the previous Paragraphs

             of this Petition as if fully set forth herein.

             50.     The Deceptive Trade Practices-Consumer Protection Act (DTPA) provides additional

             protections to consumers who are victims of deceptive, improper, or illegal practices.

             AmGuard’s violations of the Texas Insurance Code create a cause of action under the DTPA.

             AmGuard’s violations of the Texas Insurance Code, as set forth herein, specifically violate the

             DTPA as well. AmGuard have also acted unconscionably, as that term is defined under the

             DTPA.

             51.     Each of the actions described herein were done “knowingly” as that term is used in the



                                                              Page 11 of 14


Copy from re:SearchTX
                    Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 15 of 101



             DTPA and were a producing cause of Plaintiff’s damages.

                                                        KNOWLEDGE

             52.      Each of the actions described herein were done “knowingly” as that term is used in the

             Texas Insurance Code and were a producing cause of Plaintiff’s damages.

                                             RESULTING LEGAL DAMAGES

             53.      Plaintiff is entitled to the actual damages resulting from the Defendants’ violations of the

             law.    These damages include the consequential damages to its economic welfare from the

             wrongful denial and delay of benefits including loss of the property and business; and the other

             actual damages permitted by law. In addition, Plaintiff is entitled to exemplary damages.

             54.      As a result of Defendants’ acts and/or omissions, Plaintiff has sustained damages in

             excess of the minimum jurisdictional limits of this Court.

             55.      Plaintiff is entitled under law to the recovery of prejudgment interest at the maximum

             legal rate.

             56.      Defendants’ knowing violations of the Texas Insurance Code and DTPA entitle Plaintiff

             to the attorneys’ fees, treble damages, and other penalties provided by law.

             57.      Plaintiff is entitled to statutory interest as damages under the Texas Insurance Code

             542.060(c).

             58.      As a result of Defendants’ acts and/or omissions, Plaintiff has sustained damages in

             excess of the jurisdictional limits of this Court.

             59.      Plaintiff is entitled under law to the recovery of prejudgment interest at the maximum

             legal rate.

             60.      Plaintiff is entitled to the recovery of attorneys’ fees pursuant to Tex. Civ. Prac. & Rem.

             Code §38.001, the Texas Insurance Code 542.060(a)-(b), the Business & Commerce Code



                                                         Page 12 of 14


Copy from re:SearchTX
                 Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 16 of 101



             §17.50 and Tex. Civ. Prac. & Rem. Code §37.009.

                                                            Prayer

                    WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully request that Plaintiff

             have judgment against Defendants for actual damages in excess of the minimum jurisdictional

             limits of this Court, pre- and post-judgment interest as allowed by law, costs of suit, and all other

             relief, at law or in equity, to which Plaintiff may be entitled.

                                                                     Respectfully submitted,

                                                                     RAIZNER SLANIA LLP



                                                                     ______________________________
                                                                     JEFFREY L. RAIZNER
                                                                     State Bar No. 00784806
                                                                     ANDREW P. SLANIA
                                                                     State Bar No. 24056338
                                                                     AMY B. HARGIS
                                                                     State Bar No. 24078630
                                                                     BEN WICKERT
                                                                     State Bar No. 24066290
                                                                     efile@raiznerlaw.com
                                                                     2402 Dunlavy Street
                                                                     Houston, Texas 77006
                                                                     Phone: (713)554.9099
                                                                     Fax: (713)554.9098
                                                                     ATTORNEYS FOR PLAINTIFF




                                                         Page 13 of 14


Copy from re:SearchTX
                 Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 17 of 101



                                                   JURY DEMAND

             Plaintiff hereby demands a trial by jury, a right enshrined in the Constitution of the United
             States of America and the State of Texas and preserved by the sacrifices of many. The necessary
             jury fee has been paid.




                                                        ________________________________
                                                        ANDREW P. SLANIA




                                                     Page 14 of 14


Copy from re:SearchTX
                 Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 18 of 101




             Top Class Hospitality LLC
             1436 N Business Ih 35
             New Braunfels, TX 78130-3241




                                              EXHIBIT A
Copy from re:SearchTX
                 Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 19 of 101




                                              EXHIBIT A
Copy from re:SearchTX
                    Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 20 of 101
                                                                                                       BUSINESSOWNER’S POLICY
                                                                                                       DECLARATIONS


                                           AmGUARD Insurance Company
     Issued: 03/20/2017                        A Stock Company
     Policy No.:                                                                                Renewal of: NEW
     TOBP845751

                                                    POLICY INFORMATION PAGE


       [1]     Named Insured and Mailing Address
               Top Class Hospitality LLC
               1436 N Business Ih 35
               New Braunfels, TX 78130

               Additional Names of Insured
               DBA Holiday Inn Express & Suites New Braunfels


       [2]     Agency
               FD&S INSURANCE AGENCY, INC.
               3734 Southpark Drive
               Tyler, TX 75703


       [3]     Policy Period
               From March 20, 2017 to March 20, 2018, 12:01 AM, standard time at the insured’s mailing address.


       [4]     Description of Business
               Hotels (except Casino Hotels) and Motels

       [5]     Coverage
               This policy consists of the Coverage Forms listed on the Schedule of Forms and Endorsements (IIT SF
               01 05).

       [6]     Premium
               The premium shown below may be subject to adjustment.
               Certified Acts of Terrorism                                                      $139.00
               TOTAL POLICY PREMIUM                                                          $33,075.00
               TOTAL PAYABLE                                                                 $33,075.00




       [7]     Payment of Premium
               In return for your payment of premium, and subject to all terms of this policy, we agree with you to provide
               insurance as stated in this policy.




     IIT DS 01 05                                               EXHIBIT A
                               P.O. Box A-H • 16 S. River Street • Wilkes-Barre, PA 18703-0020 • www.guard.com       Page 1 of 6
Copy from re:SearchTX
                    Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 21 of 101
                                                                                     BUSINESSOWNER’S POLICY
                                                                                     DECLARATIONS
     Issued: 03/20/2017

     Policy No.: TOBP845751                                                    Effective Date: 03/20/2017

                              SECTION I – PROPERTY COVERAGES AND LIMITS OF INSURANCE




      LOCATION: 001 BUILDING: 001
      1436 N Business Ih 35
      New Braunfels, TX 78130-3241
      Comal County

      Property Deductible: $7,500
      Optional Coverages/Glass Deductible: $500
      Classification: 69151 - Hotels - Preferred - No Restaurant


      COVERAGES:

      Awnings Coverage
         Limit                                                             $2,500
      Building Coverage
         Limit                                                             $7,800,000
         Valuation                                                         Replacement Cost
         Inflation Guard %                                                 2
      Business Personal Property Coverage
         Limit                                                             $1,200,000
         Seasonal Increase Percent                                         25
         Valuation                                                         Replacement Cost
      Liability
         IMPORTANT NOTE                                                    THIS COVERAGE IS RATED BASED ON
                                                                           AN ESTIMATE AND IS SUBJECT TO
                                                                           AUDIT
        Gross Sales at this Location                                       $2,300,000
        Limit                                                              Included
      Accounts Receivable
        On-Premises Limit                                                  $25,000
        Off-Premises Limit                                                 25,000
      Debris Removal
        Limit                                                              25%/$10,000
      Equipment Breakdown Coverage (HSB)
        Inspection Contact Name                                            Nash Dhounasalia
        Phone Number                                                       512-825-5511
      Hotels/Motels Coverage
        Lock Replacement                                                   2,500
        Web Sites (Business Income)                                        7 day period or $50,000/$100,000
        Reward Payment                                                     5,000
        Credit Card Slips                                                  10,000
        Liability for Guests' Property                                     $1,000/$25,000
        Liability for Guests' Property in Safe Deposit Boxes               None
      Hotels/Motels Deluxe
        Outdoor Property - Fences & Signs                                  $10,000/$30,000

     IIT DS 01 05                                              EXHIBIT A                                 Page 2 of 6
Copy from re:SearchTX
                    Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 22 of 101
                                                                                  BUSINESSOWNER’S POLICY
                                                                                  DECLARATIONS
     Issued: 03/20/2017

     Policy No.: TOBP845751                                                 Effective Date: 03/20/2017

         Outdoor Property - Radio & TV Antennas                         $10,000/$30,000
         Outdoor Property - Outdoor Furniture & Decorative Structures   $10,000/$30,000
         Outdoor Property - Trees, Shrubs & Plants                      $2,000/$25,000/$80,000
         Outdoor Property - Lawns                                       $5,000/$25,000/$80,000
         Personal Effects                                               $25,000
         Checked Coats & Bags                                           $5,000/$50,000/$100,000
         Guests Property (Property Coverage)                            $10,000/$50,000
      Money and Securities
         On Premises Limit                                              $25,000
         Off Premises Limit                                             $25,000
      Ordinance or Law - Increased Cost Of Construction
         Limit                                                          $10,000
      Outdoor Property
         Limit                                                          $10,000
      Outdoor Signs - Optional Coverage
         Limit                                                          $30,000
      Protective Safeguards
         Protective Safeguards                                          P-1|P-9B|P-2|
      Valuable Papers and Records
         On-Premises Limit                                              $25,000
         Off-Premises Limit                                             $25,000
      Water Back-up and Sump Overflow
         Covered Property Limit                                         $10,000
         Business Income and Extra Expense Limit                        $10,000




     IIT DS 01 05                                          EXHIBIT A                                Page 3 of 6
Copy from re:SearchTX
                    Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 23 of 101
                                                                                    BUSINESSOWNER’S POLICY
                                                                                    DECLARATIONS
     Issued: 03/20/2017

     Policy No.: TOBP845751                                                    Effective Date: 03/20/2017

                            SECTION II – LIABILITY COVERAGES AND LIMITS OF INSURANCE


      Each paid claim for the following coverages reduces the amount of insurance we provide during the applicable
      annual period. Please refer to Section II – Liability in the Businessowners Coverage form and any attached
      endorsements.


      Coverage                                                                Limits of Insurance

      Liability and Medical Expenses - Each Occurrence                                              $1,000,000
      General Aggregate (Other than Products and Completed Operations)                              $2,000,000
      Products & Completed Operations Aggregate                                                     $2,000,000
      Medical Expenses (Each Person)                                                                    $5,000
      Liability Property Damage Deductible                                                               None
      Liability Deductible - Bodily Injury                                                               None




     IIT DS 01 05                                       EXHIBIT A                                         Page 4 of 6
Copy from re:SearchTX
                    Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 24 of 101
                                                                                       BUSINESSOWNER’S POLICY
                                                                                       DECLARATIONS
     Issued: 03/20/2017

     Policy No.: TOBP845751                                                      Effective Date: 03/20/2017

                                 POLICY WIDE COVERAGES AND LIMITS OF INSURANCE


      Appurtenant Structures
         Limit                                                               $50,000 combined Building/BPP
      Business Income & Extra Expense
         Limit                                                               Actual Loss Sustained up to 12 Months
      Damage To Premises Rented To You
         Limit                                                               $100,000
      Data Compromise
         Section 1 - Response Expenses                                       -
         Annual Aggregate Limit                                              $50,000
         Named Malware (Sec. 1) Sublimit                                     $50,000
         Forensic IT Review Sublimit                                         $5,000
         Legal Review Sublimit                                               $5,000
         PR Services Sublimit                                                $5,000
         Response Expenses Deductible                                        $1,000
         Section 2 - Defense & Liability                                     -
         Annual Aggregate Limit                                              $50,000
         Named Malware (Sec. 2) Sublimit                                     $50,000
         Defense & Liability Deductible                                      $1,000
      Electronic Data
         Limit                                                               $10,000
      Employee Dishonesty
         Limit                                                               $25,000
      Fire Department Service Charge
         Limit                                                               $25,000
      Fire Extinguisher Systems Recharge Expense
         Limit                                                               $5,000
      Forgery or Alteration
         Limit                                                               Employee Dishonesty Limit
      Fungi, Wet Rot, Dry Rot & Bacteria (Mold)
         Property Limit                                                      $15,000
         Business Income/EE Number of Days                                   30
         Liability Coverage Option                                           Exclude Coverage
      Glass Expense
         Limit                                                               Actual Loss Sustained
      Hired Automobile
         Limit                                                               Included in Liability Limit
      Interruption of Computer Operations
         Limit                                                               $10,000
      Loss by Theft of furs, fur garments, garments trimmed with fur
         Limit                                                               $2,500
      Loss by Theft of jewelry, watches, watch movements, jewels, pearls, precious and semi-precious stones, bullion,
      gold, silver, platinum and other precious alloys or metals
         Limit                                                               $5,000
      Loss by Theft of patterns, dies, molds and forms
         Limit                                                               $2,500
      Money Orders and "Counterfeit Money"
         Limit                                                               $1,000
      Newly Acquired Or Constructed Property - Buildings
         Limit                                                               25% of Building Limit/Not more than
                                                                             $500,000/Bldg
      Newly Acquired Or Constructed Property - Business Personal Property
         Limit                                                               $250,000

     IIT DS 01 05                                      EXHIBIT A                                          Page 5 of 6
Copy from re:SearchTX
                    Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 25 of 101
                                                                            BUSINESSOWNER’S POLICY
                                                                            DECLARATIONS
     Issued: 03/20/2017

     Policy No.: TOBP845751                                           Effective Date: 03/20/2017

      Non-owned Automobile
         Exposure                                                 Without Delivery Service
      Personal Effects
         Limit                                                    $5,000
      Personal Property Off Premises
         Limit                                                    $10,000
      Pollutant Clean Up and Removal
         Limit                                                    $10,000
      Preservation of Property
         Limit                                                    Within 30 Days
      Terrorism
         Certified Acts                                           Include Coverage




     IIT DS 01 05                                EXHIBIT A                                    Page 6 of 6
Copy from re:SearchTX
                  Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 26 of 101
                                                                                     BUSINESSOWNERS POLICY
                                                                                     DECLARATIONS

     Issued: 03/20/2017

     Policy No.: TOBP845751                                                     Effective Date: 03/20/2017

                                    SCHEDULE OF FORMS AND ENDORSEMENTS

      Form Number         Title
      IIT DS 01 05        Businessowners Policy Declarations
      BP 00 03 01 10      Businessowners Coverage Form
      BP IN 01 01 10      Businessowners Coverage Form Index
      END SCHD            Schedule Of Forms And Endorsements
      IL 99 00 08 13      Authorization and Attestation
                          U.S. Treasury Department's Office Of Foreign Assets Control ("OFAC") Advisory Notice To
      IL P 001 01 04
                          Policyholder
      PRIV POL            Privacy Policy
      MORTGAGEE INFO      Mortgagee Info
      BP 99 TX 09 16      TX Policy Customizations
      BP 01 18 11 13      Texas Changes
      BP 02 04 01 06      Texas Changes - Amendment of Cancellation Provisions or Coverage
      PN TX 01 01 15      Texas Policyholder Notice - Complaint Numbers
      PN TX 02 01 15      Texas Policyholder Notice - Asbestos Exclusion
      BP 04 04 01 10      Hired Auto And Non-owned Auto Liability
      BP 04 12 01 06      Limitation Of Coverage To Designated Premises Or Project
      BP 04 17 01 10      Employment - Related Practices Exclusion
      BP 04 30 01 06      Protective Safeguards
      BP 05 01 07 02      Calculation Of Premium
      BP 05 15 01 15      Disclosure Pursuant To Terrorism Risk Insurance Act
      BP 05 23 01 15      Cap On Losses From Certified Acts Of Terrorism
                          Exclusion Of Other Acts Of Terrorism Committed Outside The United States; Cap On Losses
      BP 05 38 01 15
                          From Certified Acts Of Terrorism
      BP 05 42 01 15      Exclusion Of Punitive Damages Related To A Certified Act Of Terrorism
      BP 12 03 01 10      Loss Payable Clauses
      BP 14 05 01 10      Additional Insured - Grantor Of Franchise
      BP 99 04 01 10      Equipment Breakdown Coverage
      BP 99 109 01 15     Texas Data Compromise Coverage
      BP 99 110 01 15     Texas Changes - Equipment Breakdown Coverage
      BP 99 188 06 16     Deductible Endorsement - Property
      BP 99 20 01 10      Hotels/Motels Coverage
      BP 99 21 01 10      Hotels/Motels Deluxe
      BP 99 60 03 12      Water Back-up and Sump Overflow
      BP MANUSCRIPT       Businessowners Manuscript Endorsement




                                                     EXHIBIT A
Copy from re:SearchTX
                       Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 27 of 101


                                                                                                                AUTHORIZATION
                                                                                                              AND ATTESTATION
                                                                                                                   IL 99 00 08 13


                                    THIS ENDORSEMENT AUTHORIZES THE POLICY.



                               AUTHORIZATION AND ATTESTATION
      This endorsement authorizes the insurance contract between you and the insurance company subsidiary listed on the
      DECLARATIONS PAGE of your insurance policy.


      In Witness Whereof, this page executes and fully attests to this policy. If required by state law, the policy shall not be
      valid unless countersigned by our authorized representatives.


                                                         Authorizing signatures




                                                            Michael J. Dulin
                                                     General Counsel and Secretary




                                                        Sy Foguel, ACAS, FILAA
                                                  Chief Executive Officer and President




      IL 99 00 08 13                                                                                                    Page 1 of 1

                                                              EXHIBIT A
Copy from re:SearchTX
                 Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 28 of 101



                                                                                                          IL P 001 01 04

            U.S. TREASURY DEPARTMENT'S OFFICE OF FOREIGN
                        ASSETS CONTROL ("OFAC")
                   ADVISORY NOTICE TO POLICYHOLDERS
         No coverage is provided by this Policyholder Notice nor can it be construed to replace any provisions of your
         policy. You should read your policy and review your Declarations page for complete information on the coverages
         you are provided.
         This Notice provides information concerning possible impact on your insurance coverage due to directives issued
         by OFAC. Please read this Notice carefully.
         The Office of Foreign Assets Control (OFAC) administers and enforces sanctions policy, based on Presidential
         declarations of "national emergency". OFAC has identified and listed numerous:
             Foreign agents;
             Front organizations;
             Terrorists;
             Terrorist organizations; and
             Narcotics traffickers;
         as "Specially Designated Nationals and Blocked Persons". This list can be located on the United States Trea-
         sury's web site – http//www.treas.gov/ofac.
         In accordance with OFAC regulations, if it is determined that you or any other insured, or any person or entity
         claiming the benefits of this insurance has violated U.S. sanctions law or is a Specially Designated National and
         Blocked Person, as identified by OFAC, this insurance will be considered a blocked or frozen contract and all
         provisions of this insurance are immediately subject to OFAC. When an insurance policy is considered to be such
         a blocked or frozen contract, no payments nor premium refunds may be made without authorization from OFAC.
         Other limitations on the premiums and payments also apply.




         IL P 001 01 04                                  EXHIBIT Inc.,
                                                   © ISO Properties, A 2004                                  Page 1 of 1
Copy from re:SearchTX
                 Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 29 of 101




                                             Privacy Policy
      We are committed to treating and using personal financial information about you and your employees
      responsibly. We will not disclose nonpublic, personal information about you and your employees to anyone
      except as permitted or required by law.

      This disclosure is made on behalf of the following and applicable affiliates:
              Berkshire Hathaway GUARD Insurance Companies

              AmGUARD Insurance Company




      We collect nonpublic, personal information from you about you and your employees to properly maintain
      and service your policy. This nonpublic, personal information may come from the following sources:

         •   Application Information and Other Forms. On the application for insurance or other forms
             completed by you, you provide us with most of the information we need to process policies and
             claims.

         •   Transaction Information. We may develop information about you and your employees based on
             transactions and experiences you have with us, our affiliates, or others.

         •   Third-Party Information. This is information that we receive to verify or supplement your
             application or claims.

      Disclosing Information
      In the course of conducting business and as permitted or required by law, we may share nonpublic
      personal information about you and your employees with our affiliated companies. We do not disclose any
      nonpublic, personal information about you and your employees to any nonaffiliated third parties, except
      for the conduct of our business or as permitted or required by law. Information may be supplied to others
      providing business services for us. Additionally, we may provide information for audit or research purposes
      or to law enforcement agencies to help us prevent fraud.

      Securing Information
      We restrict access to nonpublic personal information about you and your employees to our employees who
      need to know the information necessary to provide products or services to you. We maintain physical,
      electronic, and procedural safeguards that comply with applicable regulations to guard the nonpublic,
      personal information of you and your employees.



                           A Current Copy of Our Privacy Policy is Always Available at our web site.




                 P.O. Box A-H • 16 S. River Street • Wilkes-Barre, PA 18703-0020 • www.guard.com

                                                   EXHIBITService
                        Telephone: 570-825-9900 • Customer A      Hotline: 800-673-2465
Copy from re:SearchTX
                  Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 30 of 101
                                                                        BUSINESSOWNERS POLICY
                                                                        DECLARATIONS

     Issued: 03/20/2017

     Policy No.: TOBP845751                                        Effective Date: 03/20/2017

                                     MORTGAGE HOLDER INFORMATION


      LOCATION 001, BUILDING 001
      Jefferson State Bank
      14614 Blanco Rd.
      Dallas, TX 75216
      Mortgage Account Number:
      Rank:




                                               EXHIBIT A
Copy from re:SearchTX
                  Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 31 of 101


                                                                                                                              BUSINESSOWNER’S
                                                                                                                                  BP 99 TX 09 16


               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                      TX POLICY CUSTOMIZATIONS
      This endorsement modifies insurance provided under the following:

      BUSINESSOWNER’S COVERAGE FORM

      The following is a summary of the coverages and limits provided by this endorsement. For complete details on specific
      coverages, see the applicable coverage wording. The limits of insurance stated in this endorsement apply unless higher
      limits are shown in the Declarations.
                                               SCHEDULE OF LIMIT CHANGES
                                                     Section I – Property


               Coverage                                            BP 00 03 Limit                                    Revised Limit
         Accounts Receivable                                       $10,000 at premises                               $25,000 at premises
                                                                   $5,000 not at premises                            $25,000 not at premises
         Appurtenant Structures                                    n/a                                               $50,000
         Awnings                                                   Included in Building Limit                        $2,500
         Employee Dishonesty                                       Optional                                          $10,000
         Fire Department Service Charge                            $2,500                                            $25,000
         Forgery Or Alteration                                     $2,500                                            $10,000
         Loss or Damage by Theft
                     Jewelry, Watches, etc.                        $2,500                                            $5,000
         Newly Acquired Or Constructed Property
                     Buildings                                     $250,000                                          25% Buildings Limit/
                                                                                                                     $500,000 each Building
                    Business Personal Property           $100,000                                                    $250,000
         Outdoor Property / any one tree, shrub or plant $2,500 / $1,000                                             $10,000 / $1,000
         Outdoor Signs                                             $1,000 attached to buildings only                 $5,000 all outdoor signs
         Personal Effects                                          $2,500                                            $5,000
         Premises Boundary Increased                               100 feet                                          1,000 feet
         Valuable Papers And Records                               $10,000 at premises                               $25,000 at premises
                                                                   $5,000 not at premises                            $25,000 not at premises


                                                               Section II – Liability


               Coverage                              BP 00 03 Limit                                                  Revised Limit
         Supplementary Payments - Cost Of Bail Bonds $250                                                            $1,000
         Supplementary Payments - Loss Of Earnings   $250                                                            $500/day




      BP 99 TX 09 16        Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.            Page 1 of 6

                                                                     EXHIBIT A
Copy from re:SearchTX
                   Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 32 of 101
      TX POLICY CUSTOMIZATIONS

      Any reference in Section I — Property of the Business-                                    (4) The most we will pay for any loss, including
      owner’s Coverage Form to within 100 feet of the de-                                           legal expenses, under this Additional Cov-
      scribed premises is amended to read within 1,000 feet                                         erage is $10,000, unless a higher Limit of
      of the described premises.                                                                    Insurance is shown in the Declarations.
                                                                                     Section I – Property, A.6., Coverage Extensions is
                                                                                     amended as follows:
      Section I – Property, A.1., Covered Property is
      amended as follows:                                                                  1. The last paragraph in Paragraph a. – Newly
         1. The following is added to Paragraph a.                                            Acquired Or Constructed Property under (1)
              (7) Building Glass, meaning glass that is part of                               Buildings is replaced with the following:
                  a building or structure.                                                      The most we will pay in any one occurrence for
                                                                                                loss or damage under this Extension is 25% of
      Section I – Property, A.4., Limitations is amended as                                     the Limit of Insurance for Buildings shown in the
      follows:                                                                                  Declarations, but not more than $500,000 at
                                                                                                each building.
           1. Paragraph b.(2) is deleted.
           2. Paragraph c. is deleted and replaced with the                                2. The last paragraph in Paragraph a. – Newly
               following:                                                                     Acquired Or Constructed Property under (2)
               c. For loss or damage by theft, the following                                  Business Personal Property is replaced with
                   types of property are covered only up to the                               the following:
                   limits shown:
                                                                                                The most we will pay for loss or damage under
                     (1) $2,500 for furs, fur garments and gar-                                 this Extension is $250,000 at each building.
                         ments trimmed with fur.
                 (2) $5,000 for jewelry, watches, watch                                    3. The last sentence in Paragraph b. – Personal
                     movements, jewels, pearls, precious and                                  Property Off-premises is amended as follows:
                     semi-precious stones, bullion, gold, sil-                                  The most we will pay for loss or damage under
                     ver, platinum and other precious alloys                                    this Extension is $10,000, unless a higher Limit
                     or metals. This limit does not apply to                                    of Insurance for Personal Property Off-premises
                     jewelry and watches worth $500 or less                                     is shown in the Declarations.
                     per item.
                 (3) $2,500 for patterns, dies, molds and                                  4. Paragraph c. - Outdoor Property is replaced
                     forms.                                                                   with the following:
          3. Paragraph d. is added:                                                             c.    Outdoor Property
              d. For loss or damage by any covered cause of                                           You may extend the insurance provided by
                 loss, we will only pay up to $2,500 per occur-                                       this policy to apply to your outdoor:
                 rence for awnings.                                                                   (1) Fences, signs (other than signs attached
                                                                                                          to buildings), trees, shrubs and plants,
                                                                                                          including debris removal expense. Loss
      Section I – Property, A.5., Additional Coverages is
                                                                                                          or damage must be caused by or result
      amended as follows:
                                                                                                          from any of the following causes of loss:
          1. Paragraph c. Fire Department Service Charge                                                  (a) Fire;
             is replaced with the following:                                                              (b) Lightning;
             When the fire department is called to save or                                                (c) Explosion;
             protect Covered Property from a Covered                                                      (d) Riot or Civil Commotion; or
             Cause of Loss, we will pay up to $25,000, un-                                                (e) Aircraft.
             less a different limit is shown in the Declara-
             tions, for your liability for fire department service                                    (2) Radio and television antennas (includ-
             charges:                                                                                     ing satellite dishes), including debris
                                                                                                          removal expense. Loss or damage must
             (1) Assumed by contract or agreement prior to                                                be caused by or result from any of the
                 loss; or
                                                                                                          following causes of loss:
             (2) Required by local ordinance.                                                             (a) Fire;
          2. Paragraph k. - Forgery Or Alteration - Para-                                                 (b) Lightning;
             graph (4) is replaced with the following:                                                    (c) Windstorm;
                                                                                                          (d) Ice, Snow, Sleet or Hail;
                                                                                                          (e) Explosion;

     BP 99 TX 09 16          Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.             Page 2 of 6

                                                                       EXHIBIT A
Copy from re:SearchTX
                 Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 33 of 101
      TX POLICY CUSTOMIZATIONS

                     (f) Riot or Civil Commotion; and                                              (b) Paragraph B.1.d. Nuclear Hazard;
                     (g) Aircraft.                                                                 (c) Paragraph B.1.f. War And Military Ac-
                 The most we will pay for loss or damage                                               tion;
                 under this Extension is $10,000, unless a                                         (d) Paragraph B.2.f. Dishonesty;
                 higher Limit of Insurance for Outdoor Prop-                                       (e) Paragraph B.2.g. False Pretense;
                 erty is shown in the Declarations, but not                                        (f) Paragraph B.2.o. Electrical Disturb-
                 more than $1,000 for any one tree, shrub or                                           ance
                 plant.                                                                            (g) Paragraph B.3.; and
                                                                                                   (h) Paragraph B.6. Accounts Receivable
         5. Paragraph d. – Personal Effects is replaced                                                Exclusion.
            with the following:
             You may extend the insurance that applies to                               9. Paragraph g. – Appurtenant Structures is
             Business Personal Property to apply to personal                               added:
             effects owned by you, your officers, your part-                                  g. Appurtenant Structures
             ners or "members", your "managers" or your                                            (1) When there is a Building Limit of Insur-
             employees. This extension does not apply to:                                              ance shown in the Declarations at the
             (1) Tools or equipment; or                                                                described premises, you may extend
             (2) Loss or damage by theft.                                                              the insurance provided by this Cover-
             The most we will pay for loss or damage under                                             age Form to apply to direct physical loss
             this Extension is $5,000 at each described                                                or damage caused by or resulting from
             premises.                                                                                 a Covered Cause of Loss to incidental
                                                                                                       appurtenant structures within 1,000 feet
         6. Paragraph e. – Valuable Papers And Records                                                 of the described premises.
            Paragraph (3) is replaced with the following:
                                                                                                   (2) When there is a Business Personal
             (3) The most we will pay under this Coverage                                              Property Limit of Insurance shown in the
                 Extension for loss or damage to "valuable                                             Declarations at the described premises,
                 papers and records" in any one occurrence                                             you may extend the insurance provided
                 at the described premises is $25,000, unless                                          by this Coverage Form to apply to direct
                 a higher Limit of Insurance for "valuable pa-                                         physical loss or damage caused by or
                 pers and records" is shown in the Declara-                                            resulting from a Covered Cause of Loss
                 tions.                                                                                to Business Personal Property within in-
                 For "valuable papers and records" not at the                                          cidental appurtenant structures within
                 described premises, the most we will pay is                                           1,000 feet of the described premises.
                 $25,000.                                                                          (3) Incidental appurtenant structures in-
                                                                                                       clude storage buildings, carports, gar-
         7. Paragraph f. – Accounts Receivable Para-                                                   ages and similar structures which have
            graph (2) is replaced with the following:                                                  not been specifically described in the
                                                                                                       Declarations.
             (2) The most we will pay under this Coverage
                 Extension for loss or damage in any one oc-                                       The most we will pay for loss or damage
                 currence at the described premises is                                             under this Coverage Extension in any one
                 $25,000, unless a higher Limit of Insurance                                       occurrence for any combination of loss or
                 for accounts receivable is shown in the Dec-                                      damage to Building and Business Personal
                 larations.                                                                        Property is $50,000.
                 For accounts receivable not at the described
                 premises, the most we will pay is $25,000.                       Section I – Property, B. Exclusions 2. is amended as
                                                                                  follows:
         8. Paragraph f. – Accounts Receivable Para-                                    1. Paragraph q. Asbestos is added:
            graph (3) is replaced with the following:                                        q.    Asbestos
             (3) Paragraph B. Exclusions in Section I –                                            Any loss, damage or expense which would
                 Property does not apply to this Coverage                                          not have occurred in whole or in part but for
                 Extension except for:                                                             the presence of asbestos.
                 (a) Paragraph B.1.c. Governmental Ac-
                     tion;


     BP 99 TX 09 16       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.          Page 3 of 6

                                                                    EXHIBIT A
Copy from re:SearchTX
                  Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 34 of 101
      TX POLICY CUSTOMIZATIONS

      Section I – Property, G. Optional Coverages is                                     2. Under 1., Applicable To Business Liability
      amended as follows:                                                                   Coverage, Paragraph j., Professional Ser-
                                                                                            vices (8) and (9) are amended and (10) is add-
         1. Paragraph 1. – Outdoor Signs Paragraph d. is
                                                                                            ed as follows:
            replaced with the following:
                                                                                              (8) Any body piercing services (not including
             The most we will pay for loss or damage in any
                                                                                                  ear lobe piercing), tattooing and similar ser-
             one occurrence is $5,000, unless a higher Limit
             of Insurance for Outdoor Signs is shown in the                                       vices;
             Declarations.                                                                    (9) Services in the practice of pharmacy; and
                                                                                              (10)Computer or software design, advice or
         2. Paragraph 3. – Employee Dishonesty Para-                                              consultation, programming services includ-
            graph c. is replaced with the following:                                              ing virus protection, firewall or web site de-
                                                                                                  sign.
             The most we will pay for loss or damage in any
             one occurrence is $10,000, unless a higher Limit
                                                                                         3. Under 1., Applicable To Business Liability
             of Insurance for Employee Dishonesty is shown
             in the Declarations.                                                           Coverage, Paragraph k., Damage To Proper-
                                                                                            ty, the following is added to the last paragraph:
      Section II – Liability, A. Coverages is amended as                                      Paragraphs (3) and (4) of this exclusion do not
      follows:                                                                                apply to “property damage” to borrowed equip-
         1. Under Business Liability Paragraph f., Cover-                                     ment while not being used to perform operations
            age Extension – Supplementary Payments,                                           at a job site.
            Paragraph (1), sections (b), (c) and (d) are re-
                                                                                         4. Under 1., Applicable To Business Liability
            placed with the following:
                                                                                            Coverage, Paragraph m., Damage To Your
             (b) Up to $1,000 for cost of bail bonds required                               Work, the following is deleted:
                 because of accidents or traffic law violations
                 arising out of the use of any vehicle to                                     This exclusion does not apply if the damaged
                 which Business Liability Coverage for "bodi-                                 work or the work out of which the damage arises
                 ly injury" applies. We do not have to furnish                                was performed on your behalf by a subcontrac-
                 these bonds.                                                                 tor.
             (c) The cost of appeal bonds or bonds to re-
                 lease attachments, but only for bond                                    5. Under 1., Applicable To Business Liability
                 amounts within our Limit of Insurance. We                                  Coverage, Paragraph p. Personal And Adver-
                 do not have to furnish these bonds.                                        tising Injury, Paragraph (1) is deleted and re-
             (d) All reasonable expenses incurred by the in-                                placed with the following:
                 sured at our request to assist us in the in-                                 (1) Caused by or at the direction of or with the
                 vestigation or defense of the claim or "suit",                                   consent or acquiescence of any insured with
                 including actual loss of earnings up to $500                                     the knowledge that the act would violate the
                 a day because of time off from work.                                             rights of another and would inflict "personal
                                                                                                  and advertising injury";
      Section II – Liability, B. Exclusions is amended as
      follows:                                                                           6. Under 1., Applicable To Business Liability
         1. Under 1., Applicable To Business Liability                                      Coverage, Paragraph p., Personal and Adver-
            Coverage, Paragraph a., Expected Or Intend-                                     tising Injury, the following is added:
            ed Injury is deleted and replaced with the fol-                                    (14) Arising out of:
            lowing:                                                                                 (a) Your placement of advertising for others
             a.   Expected Or Intended Injury                                                           on your web site or a link to or a refer-
                  "Bodily injury" or "property damage" (includ-                                         ence to a web site or web address of
                  ing any unexpected or unintended portion                                              others on your web site.
                  thereof) if any “bodily injury” or “property                                     (b) Your placement of content or company
                  damage” was expected or intended from the                                             brand or product information from oth-
                  standpoint of any insured. This exclusion                                             ers on your web site or on any frame or
                  does not apply to "bodily injury" resulting                                           border within your web site.
                  from the use of reasonable force to protect                                      (c) Software or programming related to
                  persons or property.                                                                  your web site’s design, appearance or
                                                                                                        functions.

     BP 99 TX 09 16        Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.             Page 4 of 6

                                                                     EXHIBIT A
Copy from re:SearchTX
                  Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 35 of 101
      TX POLICY CUSTOMIZATIONS

             (15) Arising out of discrimination, harassment or                                                 way responding to or assessing the
                  humiliation by an officer, director, member                                                  effect of an asbestos presence.
                  or partner of the insured.
                                                                                               u.    Nuclear Hazard
             (16) Arising out of representations made by you                                         Nuclear reaction or radiation, or radioactive
                  or your agents regarding the value or suita-                                       contamination, however caused. But if nu-
                  bility of any securities, or the fluctuation in                                    clear reaction or radiation, or radioactive
                  value or price of any stocks, bonds or other                                       contamination, results in fire, we will pay for
                  securities.                                                                        the loss or damage caused by that fire.

             (17) Violation of antitrust laws, state and federal
                  laws governing restrictions on trade, unfair                                 v. Fungi Or Bacteria
                  competition or deceptive advertising.                                           (1) “Bodily Injury”, “property damage” or
                                                                                                      “personal and advertising injury” which
         7. Under 1., Applicable To Business Liability                                                would not have occurred, in whole or in
            Coverage, Paragraph r. Criminal Acts is delet-                                            part, but for the actual, alleged or
            ed and replaced with the following:                                                       threatened inhalation of, ingestion of,
                                                                                                      contact with, exposure to, existence of,
             r.   Criminal Acts                                                                       or presence of, any “fungi” or bacteria
                  “Bodily injury”, “property damage”, or "per-                                        on or within a building or structure, in-
                  sonal and advertising injury" arising out of a                                      cluding its contents, regardless of
                  criminal act committed by or at the direction                                       whether any other cause, event, materi-
                  of the insured.                                                                     al or product contributed concurrently or
                                                                                                      in any sequence to such injury or dam-
         8. Under 1., Applicable To Business Liability                                                age.
            Coverage, Paragraphs t., u. and v. are added                                          (2) Any loss, cost or expenses arising out of
            as follows:                                                                               the abating, testing for, monitoring,
                                                                                                      cleaning up, removing, containing, treat-
             t.   Asbestos                                                                            ing, detoxifying, neutralizing, remediat-
                  (1) “Bodily injury”, “property damage” or                                           ing or disposing of, or in any way re-
                      “personal and advertising injury” arising                                       sponding to, or assessing the effects of,
                      out of an exposure or threat of exposure                                        “fungi” or bacteria, by any insured or by
                      to the actual or alleged properties of as-                                      any other person or entity.
                      bestos and includes the mere presence
                      of asbestos in any form.                                                       This exclusion does not apply to any "fungi"
                  (2) Any damages, judgments, settlements,                                           or bacteria that are, are on, or are contained
                      loss, costs or expenses that:                                                  in, a good or product intended for bodily
                      (a) May be awarded or incurred by rea-                                         consumption.
                           son of any claim or “suit” alleging
                           actual or threatened injury or dam-                      Section II – Liability, D, Liability And Medical Ex-
                           age of any nature or kind to persons                     penses Limits Of Insurance is amended as follows:
                           or property which would not have
                           occurred in whole or in part but for                           1. Paragraph 2. is replaced with the following:
                           the presence of asbestos;
                      (b) Arise out of any request, demand,                                    2. The most we will pay for the sum of all dam-
                           order to statutory or regulatory re-                                    ages because of all:
                           quirement that any insured or others                                    a. “Bodily injury”, “property damage” and
                           test for, monitor, clean up, remove,                                       medical expenses, arising out of any
                           encapsulate, contain, treat, detoxify                                      one “occurrence” including “Bodily inju-
                           or neutralize or in any way respond                                        ry” and “property damage” under the
                           to or assess the effects of an asbes-                                      “products-completed operations haz-
                           tos presence; or                                                           ard”; and
                      (c) Arise out of any claim or suit for                                       b. “Personal and advertising injury” sus-
                           damages because of testing for,                                            tained by any one person or organiza-
                           monitoring, cleaning up, removing,                                         tion;
                           encapsulating, containing, treating,                                      is the Liability and Medical Expenses –
                           detoxifying or neutralizing or in any                                     Each Occurrence limit shown in the Decla-


     BP 99 TX 09 16         Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.            Page 5 of 6

                                                                      EXHIBIT A
Copy from re:SearchTX
                 Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 36 of 101
      TX POLICY CUSTOMIZATIONS

                 rations. But the most we will pay for all med-                                     last preceding period for purposes of deter-
                 ical expenses because of "bodily injury" sus-                                      mining the Limits of Insurance.
                 tained by any one person is the Medical Ex-
                 penses limit shown in the Declarations.                           Section II – Liability, E. Liability And Medical Ex-
                                                                                   pense General Conditions is amended as follows:
         2. Paragraph 4. is replaced with the following:
                                                                                         1. Under 2., Duties In The Event Of Occurrence,
             4. Aggregate Limits                                                            Offense, Claim Or Suit, Paragraphs e. and f.
                Regardless of the number of occurrences                                     are added as follows:
                and subject to the Liability and Medical Ex-                                  e. If we cover a claim or “suit” under this cov-
                penses-Each Occurrence limit, the most we                                        erage that may also be covered by other in-
                will pay for:                                                                    surance available to an additional insured,
                a. All "bodily injury" and "property dam-                                        such insurance if any, shall be primary, and
                     age" that is included in the "products-                                     such additional insured must submit such
                     completed operations hazard" is twice                                       claim or suit to the other insurer for defense
                     the Liability and Medical Expenses-                                         and indemnity.
                     Each Occurrence limit. This limit is                                     f. Paragraphs a. and b. apply to you or to any
                     shown in the declarations as “Products                                      additional insured only when such “occur-
                     and Completed Operations Aggregate”.                                        rence,” offense, claim or suit is known to
                 b. All:                                                                         you or any additional insured or your or any
                                                                                                 additional insured’s partner, limited liability
                      (1) "Bodily injury" and "property dam-                                     company manager, executive officer, trus-
                          age" except damages because of                                         tee or political official if you or any addition-
                          "bodily injury" or "property damage"                                   al insured is a political subdivision or agen-
                          included in the "products-completed                                    cy. This Paragraph f. applies separately to
                          operations hazard";                                                    you and any additional insured.
                      (2) Plus medical expenses;
                      (3) Plus all "personal and advertising                             2. Paragraph 5. Representations is added as fol-
                          injury" caused by offenses commit-                                lows:
                          ted;                                                                5. Representations
                                                                                                 When You Accept This Policy
                      is twice the Liability and Medical Ex-                                     By accepting this policy, you agree:
                      penses-Each Occurrence limit shown in                                      a. The statements in the Declaration are
                      the Declarations. This limit is shown in                                       accurate and complete;
                      the declarations as “General Aggregate                                     b. Those statements are based upon rep-
                      (other than Products and Completed                                             resentations you made to us; and
                      Operations Aggregate)”.                                                    c. We have issued this policy in reliance
                                                                                                     upon your representations.
                 Subject to Paragraph a. or b. above, which-
                 ever applies, the Damage To Premises                              Section II – Liability, F. Liability And Medical Ex-
                 Rented To You Limit is the most we will pay                       pense Definitions is amended as below:
                 for damages because of "property damage"
                 to any one premises, while rented to you, or                            1. Paragraph 23. is added as below:
                 in the case of fire, while rented to you or                                  23. “Fungi” means any type or form of fungus
                 temporarily occupied by you with permission                                      including mold or mildew and any mycotox-
                 of the owner.                                                                    ins, spores, scents, or by-products produced
                                                                                                  or released by fungi.
                 The Limits of Insurance of Section II – Lia-
                 bility apply separately to each consecutive
                 annual period and to any remaining period
                 of less than 12 months, starting with the be-
                 ginning of the policy period shown in the
                 Declarations, unless the policy period is ex-
                 tended after issuance for an additional peri-
                 od of less than 12 months. In that case, the
                 additional period will be deemed part of the


     BP 99 TX 09 16        Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.             Page 6 of 6

                                                                     EXHIBIT A
Copy from re:SearchTX
                 Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 37 of 101


                                                                                                        BUSINESSOWNERS
                                                                                                            BP 01 18 11 13

               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                    TEXAS CHANGES
         This endorsement modifies insurance provided under the following:

            BUSINESSOWNERS COVERAGE FORM


         A. Section I – Property is amended as follows:                         (2) We will still retain our right to deny
            1. Paragraph B. Exclusions is amended as                                the claim.
               follows:                                                 3. Paragraph E.3. Duties In The Event Of Loss
               a. Paragraph       2.l.(4)   is   replaced   by    the      Or Damage Property Loss Condition is
                  following:                                               amended as follows:
                  (4) Settling, cracking, shrinking, expansion             a. Paragraph    a.(2)   is    replaced   by   the
                      or contraction;                                         following:
               b. The following is added to Paragraph 2.l.                   (2) Give us prompt notice of the loss or
                  Other Types Of Loss:                                           damage. Include a description of the
                                                                                 property involved. However, with
                  (8) Release, discharge or dispersal of                         respect to loss or damage in the state of
                      contaminants or pollutants.                                Texas caused by windstorm or hail in
            2. Paragraph E.2. Appraisal Property                 Loss            the catastrophe area as defined by the
               Condition is replaced by the following:                           Texas Insurance Code, any claim must
                                                                                 be filed with us not later than one year
               2. Appraisal
                                                                                 after the date of the loss or damage that
                   a. If we and you disagree on the amount of                    is the subject of the claim, except that a
                      loss, either may make written demand                       claim may be filed after the first
                      for an appraisal of the loss. In this event,               anniversary of the date of the loss or
                      each party will select a competent and                     damage for good cause shown by the
                      impartial appraiser and notify the other                   person filing the claim.
                      of the appraiser selected within 20 days
                      of such demand. The two appraisers will              b. Paragraph    a.(7)   is    replaced   by   the
                                                                              following:
                      select an umpire. If they cannot agree
                      within 15 days upon such umpire, either                (7) Send us a signed, sworn proof of loss
                      may request that selection be made by                      containing the information we request to
                      a judge of a court having jurisdiction.                    investigate the claim. You must do this
                      Each appraiser will state separately the                   within 91 days after our request. We will
                      amount of loss. If they fail to agree, they                supply you with the necessary forms.
                      will submit their differences to the              4. Paragraph E.4. Legal Action Against Us
                      umpire. A decision agreed to by any two              Property Loss Condition is replaced by the
                      will be binding as to the amount of loss.            following, except as provided in 7. below:
                      Each party will:
                                                                           4. Legal Action Against Us
                        (1) Pay its chosen appraiser; and
                                                                              a. Except as provided in Paragraph b., no
                        (2) Bear the other expenses of the                       one may bring a legal action against us
                            appraisal and umpire equally.                        under this insurance unless:
                  b. If there is an appraisal:                                  (1) There has been full compliance with
                        (1) You will retain your right to bring a                   all of the terms of this insurance; and
                            legal action against us, subject to the             (2) The action is brought within two
                            provisions of Paragraph E.4. Legal                      years and one day from the date the
                            Action Against Us Property Loss                         cause of action first accrues. A
                            Condition; and                                          cause of action accrues on the date
                                                                                    of the initial breach of our contractual
                                                                                    duties as alleged in the action.



         BP 01 18 11 13                                        EXHIBITOffice,
                                                   © Insurance Services A Inc., 2013                           Page 1 of 5
Copy from re:SearchTX
                 Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 38 of 101



                  b. With respect to loss or damage in the                c. Under Paragraph E.5. Loss Payment, the
                     state of Texas caused by windstorm or                   provisions pertaining to notice of our
                     hail in the catastrophe area as defined                 intentions and the time period for payment
                     by the Texas Insurance Code, no one                     of claims are replaced by the following:
                     may bring a legal action against us                    (1) Claims Handling
                     under this insurance, unless:
                                                                               (a) Within 15 days after we receive
                        (1) There has been full compliance with                    written notice of claim, we will:
                            all of the terms of this insurance; and
                                                                                   (i) Acknowledge receipt of the claim.
                        (2) The action is brought within the                           If we do not acknowledge receipt
                            earlier of the following:                                  of the claim in writing, we will
                           (a) Two years and one day from the                          keep a record of the date,
                               date we accept or reject the                            method and content of the
                               claim; or                                               acknowledgment;
                           (b) Three years and one day from                       (ii) Begin any investigation of the
                               the date of the loss or damage                          claim; and
                               that is the subject of the claim.                  (iii) Request a signed, sworn proof of
                  This Paragraph 4. does not apply to                                   loss, specify the information you
                  Paragraph E.4. Legal Action Against Us                                must provide and supply you with
                  Liability And Medical Expenses General                                the necessary forms. We may
                  Condition in Section II – Liability.                                  request more information at a
            5. Paragraph E.5. Loss Payment Property Loss                                later   date,    if   during  the
               Condition is amended as follows:                                         investigation of the claim such
                                                                                        additional      information     is
               a. Paragraph 5.d.(1)(b) is replaced by the                               necessary.
                  following:
                                                                               (b) We will notify you in writing as to
                        (b) If, at the time of the loss, the Limit of              whether:
                            Insurance applicable to the lost or
                            damaged property is less than 80%                      (i) The claim or part of the claim will
                            of the full replacement cost of the                        be paid;
                            property immediately before the loss,                 (ii) The claim or part of the claim has
                            we will pay the greater of the                             been denied, and inform you of
                            following amounts, but not more than                       the reasons for denial;
                            the Limit of Insurance that applies to                (iii) More information is necessary; or
                            the property:
                                                                                  (iv) We need additional time to reach
                            (i) The actual cash value of the lost                      a decision. If we need additional
                                or damaged property; or                                time, we will inform you of the
                           (ii) A proportion of the cost to repair                     reasons for such need.
                                or replace the lost or damaged                     We will provide notification, as
                                property, after application of the                 described in (b)(i) through (b)(iv)
                                deductible and without deduction                   above within:
                                for depreciation. This proportion
                                will equal the ratio of the                        (i) 15 business days after we
                                applicable Limit of Insurance to                       receive the signed, sworn proof
                                80% of the full replacement cost                       of loss and all information we
                                of the property immediately                            requested; or
                                before the loss.                                  (ii) 30 days after we receive the
               b. The following is added:                                              signed, sworn proof of loss and
                                                                                       all information we requested, if
                  Section 862.053. Policy A Liquidated                                 we have reason to believe the
                  Demand                                                               loss resulted from arson.
                  A fire insurance policy, in case of total loss                      If we notified you that we need
                  by fire of property insured, shall be held and                      additional time to reach a
                  considered to be a liquidated demand                                decision, we must then either
                  against the company for the full amount of                          approve or deny the claim within
                  such policy. The provisions of this Article                         45 days of such notice.
                  shall not apply to personal property.




         Page 2 of 5                                          EXHIBITOffice,
                                                  © Insurance Services A Inc., 2013                      BP 01 18 11 13
Copy from re:SearchTX
                 Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 39 of 101



                  (2) We will pay for covered loss or damage          7. Paragraphs F.2.d. and F.2.f. of the
                      within five business days after:                   Mortgageholders Property General Condition
                        (a) We have notified you that payment            are replaced by the following:
                            of the claim or part of the claim will       d. If we deny your claim because of your acts
                            be made and have reached                        or because you have failed to comply with
                            agreement with you on the amount                the terms of this policy, the mortgageholder
                            of loss; or                                     will still have the right to receive loss
                        (b) An appraisal award has been made.               payment if the mortgageholder:
                        However, if payment of the claim or part           (1) Pays any premium due under this policy
                        of the claim is conditioned on your                    at our request if you have failed to do
                        compliance with any terms of this policy,              so;
                        we will make payment within five                   (2) Submits a signed, sworn proof of loss
                        business days after the date you have                  within 91 days after receiving notice
                        complied with such terms.                              from us of your failure to do so; and
                  (3) Catastrophe Claims                                   (3) Has notified us of any change in
                        If a claim results from a weather-related              ownership, occupancy or substantial
                        catastrophe or a major natural disaster,               change in risk known to the
                        the claim handling and claim payment                   mortgageholder.
                        deadlines described in c.(1) and c.(2)              All of the terms of this policy will then apply
                        above are extended for an additional 15             directly to the mortgageholder.
                        days.                                            f. If this policy is cancelled, we will give the
                        Catastrophe or Major Natural Disaster               mortgageholder named in the Declarations
                        means a weather-related event which:                written notice of cancellation.
                        (a) Is declared a disaster under the                If we cancel this policy, we will notify the
                            Texas Disaster Act of 1975; or                  mortgageholder at least:
                        (b) Is determined to be a catastrophe by           (1) 14 days before the effective date of
                            the State Board of Insurance.                      cancellation if we cancel for your
                  (4) The term "business day", as used in the                  nonpayment of premium; or
                      Loss Payment Property Loss Condition,                (2) 30 days before the effective date of
                      means a day other than Saturday,                         cancellation if we cancel for any other
                      Sunday or a holiday recognized by the                    reason.
                      state of Texas.                                       If you cancel the policy, we will give the
            6. The following is added to Paragraph F.                       mortgageholder notice of cancellation to be
               Property General Conditions:                                 effective on the date stated in the notice.
               5. Loss To Real Property                                     The date of cancellation cannot be before
                                                                            the 10th day after the date we mail the
                  The amount of insurance applicable to loss                notice.
                  to real property by fire will be reduced by
                  the amount of such loss. As repairs are             8. Paragraph H. Property           Definitions     is
                  made, the amount reduced will be                       amended as follows:
                  reinstated to the extent of the value of the           Paragraph 9.b. is replaced by the following:
                  repairs. The reinstatement will not increase           b. "Period of restoration" does not include any
                  the specified Limits of Insurance.                        increased period required due to the
                  No other loss insured against in Section I –              enforcement of any ordinance or law that
                  Property will reduce the specified Limits of              regulates the construction, use or repair, or
                  Insurance.                                                requires the tearing down of any property.
                                                                            The expiration date of this policy will not cut
                                                                            short the "period of restoration".




         BP 01 18 11 13                                      EXHIBITOffice,
                                                 © Insurance Services A Inc., 2013                            Page 3 of 5
Copy from re:SearchTX
                 Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 40 of 101



         B. Section II – Liability is amended as follows:                      (2) If this policy has been in effect for
            1. The following is added to Paragraph E.2.                            more than 60 days, or if it is a
               Duties In The Event Of Occurrence,                                  renewal or continuation of a policy
               Offense, Claim Or Suit Liability And Medical                        issued by us, we may cancel only for
               Expenses General Condition and similar                              one or more of the following reasons:
               conditions in any endorsement attached to this                     (a) Fraud in obtaining coverage;
               policy:                                                            (b) Failure to pay premiums when
               We will notify the first Named Insured in writing                      due;
               of:                                                                (c) An increase in hazard within the
               a. An initial offer to settle a claim made or                          control of the insured which
                  "suit" brought against the insured under this                       would produce an increase in
                  coverage. The notice will be given not later                        rate;
                  than the 10th day after the date on which                       (d) Loss of our reinsurance covering
                  the offer is made.                                                  all or part of the risk covered by
               b. Any settlement of a claim made or "suit"                            the policy; or
                  brought against the insured under this                          (e) If we have been placed in
                  coverage. The notice will be given not later                        supervision, conservatorship or
                  than the 30th day after the date of the                             receivership and the cancellation
                  settlement.                                                         is approved or directed by the
            2. The following provision applies:                                       supervisor,    conservator     or
               With regard to liability for "bodily injury",                          receiver.
               "property damage" and "personal and                           c. For the following reasons, if this policy
               advertising injury", unless we are prejudiced by                 provides coverage to a governmental
               the insured's or your failure to comply with the                 unit, as defined under 28 TEX. ADMIN.
               requirement, no provision of this policy                         CODE, Section 5.7001 or on one- and
               requiring you or any insured to give notice of                   two-family dwellings:
               "occurrence", claim or "suit" or to forward                     (1) If this policy has been in effect for
               demands, notices, summonses or legal papers                         less than 90 days, we may cancel
               in connection with a claim or "suit" will bar                       this policy for any reason.
               coverage under this policy.
                                                                               (2) If this policy has been in effect for 90
         C. Section III – Common Policy Conditions is                              days or more, or if it is a renewal or
            amended as follows:                                                    continuation of a policy issued by us,
            1. Paragraph A.2. Cancellation is replaced by                          we may cancel this policy only for
               the following:                                                      the following reasons:
               2. We may cancel this policy:                                      (a) If the first Named Insured does
                   a. By mailing or delivering to the first                           not pay the premium or any
                      Named Insured written notice of                                 portion of the premium when due;
                      cancellation, stating the reason for                        (b) If the Texas Department of
                      cancellation, at least 10 days before the                       Insurance      determines    that
                      effective date of cancellation.                                 continuation of this policy would
                   b. For the following reasons, if this policy                       result in violation of the Texas
                      does not provide coverage to a                                  Insurance Code or any other law
                      governmental unit, as defined under 28                          governing the business of
                      TEX. ADMIN. CODE, Section 5.7001 or                             insurance in Texas;
                      on one- and two-family dwellings:                           (c) If the Named Insured submits a
                        (1) If this policy has been in effect for 60                  fraudulent claim; or
                            days or less, we may cancel for any                   (d) If there is an increase in the
                            reason except that, under the                             hazard within the control of the
                            provisions of the Texas Insurance                         Named Insured which would
                            Code, we may not cancel this policy                       produce an increase in rate.
                            solely because the policyholder is an
                            elected official; or




         Page 4 of 5                                          EXHIBITOffice,
                                                  © Insurance Services A Inc., 2013                       BP 01 18 11 13
Copy from re:SearchTX
                 Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 41 of 101



            2. The following paragraph is added             and          3. If notice is mailed, proof of mailing will
               supersedes any provision to the contrary:                    be sufficient proof of notice.
               M. Nonrenewal                                             4. The transfer of a policyholder between
                  1. We may elect not to renew this policy                  admitted companies within the same
                     except that, under the provisions of the               insurance group is not considered a
                     Texas Insurance Code, we may not                       refusal to renew.
                     refuse to renew this policy solely            3. Paragraph I.3. Premiums does not apply.
                     because the policyholder is an elected
                     official.
                  2. If we elect not to renew this policy, we
                     may do so by mailing or delivering to the
                     first Named Insured, at the last mailing
                     address known to us, written notice of
                     nonrenewal, stating the reason for
                     nonrenewal, at least 60 days before the
                     expiration date. If notice is mailed or
                     delivered less than 60 days before the
                     expiration date, this policy will remain in
                     effect until the 61st day after the date on
                     which the notice is mailed or delivered.
                     Earned premium for any period of
                     coverage that extends beyond the
                     expiration date will be computed pro
                     rata based on the previous year's
                     premium.




         BP 01 18 11 13                                   EXHIBITOffice,
                                              © Insurance Services A Inc., 2013                          Page 5 of 5
Copy from re:SearchTX
                  Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 42 of 101


         POLICY NUMBER:                                                                             BUSINESSOWNERS
                                                                                                        BP 02 04 01 06

               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

             TEXAS CHANGES – AMENDMENT OF CANCELLATION
                   PROVISIONS OR COVERAGE CHANGE
         This endorsement modifies insurance provided under the following:

            BUSINESSOWNERS COVERAGE FORM


         In the event of cancellation or material change that reduces or restricts the insurance afforded by this Policy, we
         agree to mail prior written notice of cancellation or material change to:

                                                            SCHEDULE

          A. Name: Top Class Hospitality LLC



          B. Address: 1436 N Business Ih 35, New Braunfels, TX 78130-3241



          C. Number Of Days Advance Notice: 10 days’ notice for cancellations; 30 days’ notice for reduction or restric-
             tion in coverage on renewal



          Information required to complete this Schedule, if not shown above, will be shown in the Declarations.




         BP 02 04 01 06                                   EXHIBIT Inc.,
                                                    © ISO Properties, A 2004                                   Page 1 of 1     
Copy from re:SearchTX
                 Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 43 of 101


                                                                                                            TEXAS
                                                                                                     POLICYHOLDER
                                                                                                           NOTICE


                                      IMPORTANT NOTICE
      To obtain information or make a complaint:
      You may contact your agent, FD&S INSURANCE AGENCY, INC. at 903-581-4939.
      You may also call our toll-free telephone number at:
                                                 800-673-2465
      You may write to:
                           Berkshire Hathaway GUARD Insurance Companies
                           Attn: Customer Service
                           P.O. Box A-H
                           Wilkes-Barre, PA 18703-0020


      You may also contact the Texas Department of Insurance to obtain information on companies,
      coverages, rights, or complaints at:

                                                1-800-252-3439.
      You may write to the Texas Department of Insurance at:
                                                  P.O. Box 149104
                                                Austin, TX 78714-9104

      or correspond via fax at 512-490-1007 or e-mail to ConsumerProtection@tdi.texas.gov or visit the
      Department’s web site at www.tdi.texas.gov.



      PREMIUM OR CLAIM DISPUTES:
      If you have a dispute about your premium or your claims, you should contact your agent and
      company. If the dispute is not resolved, you may contact the Texas Department of Insurance.



                           ATTACH THIS NOTICE TO YOUR POLICY
      This notice is for informational purposes only and does not become a part or condition of the attached
      document.



      PN TX 01 01 15      P.O. Box A-H • 16 S. River Street • Wilkes-Barre, PA 18703-0020 • www.guard.com   Page 1 of 1


                                                        EXHIBIT A
Copy from re:SearchTX
                   Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 44 of 101


                                                                                                             TEXAS
                                                                                                      POLICYHOLDER
                                                                                                            NOTICE


        Notice to Policyholders regarding Asbestos Exclusion
      This Notice has been prepared to inform you that your policy includes an Asbestos Exclusion (BP
      99 TX – Policy Customizations). The purpose of this Notice is to clarify the intent of coverage
      provided by your policy. Specifically, this insurance contains the following exclusions –

      Section I – Property, B. Exclusions 2. is amended as follows:
         1. Paragraph q. Asbestos is added:
              q.   Asbestos
                   Any loss, damage or expense which would not have occurred in whole or in part but for the presence of
                   asbestos.


      Section II – Liability, B. Exclusions is amended as follows:
          1. Under 1., Applicable To Business Liability Coverage, Paragraph t. is added as follows:
             t. Asbestos
                (1) “Bodily injury”, “property damage” or “personal and advertising injury” arising out of an exposure or
                    threat of exposure to the actual or alleged properties of asbestos and includes the mere presence of
                    asbestos in any form.
                (2) Any damages, judgments, settlements, loss, costs or expenses that:
                    (a) May be awarded or incurred by reason of any claim or “suit” alleging actual or threatened injury or
                         damage of any nature or kind to persons or property which would not have occurred in whole or in
                         part but for the presence of asbestos;
                    (b) Arise out of any request, demand, order to statutory or regulatory requirement that any insured or
                         others test for, monitor, clean up, remove, encapsulate, contain, treat, detoxify or neutralize or in
                         any way respond to or assess the effects of an asbestos presence; or
                    (c) Arise out of any claim or suit for damages because of testing for, monitoring, cleaning up, removing,
                         encapsulating, containing, treating, detoxifying or neutralizing or in any way responding to or
                         assessing the effect of an asbestos presence.


      This summary is provided for informational purposes only and its contents are not intended to
      amend, alter or change any of the terms or conditions of the policy. It is not a substitute for
      reviewing the actual forms and endorsements contained in your policy. Please read your
      policy to better understand the terms and conditions of your coverage.


      If you have any questions or need additional information, please contact your agent.



      PN TX 02 01 15                                                                                             Page 1 of 1



                                                              EXHIBIT A
Copy from re:SearchTX
                  Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 45 of 101


         POLICY NUMBER: TOBP845751                                                                  BUSINESSOWNERS
                                                                                                        BP 04 04 01 10

               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                  HIRED AUTO AND NON-OWNED AUTO LIABILITY
         This endorsement modifies insurance provided under the following:

            BUSINESSOWNERS COVERAGE FORM

                                                             SCHEDULE

                                  Coverage                                          Additional Premium

          A. Hired Auto Liability                                     $52.00

          B. Non-owned Auto Liability                                 $91.00

          Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


         A. Insurance is provided only for those coverages for                 (2) The spouse, child, parent, brother or
            which a specific premium charge is shown in the                        sister of that "employee" as a conse-
            Declarations or in the Schedule.                                       quence of Paragraph (1) above.
            1. Hired Auto Liability                                            This exclusion applies:
                The insurance provided under Paragraph A.1.                    (1) Whether the insured may be liable as an
                Business Liability in Section II – Liability                       employer or in any other capacity; and
                applies to "bodily injury" or "property damage"                (2) To any obligation to share damages with
                arising out of the maintenance or use of a                         or repay someone else who must pay
                "hired auto" by you or your "employees" in the                     damages because of injury.
                course of your business.
                                                                               This exclusion does not apply to:
            2. Non-owned Auto Liability
                                                                               (1) Liability assumed by the insured under
                The insurance provided under Paragraph A.1.                        an "insured contract"; or
                Business Liability in Section II – Liability
                applies to "bodily injury" or "property damage"                (2) "Bodily injury" arising out of and in the
                arising out of the use of any "non-owned auto"                     course of domestic employment by the
                in your business by any person.                                    insured unless benefits for such injury
                                                                                   are in whole or in part either payable or
         B. For insurance provided by this endorsement only:                       required to be provided under any work-
            1. The exclusions under Paragraph B.1. Appli-                          ers' compensation law.
               cable To Business Liability Coverage in                      b. "Property damage" to:
               Section II – Liability, other than Exclusions a.,
               b., d., f. and i. and the Nuclear Energy Liabil-                (1) Property owned or being transported by,
               ity Exclusion, are deleted and replaced by the                      or rented or loaned to the insured; or
               following:                                                      (2) Property in the care, custody or control
                a. "Bodily injury" to:                                             of the insured.
                  (1) An "employee" of the insured arising out
                      of and in the course of:
                        (a) Employment by the insured; or
                        (b) Performing duties related to the
                            conduct of the insured's business; or




         BP 04 04 01 10                                     EXHIBITOffice,
                                                © Insurance Services A Inc., 2009                              Page 1 of 2     
Copy from re:SearchTX
                 Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 46 of 101



            2. Paragraph C. Who Is An Insured in Section II                   c. Any person while employed in or other-
               – Liability is replaced by the following:                         wise engaged in duties in connection
               1. Each of the following is an insured under                      with an "auto business", other than an
                  this endorsement to the extent set forth be-                   "auto business" you operate;
                  low:                                                        d. The owner or lessee (of whom you are a
                  a. You;                                                        sublessee) of a "hired auto" or the
                                                                                 owner of a "non-owned auto" or any
                  b. Any other person using a "hired auto"                       agent or "employee" of any such owner
                     with your permission;                                       or lessee; or
                  c. For a "non-owned auto":                                  e. Any person or organization for the con-
                        (1) Any partner or "executive officer" of                duct of any current or past partnership
                            yours; or                                            or joint venture that is not shown as a
                                                                                 Named Insured in the Declarations.
                        (2) Any "employee" of yours;
                                                                    C. For the purposes of this endorsement only, Para-
                        but only while such "non-owned auto" is
                                                                       graph H. Other Insurance in Section III – Com-
                        being used in your business; and
                                                                       mon Policy Conditions is replaced by the follow-
                  d. Any other person or organization, but             ing:
                     only for their liability because of acts or
                     omissions of an insured under a., b. or           This insurance is excess over any primary insur-
                                                                       ance covering the "hired auto" or "non-owned
                     c. above.
                                                                       auto".
               2. None of the following is an insured:
                                                                    D. The following additional definitions apply:
                  a. Any person engaged in the business of
                     his or her employer for "bodily injury" to        1. "Auto business" means the business or occu-
                     any co-"employee" of such person in-                 pation of selling, repairing, servicing, storing or
                                                                          parking "autos".
                     jured in the course of employment, or to
                     the spouse, child, parent, brother or sis-        2. "Hired auto" means any "auto" you lease, hire,
                     ter of that co-"employee" as a conse-                rent or borrow. This does not include any
                     quence of such "bodily injury", or for any           "auto" you lease, hire, rent or borrow from any
                     obligation to share damages with or re-              of your "employees", your partners or your "ex-
                     pay someone else who must pay dam-                   ecutive officers" or members of their house-
                     ages because of the injury;                          holds.
                  b. Any partner or "executive officer" for any        3. "Non-owned auto" means any "auto" you do
                     "auto" owned by such partner or officer              not own, lease, hire, rent or borrow which is
                     or a member of his or her household;                 used in connection with your business. This in-
                                                                          cludes "autos" owned by your "employees",
                                                                          your partners or your "executive officers", or
                                                                          members of their households, but only while
                                                                          used in your business or your personal affairs.




         Page 2 of 2                                        EXHIBITOffice,
                                                © Insurance Services A Inc., 2009                           BP 04 04 01 10      
Copy from re:SearchTX
                  Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 47 of 101


         POLICY NUMBER: TOBP845751                                                                   BUSINESSOWNERS
                                                                                                         BP 04 12 01 06

               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      LIMITATION OF COVERAGE TO DESIGNATED
                               PREMISES OR PROJECT
         This endorsement modifies insurance provided under the following:

            BUSINESSOWNERS COVERAGE FORM

                                                              SCHEDULE

          A. Premises:
             as per the location schedule on this policy

          B. Project:



          Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


         The following is added to Section II – Liability:
         This insurance applies only to "bodily injury", "property
         damage", "personal and advertising injury" and medi-
         cal expenses arising out of:
         1. The ownership, maintenance or use of the premis-
            es shown in the Schedule and operations neces-
            sary or incidental to those premises; or
         2. The project shown in the Schedule.




         BP 04 12 01 06                                     EXHIBIT Inc.,
                                                     © ISO Properties, A 2004                                      Page 1 of 1   
Copy from re:SearchTX
                 Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 48 of 101


                                                                                                   BUSINESSOWNERS
                                                                                                       BP 04 17 01 10

               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                EMPLOYMENT-RELATED PRACTICES EXCLUSION
         This endorsement modifies insurance provided under the following:

            BUSINESSOWNERS COVERAGE FORM


         The following exclusion is added to Paragraph B.1.                  (2) The spouse, child, parent, brother or
         Exclusions – Applicable To Business Liability                           sister of that person as a consequence
         Coverage in Section II – Liability:                                     of "bodily injury" or "personal and adver-
                  This insurance does not apply to "bodily in-                   tising injury" to that person at whom any
                  jury" or "personal and advertising injury" to:                 of the employment-related practices de-
                                                                                 scribed in Paragraph (a), (b) or (c)
                  (1) A person arising out of any:                               above is directed.
                        (a) Refusal to employ that person;                   This exclusion applies:
                        (b) Termination of that person's em-                 (1) Whether the injury-causing event de-
                            ployment; or                                         scribed in Paragraph (a), (b) or (c)
                        (c) Employment-related practices, poli-                  above occurs before employment, dur-
                            cies, acts or omissions, such as co-                 ing employment or after employment of
                            ercion, demotion, evaluation, reas-                  that person;
                            signment, discipline, defamation,                (2) Whether the insured may be liable as an
                            harassment, humiliation, discrimina-                 employer or in any other capacity; and
                            tion or malicious prosecution di-
                            rected at that person; or                        (3) To any obligation to share damages with
                                                                                 or repay someone else who must pay
                                                                                 damages because of the injury.




         BP 04 17 01 10                          Insurance EXHIBIT   A Inc., 2009
                                                            Services Office,                                  Page 1 of 1     
Copy from re:SearchTX
                    Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 49 of 101


         POLICY NUMBER: TOBP845751                                                                      BUSINESSOWNERS
                                                                                                            BP 04 30 01 06

               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                         PROTECTIVE SAFEGUARDS
         This endorsement modifies insurance provided under the following:

            BUSINESSOWNERS COVERAGE FORM

                                                                 SCHEDULE

            Prem.        Bldg.      Protective Safeguards
             No.          No.        Symbols Applicable                      Description Of "P-9" If Applicable:
             001          001      P-1, P-2                       Central Station Burglar Alarm

          Information required to complete this Schedule, if not shown above, will be shown in the Declarations.




         A. The following is added to the Property General                       (2) Reporting to a public or private fire alarm
            Conditions in Section I – Property:                                      station.
            PROTECTIVE SAFEGUARDS                                              c. "P-3" Security Service, with a recording
            1. As a condition of this insurance, you are re-                      system or watch clock, making hourly
               quired to maintain the protective devices or                       rounds covering the entire building, when
               services listed in the Schedule above.                             the premises are not in actual operation.
            2. The protective safeguards to which this en-                     d. "P-4" Service Contract, with a privately
               dorsement applies are identified by the follow-                    owned fire department providing fire protec-
               ing symbols:                                                       tion service to the described premises.
               a. "P-1" Automatic Sprinkler System, includ-                    e. "P-9", the protective system described in
                  ing related supervisory services.                               the Schedule.
                    Automatic Sprinkler System means:                   B. The following is added to Paragraph B. Exclu-
                                                                           sions in Section I – Property:
                    (1) Any automatic fire protective or extin-
                        guishing system, including connected:              We will not pay for loss or damages caused by or
                                                                           resulting from fire if, prior to the fire, you:
                        (a) Sprinklers and discharge nozzles;
                                                                            1. Knew of any suspension or impairment in any
                        (b) Ducts, pipes, valves and fittings;                 protective safeguard listed in the Schedule
                        (c) Tanks, their component parts and                   above and failed to notify us of that fact; or
                            supports; and                                   2. Failed to maintain any protective safeguard
                        (d) Pumps and private fire protection                  listed in the Schedule above, and over which
                            mains.                                             you had control, in complete working order.
                    (2) When supplied from an automatic fire               If part of an Automatic Sprinkler System is shut off
                        protective system:                                 due to breakage, leakage, freezing conditions or
                        (a) Non-automatic fire protective sys-             opening of sprinkler heads, notification to us will
                            tems; and                                      not be necessary if you can restore full protection
                                                                           within 48 hours.
                        (b) Hydrants, standpipes and outlets.
               b. "P-2" Automatic Fire Alarm, protecting the
                  entire building, that is:
                    (1) Connected to a central station; or




         BP 04 30 01 06                                      EXHIBIT Inc.,
                                                       © ISO Properties, A 2004                                    Page 1 of 1     
Copy from re:SearchTX
                 Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 50 of 101


                                                                                                    BUSINESSOWNERS
                                                                                                        BP 05 01 07 02

               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                     CALCULATION OF PREMIUM
         This endorsement modifies insurance provided under the following:

            BUSINESSOWNERS COVERAGE FORM


         The following is added:
         The premium shown in the Declarations was computed based on rates in effect at the time the policy was issued.
         On each renewal, continuation, or anniversary of the effective date of this policy, we will compute the premium in
         accordance with our rates and rules then in effect.




         BP 05 01 07 02                                   EXHIBIT Inc.,
                                                   © ISO Properties, A 2001                                   Page 1 of 1     
Copy from re:SearchTX
                 Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 51 of 101


         POLICY NUMBER:                                                                              BUSINESSOWNERS
                                                                                                         BP 05 15 01 15

              THIS ENDORSEMENT IS ATTACHED TO AND MADE PART OF YOUR POLICY IN
              RESPONSE TO THE DISCLOSURE REQUIREMENTS OF THE TERRORISM RISK
             INSURANCE ACT. THIS ENDORSEMENT DOES NOT GRANT ANY COVERAGE OR
            CHANGE THE TERMS AND CONDITIONS OF ANY COVERAGE UNDER THE POLICY.

                                DISCLOSURE PURSUANT TO
                              TERRORISM RISK INSURANCE ACT
                                                            SCHEDULE

          SCHEDULE – PART I
          Terrorism Premium (Certified Acts)         $139.00

          Additional information, if any, concerning the terrorism premium:




          SCHEDULE – PART II
          Federal share of terrorism losses         83 %       Year: 2017
          (Refer to Paragraph B. in this endorsement.)

          Federal share of terrorism losses          82 %      Year: 2018
          (Refer to Paragraph B. in this endorsement.)

          Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


         A. Disclosure Of Premium                                   B. Disclosure Of Federal Participation In Payment
            In accordance with the federal Terrorism Risk              Of Terrorism Losses
            Insurance Act, we are required to provide you with          The United States Government, Department of the
            a notice disclosing the portion of your premium, if         Treasury, will pay a share of terrorism losses
            any, attributable to coverage for terrorist acts            insured under the federal program. The federal
            certified under the Terrorism Risk Insurance Act.           share equals a percentage (as shown in Part II of
            The portion of your premium attributable to such            the Schedule of this endorsement or in the policy
            coverage is shown in the Schedule of this                   Declarations) of that portion of the amount of such
            endorsement or in the policy Declarations.                  insured losses that exceeds the applicable insurer
                                                                        retention. However, if aggregate insured losses
                                                                        attributable to terrorist acts certified under the
                                                                        Terrorism Risk Insurance Act exceed $100 billion
                                                                        in a calendar year, the Treasury shall not make
                                                                        any payment for any portion of the amount of such
                                                                        losses that exceeds $100 billion.




         BP 05 15 01 15                                   EXHIBITOffice,
                                              © Insurance Services A Inc., 2015                                Page 1 of 2
Copy from re:SearchTX
                 Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 52 of 101



         C. Cap On Insurer Participation In Payment Of
            Terrorism Losses
            If aggregate insured losses attributable to terrorist
            acts certified under the Terrorism Risk Insurance
            Act exceed $100 billion in a calendar year and we
            have met our insurer deductible under the
            Terrorism Risk Insurance Act, we shall not be
            liable for the payment of any portion of the amount
            of such losses that exceeds $100 billion, and in
            such case insured losses up to that amount are
            subject to pro rata allocation in accordance with
            procedures established by the Secretary of the
            Treasury.




         Page 2 of 2                                       EXHIBITOffice,
                                               © Insurance Services A Inc., 2015   BP 05 15 01 15
Copy from re:SearchTX
                 Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 53 of 101


                                                                                                     BUSINESSOWNERS
                                                                                                         BP 05 23 01 15

               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               CAP ON LOSSES FROM CERTIFIED
                                    ACTS OF TERRORISM
         This endorsement modifies insurance provided under the following:


            BUSINESSOWNERS COVERAGE FORM


         The following provisions are added to the                     If aggregate insured losses attributable to terrorist
         Businessowners Policy and apply to Property and               acts certified under the Terrorism Risk Insurance
         Liability Coverages:                                          Act exceed $100 billion in a calendar year and we
         A. CAP ON CERTIFIED TERRORISM LOSSES                          have met our insurer deductible under the
                                                                       Terrorism Risk Insurance Act, we shall not be
            "Certified act of terrorism" means an act that is          liable for the payment of any portion of the amount
            certified by the Secretary of the Treasury, in             of such losses that exceeds $100 billion, and in
            accordance with the provisions of the federal              such case insured losses up to that amount are
            Terrorism Risk Insurance Act, to be an act of              subject to pro rata allocation in accordance with
            terrorism pursuant to such Act. The criteria               procedures established by the Secretary of the
            contained in the Terrorism Risk Insurance Act for          Treasury.
            a "certified act of terrorism" include the following:
                                                                    B. The terms and limitations of any terrorism
            1. The act resulted in insured losses in excess of         exclusion, or the inapplicability or omission of a
               $5 million in the aggregate, attributable to all        terrorism exclusion, do not serve to create
               types of insurance subject to the Terrorism             coverage for loss or injury or damage that is
               Risk Insurance Act; and                                 otherwise excluded under this Policy.
            2. The act is a violent act or an act that is
               dangerous to human life, property or
               infrastructure and is committed by an individual
               or individuals as part of an effort to coerce the
               civilian population of the United States or to
               influence the policy or affect the conduct of the
               United States Government by coercion.




         BP 05 23 01 15                                    EXHIBITOffice,
                                               © Insurance Services A Inc., 2015                               Page 1 of 1
Copy from re:SearchTX
                 Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 54 of 101


                                                                                                      BUSINESSOWNERS
                                                                                                          BP 05 38 01 15

               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 EXCLUSION OF OTHER ACTS OF TERRORISM
               COMMITTED OUTSIDE THE UNITED STATES; CAP
              ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
         This endorsement modifies insurance provided under the following:


            BUSINESSOWNERS COVERAGE FORM


         The following provisions are added to the                         b. Protracted     and        obvious      physical
         Businessowners Liability Coverage Form BP 00 06                      disfigurement; or
         and Section II – Liability of the Businessowners                  c. Protracted loss of or impairment of the
         Coverage Form BP 00 03:                                              function of a bodily member or organ; or
         A. The following exclusion is added:                           3. The terrorism involves the use, release or
            This insurance does not apply to:                              escape of nuclear materials, or directly or
            TERRORISM                                                      indirectly results in nuclear reaction or radiation
                                                                           or radioactive contamination; or
            "Any injury or damage" arising, directly or
            indirectly, out of an "other act of terrorism" that is      4. The terrorism is carried out by means of the
            committed outside of the United States (including              dispersal or application of pathogenic or
            its territories and possessions and Puerto Rico),              poisonous biological or chemical materials; or
            but within the "coverage territory". However, this          5. Pathogenic or poisonous biological or chemical
            exclusion applies only when one or more of the                 materials are released, and it appears that one
            following are attributed to such act:                          purpose of the terrorism was to release such
            1. The total of insured damage to all types of                 materials.
               property exceeds $25,000,000 (valued in U.S.             With respect to this exclusion, Paragraphs 1. and
               dollars).    In   determining     whether    the         2. describe the thresholds used to measure the
               $25,000,000 threshold is exceeded, we will               magnitude of an incident of an "other act of
               include all insured damage sustained by                  terrorism" and the circumstances in which the
               property of all persons and entities affected by         threshold will apply for the purpose of determining
               the terrorism and business interruption losses           whether this exclusion will apply to that incident.
               sustained by owners or occupants of the               B. The following definitions are added:
               damaged property. For the purpose of this
               provision, insured damage means damage that              1. For the purposes of this endorsement, "any
               is covered by any insurance plus damage that                injury or damage" means any injury or damage
               would be covered by any insurance but for the               covered under any Coverage Form to which
               application of any terrorism exclusions; or                 this endorsement is applicable, and includes
                                                                           but is not limited to "bodily injury", "property
            2. Fifty or more persons sustain death or serious              damage" or "personal and advertising injury"
               physical injury. For the purposes of this                   as may be defined in any applicable Coverage
               provision, serious physical injury means:                   Form.
               a. Physical injury that involves a substantial
                  risk of death; or




         BP 05 38 01 15                                     EXHIBITOffice,
                                                © Insurance Services A Inc., 2015                                 Page 1 of 2
Copy from re:SearchTX
                 Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 55 of 101



            2. "Certified act of terrorism" means an act that is       3. "Other act of terrorism" means a violent act or
               certified by the Secretary of the Treasury, in             an act that is dangerous to human life, property
               accordance with the provisions of the federal              or infrastructure that is committed by an
               Terrorism Risk Insurance Act, to be an act of              individual or individuals and that appears to be
               terrorism pursuant to such Act. The criteria               part of an effort to coerce a civilian population
               contained in the Terrorism Risk Insurance Act              or to influence the policy or affect the conduct
               for a "certified act of terrorism" include the             of any government by coercion, and the act is
               following:                                                 not a "certified act of terrorism".
               a. The act resulted in insured losses in excess             Multiple incidents of an "other act of terrorism"
                  of $5 million in the aggregate, attributable to          which occur within a seventy-two hour period
                  all types of insurance subject to the                    and appear to be carried out in concert or to
                  Terrorism Risk Insurance Act;                            have a related purpose or common leadership
               b. The act resulted in damage:                              shall be considered to be one incident.
                  (1) Within the United States (including its       C. The terms and limitations of any terrorism
                      territories and possessions and Puerto           exclusion, or the inapplicability or omission of a
                      Rico); or                                        terrorism exclusion, do not serve to create
                                                                       coverage for injury or damage that is otherwise
                  (2) Outside of the United States in the case         excluded under this Policy.
                      of:
                                                                    D. If aggregate insured losses attributable to terrorist
                        (a) An air carrier (as defined in Section      acts certified under the federal Terrorism Risk
                            40102 of title 49, United States           Insurance Act exceed $100 billion in a calendar
                            Code) or United States flag vessel         year and we have met our insurer deductible
                            (or a vessel based principally in the      under the Terrorism Risk Insurance Act, we shall
                            United States, on which United             not be liable for the payment of any portion of the
                            States income tax is paid and whose        amount of such losses that exceeds $100 billion,
                            insurance coverage is subject to           and in such case insured losses up to that amount
                            regulation in the United States),          are subject to pro rata allocation in accordance
                            regardless of where the loss occurs;       with procedures established by the Secretary of
                            or                                         the Treasury.
                        (b) The premises of any United States
                            mission; and
               c. The act is a violent act or an act that is
                  dangerous to human life, property or
                  infrastructure and is committed by an
                  individual or individuals as part of an effort
                  to coerce the civilian population of the
                  United States or to influence the policy or
                  affect the conduct of the United States
                  Government by coercion.




         Page 2 of 2                                        EXHIBITOffice,
                                                © Insurance Services A Inc., 2015                          BP 05 38 01 15
Copy from re:SearchTX
                  Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 56 of 101


                                                                                                    BUSINESSOWNERS
                                                                                                        BP 05 42 01 15

               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

              EXCLUSION OF PUNITIVE DAMAGES RELATED TO A
                      CERTIFIED ACT OF TERRORISM
         This endorsement modifies insurance provided under the following:


            BUSINESSOWNERS COVERAGE FORM


         The following provisions are added to the                     2. The act is a violent act or an act that is
         Businessowners Liability Coverage Form BP 00 06                  dangerous to human life, property or
         and Section II – Liability of the Businessowners                 infrastructure and is committed by an individual
         Coverage Form BP 00 03:                                          or individuals as part of an effort to coerce the
         A. The following exclusion is added:                             civilian population of the United States or to
                                                                          influence the policy or affect the conduct of the
            This insurance does not apply to:                             United States Government by coercion.
            TERRORISM PUNITIVE DAMAGES                              C. The terms and limitations of any terrorism
            Damages arising, directly or indirectly, out of a          exclusion, or the inapplicability or omission of a
            "certified act of terrorism" that are awarded as           terrorism exclusion, do not serve to create
            punitive damages.                                          coverage for injury or damage that is otherwise
                                                                       excluded under this Policy.
         B. The following definition is added:
            "Certified act of terrorism" means an act that is
            certified by the Secretary of the Treasury, in
            accordance with the provisions of the federal
            Terrorism Risk Insurance Act, to be an act of
            terrorism pursuant to such Act. The criteria
            contained in the Terrorism Risk Insurance Act for
            a "certified act of terrorism" include the following:
            1. The act resulted in insured losses in excess of
               $5 million in the aggregate, attributable to all
               types of insurance subject to the Terrorism
               Risk Insurance Act; and




         BP 05 42 01 15                                      EXHIBITOffice,
                                                 © Insurance Services A Inc., 2015                            Page 1 of 1
Copy from re:SearchTX
                  Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 57 of 101


         POLICY NUMBER: TOBP845751                                                                     BUSINESSOWNERS
                                                                                                           BP 12 03 01 10

               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                          LOSS PAYABLE CLAUSES
         This endorsement modifies insurance provided under the following:

            BUSINESSOWNERS COVERAGE FORM

                                                             SCHEDULE

          Premises Number: 001                Building Number: 001           Applicable Clause               A
                                                                             (Indicate Paragraph A, B or C):
          Description Of Property:

          Loss Payee Name:            Jefferson State Bank

          Loss Payee Address:         14614 Blanco Rd.
                                      Dallas, TX, 75216
          Information required to complete this Schedule, if not shown above, will be shown in the Declarations.




         Nothing in this endorsement increases the applicable               e. Mortgages, deeds of trust, or security
         Limit of Insurance. We will not pay any Loss Payee                    agreements.
         more than their financial interest in the Covered Prop-        2. For Covered Property in which both you and a
         erty, and we will not pay more than the applicable                Loss Payee have an insurable interest:
         Limit of Insurance on the Covered Property.
                                                                            a. We will pay for covered loss or damage to
         The following is added to the Loss Payment Property                   each Loss Payee in their order of prece-
         Loss Condition in Section I – Property, as shown in                   dence, as interests may appear.
         the Declarations or in the Schedule:
                                                                            b. The Loss Payee has the right to receive
         A. Loss Payable Clause                                                loss payment even if the Loss Payee has
            For Covered Property in which both you and a                       started foreclosure for similar action on the
            Loss Payee shown in the Schedule or in the Dec-                    Covered Property.
            larations have an insurable interest, we will:                  c. If we deny your claim because of your acts
            1. Adjust losses with you; and                                     or because you have failed to comply with
            2. Pay any claim for loss or damage jointly to you                 the terms of this policy, the Loss Payee will
               and the Loss Payee, as interests may appear.                    still have the right to receive loss payment if
                                                                               the Loss Payee:
         B. Lender's Loss Payable Clause
                                                                              (1) Pays any premium due under this policy
            1. The Loss Payee shown in the Schedule or in                         at our request if you have failed to do
               the Declarations is a creditor, including a mort-                  so;
               gageholder or trustee, whose interest in that
               Covered Property is established by such writ-                  (2) Submits a signed, sworn proof of loss
               ten instruments as:                                                within 60 days after receiving notice
                                                                                  from us of your failure to do so; and
                a. Warehouse receipts;
                                                                              (3) Has notified us of any change in owner-
                b. A contract for deed;                                           ship, occupancy or substantial change
                c. Bills of lading;                                               in risk known to the Loss Payee.
                d. Financing statements; or                                    All of the terms of Section I – Property will
                                                                               then apply directly to the Loss Payee.



         BP 12 03 01 10                                    EXHIBITOffice,
                                               © Insurance Services A Inc., 2009                                 Page 1 of 2     
Copy from re:SearchTX
                 Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 58 of 101



               d. If we pay the Loss Payee for any loss or
                  damage and deny payment to you because
                  of your acts or because you have failed to
                  comply with the terms of this policy:
                  (1) The Loss Payee's rights will be trans-
                      ferred to us to the extent of the amount
                      we pay; and
                  (2) The Loss Payee's right to recover the
                      full amount of the Loss Payee's claim
                      will not be impaired.
                        At our option, we may pay to the Loss
                        Payee the whole principal on the debt
                        plus any accrued interest. In this event,
                        you will pay your remaining debt to us.
            3. If we cancel this policy, we will give written
               notice to the Loss Payee at least:
               a. 10 days before the effective date of cancel-
                  lation if we cancel for your nonpayment of
                  premium; or
               b. 30 days before the effective date of cancel-
                  lation if we cancel for any other reason.
            4. If we do not renew this policy, we will give
               written notice to the Loss Payee at least 10
               days before the expiration date of this policy.
         C. Contract Of Sale Clause
            1. The Loss Payee shown in the Schedule or in
               the Declarations is a person or organization
               you have entered a contract with for the sale of
               Covered Property.
            2. For Covered Property in which both you and
               the Loss Payee have an insurable interest, we
               will:
               a. Adjust losses with you; and
               b. Pay any claim for loss or damage jointly to
                  you and the Loss Payee, as interests may
                  appear.
            3. The following is added to Paragraph H. Other
               Insurance in Section III – Common Policy
               Conditions:
               For Covered Property that is the subject of a
               contract of sale, the word "you" includes the
               Loss Payee.
         D. Building Owner Loss Payable Clause
            1. The Loss Payee shown in the Schedule or in
               the Declarations is the owner of the described
               building, in which you are a tenant.
            2. We will adjust losses to the described building
               with the Loss Payee. Any loss payment made
               to the Loss Payee will satisfy your claims
               against us for the owner's property.
            3. We will adjust losses to tenant's improvements
               and betterments with you, unless the lease
               provides otherwise.



         Page 2 of 2                                        EXHIBITOffice,
                                                © Insurance Services A Inc., 2009   BP 12 03 01 10   
Copy from re:SearchTX
                 Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 59 of 101


         POLICY NUMBER: TOBP845751                                                                   BUSINESSOWNERS
                                                                                                         BP 14 05 01 10

               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

               ADDITIONAL INSURED – GRANTOR OF FRANCHISE
         This endorsement modifies insurance provided under the following:

            BUSINESSOWNERS COVERAGE FORM

                                                           SCHEDULE

          Name Of Person(s) Or Organization(s):
          InterContinental Hotels Group




          Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


         The following is added to Paragraph C. Who Is An
         Insured in Section II – Liability:
         Any person(s) or organization(s) shown in the
         Schedule is also an insured, but only with respect to
         their liability as a grantor of a franchise to you.




         BP 14 05 01 10                                   EXHIBITOffice,
                                              © Insurance Services A Inc., 2009                                Page 1 of 1   
Copy from re:SearchTX
                  Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 60 of 101


                                                                                                                       BUSINESSOWNER’S
                                                                                                                            BP 99 04 01 10


               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                           EQUIPMENT BREAKDOWN COVERAGE
      This endorsement modifies insurance provided under the following:

         BUSINESSOWNER’S COVERAGE FORM

      A. The following is added to Paragraph A.3. Covered Causes of Loss in SECTION I – PROPERTY:

         Additional Coverage-- Equipment Breakdown
         The term Covered Cause of Loss includes the Additional Coverage Equipment Breakdown as described and limited
         below.

         1. We will pay for direct physical damage to Covered Property that is the direct result of an “accident.” As used in
            this Additional Coverage, “accident” means a fortuitous event that causes direct physical damage to “covered
            equipment.” The event must be one of the following:

             a. mechanical breakdown, including rupture or bursting caused by centrifugal force;

             b. artificially generated electrical, magnetic or electromagnetic energy, including electric arcing, that damages,
                disturbs, disrupts or otherwise interferes with any electrical or electronic wire, device, appliance, system or
                network;

             c. explosion of steam boilers, steam pipes, steam engines or steam turbines owned or leased by you, or
                operated under your control;

             d. loss or damage to steam boilers, steam pipes, steam engines or steam turbines caused by or resulting from
                any condition or event inside such equipment; or

             e. loss or damage to hot water boilers or other water heating equipment caused by or resulting from any
                condition or event inside such boilers or equipment.

         2. Unless otherwise shown in a Schedule, the following coverages also apply to the direct result of an “accident.”
            These coverages do not provide additional amounts of insurance.

             a. Expediting Expenses
                With respect to your damaged Covered Property, we will pay the reasonable extra cost to:
                (1) make temporary repairs; and
                (2) expedite permanent repairs or permanent replacement.
                The most we will pay for loss or expense under this coverage is $25,000 unless otherwise shown in a
                Schedule.

             b. Hazardous Substances
                We will pay for the additional cost to repair or replace Covered Property because of contamination by a
                “hazardous substance.” This includes the additional expenses to clean up or dispose of such property.

                  This does not include contamination of “perishable goods” by refrigerant, including but not limited to
                  ammonia, which is addressed in 2.c.(1)(b) below. As used in this coverage, additional costs mean those
                  beyond what would have been payable under this Equipment Breakdown Coverage had no “hazardous
                  substance” been involved.


      BP 99 04 01 10          Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.    Page 1 of 6
                                                                   EXHIBIT A
Copy from re:SearchTX
                  Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 61 of 101
      BUSINESSOWNER’S – Equipment Breakdown Coverage Endorsement

                 The most we will pay for loss, damage or expense under this coverage, including actual loss of Business
                 Income you sustain and necessary Extra Expense you incur, is $25,000 unless otherwise shown in a
                 Schedule.

                 c. Spoilage
                    (1) We will pay:
                        (a) for physical damage to “perishable goods” due to spoilage;
                        (b) for physical damage to “perishable goods” due to contamination from the release of refrigerant,
                             including but not limited to ammonia;
                        (c) any necessary expenses you incur to reduce the amount of loss under this coverage to the extent
                             that they do not exceed the amount of loss that otherwise would have been payable under this
                             coverage.
                    (2) If you are unable to replace the “perishable goods” before its anticipated sale, the amount of our
                        payment will be determined on the basis of the sales price of the “perishable goods” at the time of the
                        “accident,” less discounts and expenses you otherwise would have had. Otherwise our payment will
                        be determined in accordance with the Loss Payment condition.

                      The most we will pay for loss, damage or expense under this coverage is $25,000 unless otherwise
                      shown in a Schedule.

                 d. Data Restoration
                    We will pay for your reasonable and necessary cost to research, replace and restore lost “electronic
                    data.”

                      The most we will pay for loss or expense under this coverage, including actual loss of Business Income
                      you sustain and necessary Extra Expense you incur, is $25,000 unless otherwise shown in a Schedule.

                 e. Service Interruption
                    (1) Any insurance provided for Business Income, Extra Expense or Spoilage is extended to apply to your
                        loss, damage or expense caused by the interruption of utility services. The interruption must result
                        from an “accident” to equipment, including overhead transmission lines, that is owned by a utility,
                        landlord, a landlord’s utility or other supplier who provides you with any of the following services:
                        electrical power, waste disposal, air conditioning, refrigeration, heating, natural gas, compressed air,
                        water, steam, internet access, telecommunications services, wide area networks or data
                        transmission. The equipment must meet the definition of “covered equipment” except that it is not
                        Covered Property.

                      (2) Unless otherwise shown in a Schedule, coverage for any loss of Business Income you sustain that
                          results from the interruption of utility services will not apply unless the failure or disruption of service
                          exceeds 24 hours immediately following the “accident.” If the interruption exceeds 24 hours, coverage
                          will begin at the time of the interruption and the deductible applicable to Business Income will apply.

                      (3) The most we will pay in any “one accident” for loss, damage or expense under this coverage is the
                          applicable limit for Business Income, Extra Expense or Spoilage, except that if a limit is shown in a
                          Schedule for Service Interruption, that limit will apply to Business Income and Extra Expense loss
                          under this coverage.

                 f.   Business Income and Extra Expense
                      Any insurance provided under this policy for Business Income or Extra Expense is extended to the
                      coverage provided by this endorsement. However, if a deductible is shown in a Schedule, then as
                      respects Equipment Breakdown coverage, the “period of restoration” will begin immediately after the
                      “accident,” and the deductible shown in the Schedule will apply.

                      The most we will pay for loss or expense under this coverage is the applicable limit for Business Income
                      and Extra Expense, unless otherwise shown in a Schedule.

      B. The following is added to Paragraph B. Exclusions:


     BP 99 04 01 10         Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 2 of 6
                                                                    EXHIBIT A
Copy from re:SearchTX
                  Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 62 of 101
      BUSINESSOWNER’S – Equipment Breakdown Coverage Endorsement


         Equipment Breakdown Exclusions
         All exclusions in the Businessowners Coverage Form apply except as modified below and to the extent that coverage
         is specifically provided by this Additional Coverage Equipment Breakdown.

         1. The following exclusions are modified:
            a. As respects this endorsement only, the next to the last paragraph in Exclusion B.1.h. is deleted and replaced
               with the following:
               However, if excluded loss or damage, as described in Paragraph (1) above results in an “accident,” we will
               pay only for the loss, damage or expense caused by such “accident.”

             b.   As respects this endorsement only, the last paragraph of Exclusion B.2.l. is deleted and replaced with the
                  following:
                  But if an excluded cause of loss that is listed in 2.l.(1) through (7) results in an “accident,” we will pay for the
                  loss, damage or expense caused by that “accident.”

             c.   The following is added to Exclusions B.2.m. and B.2.n:
                  We will also pay for direct physical loss or damage caused by an “accident.”

         2. The following exclusions are added:
            a. We will not pay for loss, damage or expense caused by or resulting from:
               (1) a hydrostatic, pneumatic or gas pressure test of any boiler or pressure vessel, or an electrical insulation
                     breakdown test of any type of electrical equipment; or
               (2) any of the following:
                     (a) defect, programming error, programming limitation, computer virus, malicious code, loss of data, loss
                         of access, loss of use, loss of functionality or other condition within or involving “electronic data” of
                         any kind; or
                     (b) misalignment, miscalibration, tripping off-line, or any condition which can be corrected by resetting,
                         tightening, adjusting or cleaning, or by the performance of maintenance.
                     However, if an “accident” results, we will pay for the resulting loss, damage or expense caused by that
                     “accident.”

             b. With respect to Service Interruption coverage, we will also not pay for an “accident” caused by or resulting
                from: fire; lightning; windstorm or hail; explosion (except as specifically provided in A.1.c. above); smoke;
                aircraft or vehicles; riot or civil commotion; vandalism; sprinkler leakage; falling objects; weight of snow, ice or
                sleet; freezing; collapse; flood or earth movement.

             c. With respect to Business Income, Extra Expense and Service Interruption coverages, we will also not pay for:
                (1) loss caused by your failure to use due diligence and dispatch and all reasonable means to resume
                    business; or

                  (2) any increase in loss resulting from an agreement between you and your customer or supplier.

      C. Deductibles
         The deductible in the Declarations applies unless a separate Equipment Breakdown deductible is shown in a
         Schedule. If a separate Equipment Breakdown deductible is shown, the following applies.

         Only as regards Equipment Breakdown Coverage, provision D. Deductibles is deleted and replaced with the
         following:
         1. Deductibles for Each Coverage

             a. Unless the Schedule indicates that your deductible is combined for all coverages, multiple deductibles may
                apply to any “one accident.”

             b. We will not pay for loss, damage or expense under any coverage until the amount of the covered loss,
                damage or expense exceeds the deductible amount indicated for that coverage in the Schedule. We will then



     BP 99 04 01 10          Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 3 of 6
                                                                     EXHIBIT A
Copy from re:SearchTX
                  Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 63 of 101
      BUSINESSOWNER’S – Equipment Breakdown Coverage Endorsement

                 pay the amount of loss, damage or expense in excess of the applicable deductible amount, subject to the
                 applicable limit.

             c. If deductibles vary by type of “covered equipment” and more than one type of “covered equipment” is involved
                in any “one accident,” only the highest deductible for each coverage will apply.

         2. Direct and Indirect Coverages

             a. Direct Coverages Deductibles and Indirect Coverages Deductibles may be indicated in the Schedule.

             b. Unless more specifically indicated in the Schedule:
                (1) Indirect Coverages Deductibles apply to Business Income and Extra Expense loss; and
                (2) Direct Coverages Deductibles apply to all remaining loss, damage or expense covered by this
                    endorsement.

         3. Application of Deductibles

             a. Dollar Deductibles
                We will not pay for loss, damage or expense resulting from any “one accident” until the amount of loss,
                damage or expense exceeds the applicable Deductible shown in the Schedule. We will then pay the amount
                of loss, damage or expense in excess of the applicable Deductible or Deductibles, up to the applicable Limit
                of Insurance.

             b. Time Deductible
                If a time deductible is shown in the Schedule, we will not be liable for any loss occurring during the specified
                number of hours or days immediately following the “accident.” If a time deductible is expressed in days, each
                day shall mean twenty-four consecutive hours.

             c. Multiple of Average Daily Value (ADV)
                If a deductible is expressed as a number times ADV, that amount will be calculated as follows:
                The ADV (Average Daily Value) will be the Business Income (as defined in any Business Income coverage
                that is part of this policy) that would have been earned during the period of interruption of business had no
                “accident” occurred, divided by the number of working days in that period. No reduction shall be made for the
                Business Income not being earned, or in the number of working days, because of the “accident” or any other
                scheduled or unscheduled shutdowns during the period of interruption. The ADV applies to the Business
                Income value of the entire location, whether or not the loss affects the entire location. If more than one
                location is included in the valuation of the loss, the ADV will be the combined value of all affected locations.
                For purposes of this calculation, the period of interruption may not extend beyond the “period of restoration”.
                The number indicated in the Schedule will be multiplied by the ADV as determined above. The result shall be
                used as the applicable deductible.

             d. Percentage of Loss Deductibles
                If a deductible is expressed as a percentage of loss, we will not be liable for the indicated percentage of the
                gross amount of loss, damage or expense (prior to any applicable deductible or coinsurance) insured under
                the applicable coverage. If the dollar amount of such percentage is less than the indicated minimum
                deductible, the minimum deductible will be the applicable deductible.

      D. Conditions
         The following conditions are in addition to the Conditions in the Businessowners Coverage Form.

         1. Suspension
            Whenever “covered equipment” is found to be in, or exposed to, a dangerous condition, any of our
            representatives may immediately suspend the insurance against loss from an “accident” to that “covered
            equipment.” This can be done by mailing or delivering a written notice of suspension to:

             a. your last known address; or



     BP 99 04 01 10         Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 4 of 6
                                                                    EXHIBIT A
Copy from re:SearchTX
                  Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 64 of 101
      BUSINESSOWNER’S – Equipment Breakdown Coverage Endorsement

             b. the address where the “covered equipment” is located.

             Once suspended in this way, your insurance can be reinstated only by an endorsement for that “covered
             equipment.” If we suspend your insurance, you will get a pro rata refund of premium for that “covered equipment”
             for the period of suspension. But the suspension will be effective even if we have not yet made or offered a
             refund.

         2. Jurisdictional Inspections
            If any property that is “covered equipment” under this endorsement requires inspection to comply with state or
            municipal boiler and pressure vessel regulations, we agree to perform such inspection on your behalf. We do not
            warrant that conditions are safe or healthful.

         3. Environmental, Safety and Efficiency Improvements
            If “covered equipment” requires replacement due to an “accident,” we will pay your additional cost to replace with
            equipment that is better for the environment, safer or more efficient than the equipment being replaced.

             However, we will not pay more than 125% of what the cost would have been to replace with like kind and quality.
             This condition does not increase any of the applicable limits. This condition does not apply to any property to
             which Actual Cash Value applies.

         4. Coinsurance
            If a coinsurance percentage is shown in a Schedule for specified coverages, the following condition applies.

             We will not pay for the full amount of your loss if the applicable limit is less than the product of the specified
             coinsurance percentage times the value of the property subject to the coverage at the time of the loss. Instead,
             we will determine what percentage this calculated product is compared to the applicable limit and apply that
             percentage to the gross amount of loss. We will then subtract the applicable deductible. The resulting amount, or
             the applicable limit, is the most we will pay. We will not pay for the remainder of the loss. Coinsurance applies
             separately to each insured location.

      E. The following definitions are added:
         1. “Boilers and vessels” means:

             a. Any boiler, including attached steam, condensate and feedwater piping; and

             b. Any fired or unfired pressure vessel subject to vacuum or internal pressure other than the static pressure of its
                contents.

             This term does not appear elsewhere in this endorsement, but may appear in a Schedule.

         2. “Covered equipment”

             a. “Covered equipment” means, unless otherwise specified in a Schedule, Covered Property:
                (1) that generates, transmits or utilizes energy, including electronic communications and data processing
                    equipment; or
                (2) which, during normal usage, operates under vacuum or pressure, other than the weight of its contents.

             b. None of the following is “covered equipment”:
                (1) structure, foundation, cabinet, compartment or air supported structure or building;
                (2) insulating or refractory material;
                (3) sewer piping, buried vessels or piping, or piping forming a part of a sprinkler or fire suppression system;
                (4) water piping other than boiler feedwater piping, boiler condensate return piping or water piping forming a
                    part of a refrigerating or air conditioning system;
                (5) “vehicle” or any equipment mounted on a “vehicle”;
                (6) satellite, spacecraft or any equipment mounted on a satellite or spacecraft;
                (7) dragline, excavation or construction equipment; or
                (8) equipment manufactured by you for sale.


     BP 99 04 01 10         Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 5 of 6
                                                                    EXHIBIT A
Copy from re:SearchTX
                  Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 65 of 101
      BUSINESSOWNER’S – Equipment Breakdown Coverage Endorsement


         3. “Hazardous substance” means any substance that is hazardous to health or has been declared to be hazardous
            to health by a governmental agency.

         4. “One accident” means: If an initial “accident” causes other “accidents,” all will be considered “one accident.” All
            “accidents” that are the result of the same event will be considered “one accident.”

         5. “Perishable goods” means personal property maintained under controlled conditions for its preservation, and
            susceptible to loss or damage if the controlled conditions change.

         6. “Production machinery” means any machine or apparatus that processes or produces a product intended for
            eventual sale. This includes all component parts of such machine or apparatus. This term does not appear
            elsewhere in this endorsement, but may appear in a Schedule.

         7. “Vehicle” means, as respects this endorsement only, any machine or apparatus that is used for transportation or
            moves under its own power. “Vehicle” includes, but is not limited to, car, truck, bus, trailer, train, aircraft,
            watercraft, forklift, bulldozer, tractor or harvester.

             However, any property that is stationary, permanently installed at a covered location and that receives electrical
             power from an external power source will not be considered a “vehicle.”

      The most we will pay for loss, damage or expense under this endorsement arising from any “one accident” is the
      applicable Limit of Insurance in the Declarations unless otherwise shown in a Schedule. Coverage provided under this
      endorsement does not provide an additional amount of insurance.




     BP 99 04 01 10        Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 6 of 6
                                                                   EXHIBIT A
Copy from re:SearchTX
                   Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 66 of 101


                                                                                                                         BUSINESSOWNER’S
                                                                                                                             BP 99 109 01 15

                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                          TEXAS - DATA COMPROMISE COVERAGE
                                RESPONSE EXPENSES AND DEFENSE AND LIABILITY

          This endorsement modifies insurance provided under the following:

             BUSINESSOWNER’S COVERAGE FORM

                                                     SECTION 1 – RESPONSE EXPENSES

                                                                 Data Compromise
                Response Expenses Limit:                       $50,000           Annual Aggregate
                Sublimits
                 Named Malware (Sec. 1)                        $50,000
                 Forensic IT Review:                           $5,000
                                                                                             Any one “Personal Data Compromise”
                 Legal Review:                                 $5,000
                 PR Services:                                  $5,000
                Response Expenses Deductible:                  $1,000                        Any one “Personal Data Compromise”
                                                   SECTION 2 – DEFENSE AND LIABILITY

                                                                 Data Compromise
                Defense and Liability Limit:                   $50,000                       Annual Aggregate
                Sublimits
                 Named Malware (Sec. 2)                        $50,000                       Any one “Personal Data Compromise”
                Defense and Liability Deductible:              $1,000                        Each “Data Compromise Suit”




      The following is added as an Additional Coverage to the                      If the three conditions listed above in DATA
      Property section:                                                            COMPROMISE – COVERED CAUSE OF LOSS have
      SECTION 1 – RESPONSE EXPENSES                                                been met, then we will provide coverage for the following
                                                                                   expenses when they arise directly from the covered
                                                                                   cause of loss and are necessary and reasonable.
      DATA COMPROMISE COVERED CAUSE OF LOSS                                        Coverages 4 and 5 apply only if there has been a
      Coverage under this Data Compromise Coverage                                 notification of the “personal data compromise” to
      endorsement applies only if all of the following conditions                  “affected individuals” as covered under coverage 3.
      are met:                                                                     1. Forensic IT Review
      1. There has been a “personal data compromise”; and                               Professional information technologies review if
      2. Such “personal data compromise” is first discovered                            needed to determine, within the constraints of what
         by you during the policy period for which this Data                            is possible and reasonable, the nature and extent of
         Compromise Coverage endorsement is applicable;                                 the “personal data compromise” and the number and
         and                                                                            identities of the “affected individuals”.
      3. Such “personal data compromise” is reported to us                              This does not include costs to analyze, research or
         within 90 days after the date it is first discovered by                        determine any of the following:
         you.                                                                           a. Vulnerabilities in systems, procedures or
                                                                                            physical security;
      COVERAGE – SECTION 1

      BP 99 109 01 15         Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.      Page 1 of 7
                                                                     EXHIBIT A
Copy from re:SearchTX
                   Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 67 of 101
     BUSINESSOWNER’S – Texas - Data Compromise Coverage Endorsement

          b. Compliance with PCI or other industry security                                       service is subject to the “affected individual”
              standards; or                                                                       enrolling for this service with the designated
          c. The nature or extent of loss or damage to data                                       service provider.
              that is not “personally identifying information” or                           2) Identity Restoration Case Management
              “personally sensitive information”.
                                                                                                  As respects any “affected individual” who is
          If there is reasonable cause to suspect that a                                          or appears to be a victim of “identity theft”
          covered “personal data compromise” may have                                             that may reasonably have arisen from the
          occurred, we will pay for costs covered under                                           “personal data compromise”, the services of
          Forensic IT Review, even if it is eventually                                            an identity restoration professional who will
          determined that there was no covered “personal                                          assist that “affected individual” through the
          data compromise”. However, once it is determined                                        process of correcting credit and other
          that there was no covered “personal data                                                records and, within the constraints of what is
          compromise”, we will not pay for any further costs.                                     possible and reasonable, restoring control
      2. Legal Review                                                                             over his or her personal identity.
         Professional legal counsel review of the “personal                       5. PR Services
         data compromise” and how you should best respond                              Professional public relations firm review of and
         to it.                                                                        response to the potential impact of the “personal
         If there is reasonable cause to suspect that a                                data compromise” on your business relationships.
         covered “personal data compromise” may have
                                                                                       This includes costs to implement public relations
         occurred, we will pay for costs covered under Legal
                                                                                       recommendations of such firm. This may include
         Review, even if it is eventually determined that there
                                                                                       advertising and special promotions designed to
         was no covered “personal data compromise”.
                                                                                       retain your relationship with “affected individuals”.
         However, once it is determined that there was no
                                                                                       However, we will not pay for promotions:
         covered “personal data compromise”, we will not pay
         for any further costs.                                                        a. Provided to any of your directors or employees;
                                                                                           or;
      3. Notification to Affected Individuals
                                                                                       b. Costing more than $25 per “affected individual”.
         We will pay your necessary and reasonable costs to
         provide notification of the “personal data                               LIMITS – SECTION 1
         compromise” to “affected individuals”.                                   The most we will pay under Response Expenses
      4. Services to Affected Individuals                                         coverage is the Data Compromise Response Expenses
          We will pay your necessary and reasonable costs to                      Limit indicated for this endorsement.
          provide the following services to “affected                             The Data Compromise Response Expenses Limit is an
          individuals”.                                                           annual aggregate limit. This amount is the most we will
          a. The following services apply to any “personal                        pay for the total of all loss covered under Section 1
             data compromise”.                                                    arising out of all “personal data compromise” events
                                                                                  which are first discovered by you during the present
              1) Informational Materials                                          annual policy period. This limit applies regardless of the
                  A packet of loss prevention and customer                        number of “personal data compromise” events
                  support information.                                            discovered by you during that period.
              2) Help Line                                                        A “personal data compromise” may be first discovered
                  A toll-free telephone line for “affected                        by you in one policy period but cause covered costs in
                  individuals” with questions about the                           one or more subsequent policy periods. If so, all covered
                  “personal    data    compromise”.      Where                    costs arising from such “personal data compromise” will
                  applicable, the line can also be used to                        be subject to the Data Compromise Response Expenses
                  request additional services as listed in b. 1)                  Limit applicable to the policy period when the “personal
                  and 2).                                                         data compromise” was first discovered by you.
          b. The following additional services apply to                           The most we will pay under Response Expenses
             “personal data compromise” events involving                          coverage for loss arising from any “malware-related
             “personally identifying information”.                                compromise” is the Named Malware (Sec. 1) sublimit
                                                                                  indicated for this endorsement. For the purpose of the
              1) Credit Report and Monitoring                                     Named Malware (Sec. 1) sublimit, all “malware-related
                  A credit report and an electronic service                       compromises” that are caused, enabled or abetted by
                  automatically monitoring for activities                         the same virus or other malicious code are considered to
                  affecting an individual’s credit records. This                  be a single “personal data compromise”. This sublimit is


      BP 99 109 01 15           Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.     Page 2 of 8
                                                                    EXHIBIT A
Copy from re:SearchTX
                   Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 68 of 101
      BUSINESSOWNER’S – Texas - Data Compromise Coverage Endorsement

      part of, and not in addition to the Data Compromise                         If all of the conditions listed above in DEFENSE AND
      Response Expenses Limit.                                                    LIABILITY – COVERED CAUSE OF LOSS have been
      The most we will pay under Forensic IT Review, Legal                        met, then we will provide coverage for “data compromise
      Review and PR Services coverages for loss arising from                      defense costs” and “data compromise liability” directly
      any one “personal data compromise” is the applicable                        arising from the covered cause of loss.
      sublimit for each of those coverages indicated for this                     LIMITS – SECTION 2
      endorsement. These sublimits are part of, and not in                        The most we will pay under Defense and Liability
      addition to, the Data Compromise Response Expenses                          coverage (other than post-judgment interest) is the Data
      Limit. PR Services coverage is also subject to a limit per                  Compromise Defense and Liability Limit indicated for this
      “affected individual” as described in 5. PR Services.                       endorsement.
      Coverage for Services to “affected individuals” is limited                  The Data Compromise Defense and Liability Limit is an
      to costs to provide such services for a period of up to                     annual aggregate limit. This amount is the most we will
      one year from the date of the notification to the “affected                 pay for all loss covered under Section 2 (other than post-
      individuals”. Notwithstanding, coverage for Identity                        judgment interest) arising out of all “personal data
      Restoration Case Management services initiated within                       compromise” events which are first discovered by you
      such one year period may continue for a period of up to                     during the present annual policy period. This limit applies
      one year from the date such Identity Restoration Case                       regardless of the number of “personal data compromise”
      Management services are initiated.                                          events discovered by you during that period.
      DEDUCTIBLE – SECTION 1                                                      A “personal data compromise” may be first discovered
      Response Expenses coverage is subject to the                                by you in one policy period but cause covered costs in
      Response Expenses Deductible indicated for this                             one or more subsequent policy periods. If so, all covered
      endorsement. You shall be responsible for such                              costs arising from such “personal data compromise”
      deductible amount as respects each “personal data                           (other than post-judgment interest) will be subject to the
      compromise” covered under this endorsement.                                 Data Compromise Defense and Liability Limit applicable
                                                                                  to the policy period when the “personal data
                                                                                  compromise” was first discovered by you.
                                                                                  The most we will pay under Defense and Liability
      SECTION 2 – DEFENSE AND LIABILITY                                           coverage for loss arising from any “malware-related
                                                                                  compromise” is the Named Malware (Sec. 2) sublimit
                                                                                  indicated for this endorsement. For the purpose of the
      DEFENSE AND LIABILITY COVERED CAUSE OF                                      Named Malware (Sec. 2) sublimit, all “malware-related
      LOSS                                                                        compromises” that are caused, enabled or abetted by
      Coverage under this Data Compromise Coverage                                the same virus or other malicious code are considered to
      endorsement applies only if all three of the conditions in                  be a single “personal data compromise”. This sublimit is
      DATA COMPROMISE – COVERED CAUSE OF LOSS                                     part of, and not in addition to, the Defense and Liability
      are met.                                                                    Limit.
      Only with regard to Section 2 – Defense and Liability                       DEDUCTIBLE – SECTION 2
      coverage, the following conditions must also be met:                        Defense and Liability coverage is subject to the Defense
      1. You have provided notifications and services to                          and Liability Deductible indicated for this endorsement.
         “affected individuals” in consultation with us                           You shall be responsible for such deductible amount as
         pursuant to Response Expenses coverage; and                              respects each “data compromise suit” covered under this
      2. You receive notice of a “data compromise suit”                           endorsement.
         brought by one or more “affected individuals” or by a
         governmental entity on behalf of one or more
         “affected individuals”; and
                                                                                  EXCLUSIONS, ADDITIONAL CONDITIONS
                                                                                  AND DEFINITIONS APPLICABLE TO BOTH
      3. Notice of such “data compromise suit” is received by
         you within two years of the date that the “affected
                                                                                  SECTION 1 AND SECTION 2
         individuals” are notified of the “personal data
         compromise”; and                                                         EXCLUSIONS
      4. Such “data compromise suit” is reported to us as                         The following additional exclusions apply to this
         soon as practicable, but in no event more than 90                        coverage:
         days after the date it is first received by you.
                                                                                  We will not pay for costs arising from the following:
      COVERAGE – SECTION 2
                                                                                  1. Your intentional or willful complicity in a “personal


      BP 99 109 01 15            Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 3 of 8
                                                                     EXHIBIT A
Copy from re:SearchTX
                   Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 69 of 101
     BUSINESSOWNER’S – Texas - Data Compromise Coverage Endorsement

         data compromise”.                                                                 costs incurred by us, and defense costs incurred
      2. Any criminal, fraudulent or dishonest act, error or                               by you with our written consent, prior to the date
         omission, or any intentional or knowing violation of                              of such refusal.
         the law by you.                                                              4. We shall not be obligated to pay any damages or
      3. Any “personal data compromise” occurring prior to                               defense costs, or to defend or continue to defend
         the first inception of this Data Compromise Coverage                            any “data compromise suit”, after the Data
         endorsement or any coverage substantially similar to                            Compromise Defense and Liability Limit has been
         that described in this endorsement.                                             exhausted.
      4. Costs to research or correct any deficiency. This                            5. We shall pay all interest on that amount of any
         includes, but is not limited to, any deficiency in your                         judgment within the Data Compromise Defense
         systems, procedures or physical security that may                               and Liability Limit which accrues:
         have contributed to a “personal data compromise”.                                 a. after entry of judgment; and
      5. Any fines or penalties. This includes, but is not                                 b. before we pay, offer to pay or deposit in court
         limited to, fees or surcharges from affected financial                               that part of the judgment within the Data
         institutions.                                                                        Compromise Defense and Liability Limit or,
      6. Any criminal investigations or proceedings.                                          in any case, before we pay or offer to pay the
                                                                                              entire Data Compromise Defense and
      7. Any extortion or blackmail. This includes, but is not                                Liability Limit.
         limited to, ransom payments and private security
         assistance.                                                                       These interest payments shall be in addition to
                                                                                           and not part of the Data Compromise Defense
      8. Any “personal data compromise” involving data that                                and Liability Limit.
         is being transmitted electronically, unless such data
                                                                                  B. Duties in the Event of a “Data Compromise Suit”
         is encrypted to protect the security of the
         transmission.                                                               1. If a “data compromise suit” is brought against
                                                                                         you, you must:
      9. Your reckless disregard for the security of “personally
                                                                                         a. Immediately record the specifics of the “data
         identifying information” or “personally sensitive
                                                                                              compromise suit” and the date received; and
         information” in your care, custody or control.
                                                                                         b. Provide us with written notice, as soon as
      10. That part of any “data compromise suit” seeking any                                 practicable, but in no event more than 90
          non-monetary relief.                                                                days after the date the “data compromise
                                                                                              suit” is first received by you.
      ADDITIONAL CONDITIONS                                                              c. Immediately send us copies of any
                                                                                              demands, notices, summonses or legal
      The following Additional Conditions            apply     to    all
                                                                                              papers received in connection with the “data
      coverages under this endorsement.
                                                                                              compromise suit”;
      A. Data Compromise Liability Defense                                               d. Authorize us to obtain records and other
         1. We shall have the right and the duty to assume                                    information;
            the defense of any applicable “data compromise                               e. Cooperate with us in the investigation,
            suit” against you. You shall give us such                                         settlement or defense of the “data
            information and cooperation as we may                                             compromise suit”;
            reasonably require.                                                          f. Assist us, upon our request, in the
         2. You shall not admit liability for or settle any “data                             enforcement of any right against any person
            compromise suit” or incur any defense costs                                       or organization which may be liable to you
            without our prior written consent.                                                because of loss to which this insurance may
         3. If you refuse to consent to any settlement                                        also apply; and
            recommended by us and acceptable to the                                      g. Not take any action, or fail to take any
            claimant, we may then withdraw from your                                          required action, that prejudices your rights or
            defense by tendering control of the defense to                                    our rights with respect to such “data
            you. From that point forward, you shall, at your                                  compromise suit”.
            own expense, negotiate or defend such “data                              2. You may not, except at your own cost,
            compromise suit” independently of us. Our liability                          voluntarily make a payment, assume any
            shall not exceed the amount for which the claim                              obligation, or incur any expense without our prior
            or suit could have been settled if such                                      written consent.
            recommendation was consented to, plus defense                            3. If you become aware of a claim or complaint that



      BP 99 109 01 15           Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 4 of 8
                                                                    EXHIBIT A
Copy from re:SearchTX
                  Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 70 of 101
      BUSINESSOWNER’S – Texas - Data Compromise Coverage Endorsement

             may become a “data compromise suit”, you shall                           1. We will only pay under this Data Compromise
             promptly inform us of such claim or complaint.                              Coverage for services that are provided by
      C. Due Diligence                                                                   service providers approved by us. You must
                                                                                         obtain our prior approval for any service provider
         You agree to use due diligence to prevent and                                   whose expenses you want covered under this
         mitigate costs covered under this endorsement. This                             Data Compromise Coverage. We will not
         includes, but is not limited to, complying with, and                            unreasonably withhold such approval.
         requiring your vendors to comply with, reasonable
         and industry-accepted protocols for:                                         2. Prior to the Pre-Notification Consultation
                                                                                         described in Additional Condition E. above, you
         1. Providing and maintaining appropriate physical                               must come to agreement with us regarding the
            security for your premises, computer systems and                             service provider(s) to be used for the Notification
            hard copy files;                                                             to Affected Individuals and Services to Affected
         2. Providing and maintaining appropriate computer                               Individuals. We will suggest a service provider. If
            and Internet security;                                                       you prefer to use an alternate service provider,
         3. Maintaining and updating at appropriate intervals                            our coverage is subject to the following
            backups of computer data;                                                    limitations:

         4. Protecting transactions, such as processing credit                            a. Such alternate service provider must be
            card, debit card and check payments; and                                         approved by us;

         5. Appropriate     disposal    of   files   containing                           b. Such alternate service provider must provide
            “personally identifying information” or “personally                              services that are reasonably equivalent or su-
            sensitive information”, including shredding hard                                 perior in both kind and quality to the services
            copy files and destroying physical media used to                                 that would have been provided by the service
            store electronic data.                                                           provider we had suggested; and

      D. Legal Advice                                                                     c. Our payment for services provided by any
                                                                                             alternate service provider will not exceed the
         We are not your legal advisor. Our determination of                                 amount that we would have paid using the
         what is or is not covered under this Data                                           service provider we had suggested.
         Compromise Coverage endorsement does not
         represent advice or counsel from us about what you                      G. Services
         should or should not do.                                                     The following conditions apply as respects any
      E. Pre-Notification Consultation                                                services provided to you or any “affected individual”
                                                                                      by us, our designees or any service firm paid for in
         You agree to consult with us prior to the issuance of                        whole or in part under this Data Compromise
         notification to “affected individuals”. We assume no                         coverage:
         responsibility under this Data Compromise Coverage
         for any services promised to “affected individuals”                          1. The effectiveness of such services depends on
         without our prior agreement. If possible, this pre-                             your cooperation and assistance.
         notification consultation will also include the                              2. All services may not be available or applicable to
         designated service provider(s) as agreed to under                               all individuals. For example, “affected individuals”
         Additional Condition F. Service Providers. You must                             who are minors or foreign nationals may not have
         provide the following at our pre-notification                                   credit records that can be provided or monitored.
         consultation with you:                                                          Service in Canada will be different from service in
         1. The exact list of “affected individuals” to be                               the United States and Puerto Rico in accordance
            notified, including contact information.                                     with local conditions.

         2. Information about the “personal data compromise”                          3. We do not warrant or guarantee that the services
            that may appropriately be communicated with                                  will end or eliminate all problems associated with
            “affected individuals”.                                                      the covered events.

         3. The scope of services that you desire for the                             4. You will have a direct relationship with the
            “affected individuals”. For example, coverage may                            professional service firms paid for in whole or in
            be structured to provide fewer services in order to                          part under this coverage. Those firms work for
            make those services available to more “affected                              you.
            individuals” without exceeding the available                         H. Prompt Payment of Claims
            Response Expenses Limit.                                                  1. Receipt of Notice of Claim.
      F. Service Providers                                                                  a. Not later than the 15th day after the date we
                                                                                               receive notice of a claim, we will:


      BP 99 109 01 15           Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 5 of 8
                                                                    EXHIBIT A
Copy from re:SearchTX
                  Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 71 of 101
     BUSINESSOWNER’S – Texas - Data Compromise Coverage Endorsement

                 1) acknowledge receipt of the claim;                                     b. Subsection a. does not apply in a case in
                 2) commence any investigation of the claim;                                 which it is found as a result of arbitration or
                     and                                                                     litigation that a claim received by us is
                                                                                             invalid and should not be paid by us.
             b. request from you all items, statements, and
                forms that we reasonably believe, at that
                time, will be required from you.                                DEFINITIONS
             c. We may make additional requests for infor-                      With respect to the provisions of this endorsement only,
                mation if during the investigation of the claim                 the following definitions are added:
                the additional requests are necessary.                          1. "Affected Individual" means any person who is your
             d. If the acknowledgment of receipt of a claim                        current, former or prospective customer, client,
                is not made in writing, we will make a record                      member, owner, director or employee and whose
                of the date, manner, and content of the ac-                        “personally identifying information” or “personally
                knowledgment.                                                      sensitive information” is lost, stolen, accidentally
         2. Notice of Acceptance or Rejection of Claim.                            released or accidentally published by a “personal
                                                                                   data compromise” covered under this endorsement.
             a. Except as provided by Subsection c, we will                        This definition is subject to the following provisions:
                notify you in writing of the acceptance or re-
                jection of a claim not later than the 15th                           a. “Affected individual” does not include any
                business day after the date we receive all                              business or organization. Only an individual
                items, statements, and forms required by us                             person may be an “affected individual”.
                to secure final proof of loss.                                       b. An “affected individual” must have a direct
             b. If we reject the claim, the notice required by                          relationship with your interests as insured under
                Subsection a. must state the reasons for the                            this policy. The following are examples of
                rejection.                                                              individuals who would not meet this requirement:
             c. If we are unable to accept or reject the claim                            1) If you aggregate or sell information about
                within the period specified by Subsection a.,                                individuals as part of your business, the
                we, within that same period, will notify you of                              individuals about whom you keep such
                the reasons that we need additional time.                                    information do not qualify as “affected
                We will accept or reject the claim not later                                 individuals”. However, specific individuals
                than the 45th day after the date we notify                                   may qualify as “affected individuals” for
                you under this subsection.                                                   another reason, such as being an employee
                                                                                             of yours.
         3. Payment of Claim.
                                                                                          2) If you store, process, transmit or transport
             a. Except as otherwise provided by this sec-                                    records, the individuals whose “personally
                tion, if we notify you under Subsection 2 that                               identifying information” or “personally
                we will pay a claim or part of a claim, we will                              sensitive information” you are storing,
                pay the claim not later than the fifth business                              processing, transmitting or transporting for
                day after the date notice is made.                                           another entity do not qualify as “affected
             b. If payment of the claim or part of the claim is                              individuals”. However, specific individuals
                conditioned on the performance of an act by                                  may qualify as “affected individuals” for
                you, we will pay the claim not later than the                                another reason, such as being an employee
                fifth business day after the date the act is                                 of yours.
                performed.                                                                3) You may have operations, interests or
         4. Delay in Payment of Claim.                                                       properties that are not insured under this
             a. Except as otherwise provided, if we after re-                                policy. Individuals who have a relationship
                ceiving all items, statements, and forms rea-                                with you through such other operations,
                sonably requested and required under Sub-                                    interests or properties do not qualify as
                section 1, delay payment of the claim for a                                  "affected individuals”. However, specific
                period exceeding the period specified by                                     individuals may qualify as “affected
                applicable statutes or, if other statutes do                                 individuals” for another reason, such as
                not specify a period, for more than 60 days,                                 being an employee of the operation insured
                we will pay damages and other items as                                       under this policy.
                provided by Texas Insurance Code Section                             c.   An “affected individual” may reside anywhere in
                542.060.                                                                  the world.



      BP 99 109 01 15         Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 6 of 8
                                                                  EXHIBIT A
Copy from re:SearchTX
                   Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 72 of 101
      BUSINESSOWNER’S – Texas - Data Compromise Coverage Endorsement

      2. "Data Compromise Defense Costs" means expenses                                     3) A holder of your securities;
         resulting solely from the investigation, defense and                               in their capacity as such, whether directly,
         appeal of any “data compromise suit” against you.                                  derivatively, or by class action. “Data
         Such expenses must be reasonable and necessary.                                    compromise suit” will include proceedings
         They will be incurred by us. They do not include your                              brought by such individuals in their capacity as
         salaries or your loss of earnings. They do include                                 “affected individuals”, but only to the extent that
         premiums for any appeal bond, attachment bond or                                   the damages claimed are the same as would
         similar bond, but without any obligation to apply for or                           apply to any other “affected individual”.
         furnish any such bond.                                                        c.   “Data compromise suit” does not mean any
      3. "Data Compromise Liability"                                                        demand or action brought by an organization,
         a. “Data compromise liability” means the following,                                business, institution, or any other party that is not
             when they arise from a “data compromise suit”:                                 an “affected individual” or governmental entity.
             1) Damages, judgments or settlements to                                        “Data compromise suit” does not mean any
                “affected individuals”;                                                     demand or action brought on behalf of an
                                                                                            organization, business, institution, governmental
             2) Defense costs added to that part of any
                                                                                            entity or any other party that is not an “affected
                judgment paid by us, when such defense
                                                                                            individual”.
                costs are awarded by law or court order; and
             3) Pre-judgment interest on that part of any                         5. “Identity Theft” means the fraudulent use of
                judgment paid by us.                                                 “personally identifying information”. This includes
                                                                                     fraudulently using such information to establish credit
         b. “Data compromise liability” does not mean:                               accounts, secure loans, enter into contracts or
             1) Damages, judgments or settlements to                                 commit crimes.
                anyone who is not an “affected individual”;                            “Identity theft” does not include the fraudulent use of
             2) Civil or criminal fines or penalties imposed by                        a business name, d/b/a or any other method of
                law;                                                                   identifying a business activity.
             3) Punitive or exemplary damages;                                    6. “Malware-Related Compromise” means a “personal
             4) The multiplied portion of multiplied damages;                        data compromise” that is caused, enabled or abetted
             5) Taxes; or                                                            by a virus or other malicious code that, at the time of
             6) Matters which may be deemed uninsurable                              the “personal data compromise”, is named and
                under the applicable law.                                            recognized by the CERT® Coordination Center,
                                                                                     McAfee®, Secunia, Symantec or other comparable
      4. "Data Compromise Suit"                                                      third party monitors of malicious code activity.
         a. “Data Compromise Suit” means a civil
             proceeding in which damages to one or more                           7. “Personal Data Compromise” means the loss, theft,
             “affected individuals” arising from a “personal                         accidental release or accidental publication of
             data compromise” or the violation of a                                  “personally identifying information” or “personally
             governmental statute or regulation are alleged.                         sensitive information” as respects one or more
             Such proceeding must be brought in the United                           “affected individuals”. If the loss, theft, accidental
             States of America, Puerto Rico or Canada. "Data                         release or accidental publication involves “personally
             compromise suit" includes:                                              identifying information”, such loss, theft, accidental
                                                                                     release or accidental publication must result in or
             1) An arbitration proceeding in which such
                                                                                     have the reasonable possibility of resulting in the
                  damages are claimed and to which you must                          fraudulent use of such information. This definition is
                  submit or do submit with our consent;                              subject to the following provisions:
             2) Any other alternative dispute resolution
                  proceeding in which such damages are                                 a. At the time of the loss, theft, accidental release
                  claimed and to which you submit with our                                or accidental publication, the “personally
                  consent; or                                                             identifying information” or “personally sensitive
                                                                                          information” need not be at the insured premises
             3) A written demand for money, when such
                                                                                          but must be in the direct care, custody or control
                  demand could reasonably result in a civil
                                                                                          of:
                  proceeding as described in this definition.
         b. “Data compromise suit” does not mean any                                         1) You; or
             demand or action brought by or on behalf of                                     2) A professional entity with which you have a
             someone who is:                                                                    direct relationship and to which you (or an
             1) Your director or officer;                                                       “affected individual” at your direction) have
             2) Your owner or part-owner; or                                                    turned over (directly or via a professional
                                                                                                transmission or transportation provider) such


      BP 99 109 01 15            Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.    Page 7 of 8
                                                                     EXHIBIT A
Copy from re:SearchTX
                    Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 73 of 101
     BUSINESSOWNER’S – Texas - Data Compromise Coverage Endorsement

                   information  for  storage,    processing,
                   transmission or transportation of such
                   information.
          b. “Personal data compromise” includes disposal
             or abandonment of “personally identifying
             information” or “personally sensitive information”
             without appropriate safeguards such as
             shredding or destruction, subject to the following
             provisions:
               1) The failure to use appropriate safeguards
                  must be accidental and not reckless or
                  deliberate; and
               2) Such disposal or abandonment must take
                  place during the time period for which this
                  Data Compromise Coverage endorsement is
                  effective.
          c.   “Personal data compromise” includes situations
               where there is a reasonable cause to suspect
               that such “personally identifying information” or
               “personally sensitive information” has been lost,
               stolen, accidentally released or accidentally
               published, even if there is no firm proof.
          d. All incidents of “personal data compromise” that
             are discovered at the same time or arise from
             the same cause will be considered one
             “personal data compromise”.
      8. “Personally     Identifying    Information”     means
         information, including health information, that could
         be used to commit fraud or other illegal activity
         involving the credit, access to health care or identity
         of an “affected individual”. This includes, but is not
         limited to, Social Security numbers or account
         numbers.
          “Personally identifying information” does not mean
          or include information that is otherwise available to
          the public, such as names and addresses.
      9. “Personally Sensitive Information” means private
          information specific to an individual the release of
          which requires notification of “affected individuals”
          under any applicable law.
          “Personally sensitive information” does not mean or
          include “personally identifying information”.
      10. “Reckless Disregard” means that:
          a. The action or procedure is deliberate; and
          b. The action or procedure entails either a certainty
             or a high probability of causing or allowing a
             “personal data compromise”.


      All other provisions of this policy apply.




      BP 99 109 01 15            Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 8 of 8
                                                                     EXHIBIT A
Copy from re:SearchTX
                  Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 74 of 101
                                                                                                    BUSINESSOWNER’S
                                                                                                        BP 99 110 01 15



               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                     TEXAS CHANGES
         This endorsement modifies insurance provided under the following:

            EQUIPMENT BREAKDOWN COVERAGE

         A. The following coverages are added:                               These payments will not reduce the Limit of
             1. Defense                                                      Insurance.

                 If a claim or “suit” is brought against you al-    B. As respects Equipment Breakdown Coverage
                 leging that you are liable for damage to              only, the following are added:
                 property of another in your care, custody or            1. Bankruptcy
                 control that was directly caused by an “acci-               The bankruptcy or insolvency of you or your
                 dent” to “covered equipment” we will either:                estate will not relieve us of an obligation un-
                 a. Settle the claim or “suit”; or                           der this coverage section.
                 b. Defend you against the claim or “suit”               2. Legal Action Against Us
                    but keep for ourselves the right to settle               No one may bring a legal action against us
                    it at any point.                                         under this Equipment Breakdown coverage
             2. Supplementary Payments                                       unless:
                 We will pay, with respect to any claim or                   a. There has been full compliance with all
                 “suit” we defend:                                              the terms of this Equipment Breakdown
                 a. All expenses we incur;                                      coverage; and

                 b. The cost of bonds to release attach-                     b. The action is brought within 2 years and
                    ments, but only for bond amounts within                     1 day from the date that cause of action
                    the Limit of Insurance. We do not have                      first accrues; or
                    to furnish these bonds;                                  c. We agree in writing that you have an ob-
                 c. All reasonable expenses incurred by                         ligation to pay for damage to Covered
                    you at our request to assist us in the in-                  Property of others or until the amount of
                    vestigation or defense of the claim or                      that obligation has been determined by
                    “suit”, including actual loss of earnings                   final judgment or arbitration award. No
                    up to $100 a day because of time off                        one has the right under this policy to
                    from work;                                                  bring us into an action to determine your
                                                                                liability.
                 d. All costs taxed against you in any “suit”
                    we defend;                                      C. With respect to Equipment Breakdown Cover-
                                                                       age only, the following Definition is added:
                 e. Pre-judgment interest awarded against
                                                                         “Suit” means a civil proceeding and includes:
                    you on that part of the judgment we pay.
                    If we make an offer to pay the applicable            1. An arbitration proceeding in which damages
                    Limit of Insurance, we will not pay any                 are claimed and to which you must submit or
                    pre-judgment interest based on that pe-                 do submit with our consent; or
                    riod of time after the offer; and                    2. Any other alternative dispute resolution pro-
                 f.     All interest on the full amount of any              ceeding in which damages are claimed and
                        judgment that accrues after entry of the            to which you submit with our consent.
                        judgment and before we have paid, of-
                        fered to pay, or deposited in court the
                        part of the judgment that is within the
                        Limit of Insurance shown in the Declara-
                        tions.

      BP 99 110 01 15                                                                                               Page 1 of 1
                                                             EXHIBIT A
Copy from re:SearchTX
                 Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 75 of 101


                                                                                                            BUSINESSOWNER’S
                                                                                                                BP 99 188 06 16



               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                        DEDUCTIBLE ENDORSEMENT - PROPERTY
             This endorsement modifies insurance provided under the following:

             BUSINESSOWNER’S COVERAGE FORM


      Paragraph D.1. Deductibles of SECTION I – PROPERTY                        Spoilage Deductible – Building 3                :
      is replaced with the following:                                                  $500
                                                                                Spoilage Deductible – Building 4                :
      D. Deductibles                                                                   $500
         1. We will not pay for loss or damage to Covered                       Spoilage Limit of Insurance                –   Building   3:
            Property caused by or resulting from a Covered                             $5,000
            Cause of Loss as a result of one occurrence until                   Spoilage Limit of Insurance                –   Building   4:
            the amount of such loss or damage exceeds the                              $2,000
            applicable Deductible shown in the Declarations or                  Spoilage loss at Building 3:                    $2,500
            as set forth below. We will then pay the amount of                  Spoilage loss at Building 4:                    $1,500
            such loss or damage in excess of the Deductible up
            to the applicable Limit of Insurance of Section 1 -                 The largest deductible involved in the occurrence
            Property. In the event of loss or damage to Cov-                    was the $500 spoilage deductible and will be sub-
            ered Property caused by or resulting from a Cov-                    tracted from the total Loss Payable:
            ered Cause of Loss at one or more buildings at the                       $ 50,100 – Building 1 loss
            same location, as a result of one occurrence, only                     + $ 70,000 – Building 2 loss
            the single largest deductible scheduled for loss at                    + $ 2,500 – Spoilage loss at Building 3
            such building(s) will apply to all such loss or dam-                   + $ 1,500 – Spoilage loss at Building 4
            age regardless of the number of buildings involved                       $ 124,100 – Total loss
            in the loss. However, this Paragraph D.1 does not                      - $     500 – Largest deductible involved in loss
            apply to loss or damage from Earthquake or Wind-                         $ 123,600 – Total loss payable
            storm or Hail causes of loss.
             EXAMPLES                                                           Example 2 - Identical loss occurs but only at build-
                                                                                ing 1, no loss at other buildings (same deductibles
             Example 1 - Loss at multiple buildings, same loca-                 and limits)
             tion.
             A fire damages Buildings 1 and 2 which results in a                Property Deductible – Building 1:               $250
             spoilage loss at Buildings 3 and 4 due to a power                  Limit of Insurance – Building 1:                $60,000
             outage from the fire.                                              Loss to Building 1:                             $50,100
                                                                                Spoilage Loss at Building 1:                    $2,500
             Property Deductible – Building 1:          $250
             Property Deductible – Building 2:          $250                    The largest deductible involved in the occurrence
             Limit of Insurance – Building 1:           $60,000                 was the $500 spoilage deductible for Building 1 and
             Limit of Insurance – Building 2:           $80,000                 will be subtracted from the total Loss Payable.
             Loss to Building 1:                        $50,100
             Loss to Building 2:                        $70,000                       $ 50,100 - Building 1 loss
                                                                                    + $ 2,500 - Spoilage loss at Building 1
                                                                                      $ 52,600 - Total Loss at Building 1
                                                                                    - $    500 - Largest deductible involved in loss
                                                                                      $ 52,100 - Total loss payable.


      BP 99 188 06 16    Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.       Page 1 of 1


                                                              EXHIBIT A
Copy from re:SearchTX
                  Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 76 of 101

                                                                                                                        BUSINESSOWNER’S
                                                                                                                             BP 99 20 01 10


               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                      HOTELS/MOTELS
         This endorsement modifies insurance provided under the following:

             BUSINESSOWNER’S COVERAGE FORM


      With respect to coverage provided by this endorsement,                             t. Web Sites
      the provisions of the Businessowner’s Coverage Form                                    We will pay for the actual loss of Business In-
      apply, unless modified by this endorsement.                                            come you sustain due to the necessary suspen-
      A. The following is added to Paragraph A.1.a. of Section                               sion of your “operations” caused by direct phys-
         I – Property:                                                                       ical loss or damage by a Covered Cause of
         (7) Indoor swimming pools which are an integral part                                Loss to:
             of the buildings.                                                              (a) The operation of your business web site at a
      B . Paragraph A.1.b.(2) of Section I – Property is re-                                    described location; or
          placed by the following:                                                          (b) The operation of your business web site at
         (2) Property of others that is in your care, custody or                                the premises of a vendor acting as your
             control, excluding property belonging to guests                                    service provider.
             staying at your hotel/motel, except as otherwise                               The most we will pay for loss under this Addi-
             provided in Loss Payment Property Loss Condition                               tional Coverage in any one occurrence is the
             Paragraph E.5.d.(3)(b);                                                        lesser of:
      C. The following is added to Paragraph A.1.b. of Section                              (a) The loss you sustain during the 7-day period
         I – Property:                                                                          immediately following the first 12 hours after
         (6) Your personal property in hotel/motel rooms fur-                                   the suspension of your website operations;
             nished by you as a hotel/motel operator.                                           or
      D. The following is added to Paragraph A.5. Additional                                (b) $50,000.
         Coverages of Section I – Property:                                                 The most we will pay for loss under this Addi-
            s. Lock Replacement                                                             tional Coverage during each policy period is
                                                                                            $100,000.
               We will pay the necessary expenses you incur
               to replace locks for hotel/motel rooms resulting                          u. Reward Payment
               from theft or copying of keys or any other legiti-                       (1) We will reimburse you for rewards paid as fol-
               mate security concern. The most we will pay                                  lows:
               under this Additional Coverage during each pol-                              (a) Up to $5,000 to an eligible person for infor-
               icy period is $2,500.                                                            mation leading to the arrest and conviction
               This insurance does not apply to loss caused                                     of any person or persons committing a crime
               by:                                                                              resulting in loss of or damage to Covered
               (1) Vandalism; or                                                                Property from a Covered Cause of Loss.
                                                                                                However, we will pay no more than the less-
               (2) Wear and Tear.                                                               er of the following amounts:
               Lock replacement coverage is not subject to a                                     (i) Actual cash value of the Covered Proper-
               deductible.                                                                           ty at the time of loss or damage, but not
                                                                                                     more than the amount required to repair
                                                                                                     or replace it; or
                                                                                                (ii) The amount determined by the loss set-
                                                                                                     tlement procedure applicable to the Cov-
                                                                                                     ered Property under the Loss Payment
                                                                                                     Condition.



      BP 99 20 01 10          Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.     Page 1 of 3
                                                                    EXHIBIT A
Copy from re:SearchTX
                  Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 77 of 101
       BUSINESSOWNER’S – Hotels/Motels

              (b) Up to $5,000 to an eligible person for the                                (1) If you have been in business for more than
                  return of stolen Covered Property, when the                                   twelve months at the location of the loss,
                  loss is caused by theft. However, we will pay                                 one-thirtieth (1/30) of the average monthly
                  no more than the lesser of the following                                      amount of credit card slips will be consi-
                  amounts:                                                                      dered as average daily credit card slips for
                  (i) Actual cash value based on the condition                                  that location.
                      of the Covered Property at the time it is                                  The twelve months immediately preceding
                      returned, but not more than the amount                                     the discovery of the loss will be used to de-
                      required to repair or replace it; or                                       termine the average monthly amount.
                 (ii) The amount determined by the loss set-                                (2) If you have been in business for less than
                      tlement procedure applicable to the re-                                   twelve months at the location of the loss,
                      turned Covered Property under the Loss                                    the average daily credit card slips shall be
                      Payment Condition.                                                        one-thirtieth (1/30) of the average monthly
           (2) This Additional Coverage applies subject to the                                  amount of credit card slips for the number of
               following conditions:                                                            months you have been in business at that
                                                                                                location.
              (a) An eligible person means that person desig-
                  nated by a law enforcement agency as being                                (3) The average daily credit card slips will be
                  the first to voluntarily provide the information                              multiplied by the number of days for which
                  leading to the arrest and conviction or return                                slips are lost to determine the amount of the
                  of the stolen Covered Property, and who is                                    loss subject to the maximum limit indicated
                  not:                                                                          below.
                  (i) You or any family member;                                             The most we will pay as a result of loss or dam-
                                                                                            age to credit card slips under this Additional
                 (ii) Your employee or any of his or her family                             Coverage during each policy period is $10,000.
                      members;
                                                                               E. Our obligation under this coverage applies only to the
                 (iii) An employee of a law enforcement agen-                     amount of damages in excess of any deductible
                       cy;                                                        amount stated in the Declarations as applicable to this
                 (iv) An employee of a business engaged in                        coverage.
                      property protection;                                     F. The following is added to Paragraph A. Coverages of
                 (v) Any person who had custody of the Cov-                       Section II – Liability:
                     ered Property at the time the theft was                        3. Liability For Guests' Property
                     committed; or
                                                                                        a. We will pay those sums that you become legally
                 (vi) Any person involved in the crime.                                    obligated to pay as damages because of loss or
              (b) No reward will be reimbursed unless and                                  destruction of, or damage to property belonging
                  until the person(s) committing the crime is                              to your hotel/motel guests while the property is
                  (are) convicted or the Covered Property is                               on your premises or in your possession. We will
                  returned.                                                                have the right and duty to defend the insured
                                                                                           against any "suit" seeking those damages.
              (c) The lesser of the amount of the reward or
                  $5,000 is the most we will reimburse for loss                            However, we will have no duty to defend the in-
                                                                                           sured against any "suit" seeking damages for
                  under this Additional Coverage in any one
                                                                                           "property damage" to which this insurance does
                  occurrence.
                                                                                           not apply. We may, at our discretion, investigate
            v. Credit Card Slips                                                           any "occurrence" and settle any claim or "suit"
               We will pay for amounts you are unable to col-                              that may result. But:
               lect due to loss of or damage to credit card slips                          (1) The amount we will pay for damages is
               while located at the described premises as the                                  limited as described in Paragraph D – Liabil-
               result of a Covered Cause of Loss.                                              ity And Medical Expenses Limits Of In-
               It is your responsibility to establish the amount                               surance in Section II – Liability; and
               of the loss under this Additional Coverage. If it                           (2) Our right and duty to defend end when we
               is not possible, the amount of the loss will be                                 have used up the applicable Limit of Insur-
               determined as follows:                                                          ance in the payment of judgments or settle-
                                                                                               ments or medical expenses.




      BP 99 20 01 10           Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.    Page 2 of 3
                                                                    EXHIBIT A
Copy from re:SearchTX
                  Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 78 of 101
       BUSINESSOWNER’S – Hotels/Motels

            b. This insurance applies to damages resulting                                 All loss, destruction or damage involving a sin-
               from the loss or destruction of, or damage to                               gle act or series of related acts whether caused
               property belonging to hotel/motel guests only if                            by one or more persons is considered one "oc-
               the loss or destruction of, or damage to property                           currence".
               took place in the "coverage territory" during the               I. For coverage provided under this endorsement the
               policy period.                                                     following definition is added to Section II – Liability:
            c. This coverage does not apply to the following                       23. "Safe Deposit Box" means a box or safe used for
               property:                                                               safe storage of valuables. The box or safe must
              (1) Samples or articles held for sale;                                   be in an area inaccessible to the public whereby
              (2) Vehicles, including equipment, accessories                           the valuables are turned over to the custody of a
                  or any property contained in or on a vehicle;                        hotel/motel representative. "Safe deposit box"
                  and                                                                  does not include any safe or storage facility in ho-
              (3) Property belonging to your guests while the                          tel/motel units occupied by guests.
                  property is in a "safe deposit box" on your
                  premises.
      G. The following is added to Paragraph B. Exclusions of
         Section II – Liability:
         4. Applicable To Liability For Guests' Property
            This insurance does not apply to:
            a. Liability excluded under Business Liability Cov-
               erage.
               However, with respect to the coverage provided
               for damage to Guests' Property, Exclusion
               B.1.k.(4) of Section II – Liability does not ap-
               ply;
            b. Dishonest acts committed by you, your partners,
               members or managers;
            c. Destruction of or damage to property resulting
               from the spilling, upsetting or leaking of any
               food or liquid;
            d. Loss or destruction of or damage to property
               resulting from seizure or destruction of the
               property by order of governmental authority;
               and
            e. Liability incurred from your release of any other
               person or organization from legal liability.
      H. The following is added to Paragraph D. Liability And
         Medical Expenses Limits Of Insurance of Section II
         – Liability:
         5. Liability For Guests' Property Limits Of
            Insurance
            a. The most we will pay for all damages because
               of loss or destruction of or damage to property
               belonging to your guests in any one "occur-
               rence", regardless of the number of guests, is
               $25,000 unless a higher amount is shown in the
               Declarations.
            b. Subject to the applicable limit stated above in
               5.a., the most we will pay for all damages be-
               cause of loss or destruction of or damage to
               property belonging to any one guest is $1,000,
               unless a higher amount is shown in the Declara-
               tions.



      BP 99 20 01 10          Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 3 of 3
                                                                   EXHIBIT A
Copy from re:SearchTX
                  Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 79 of 101

                                                                                                                        BUSINESSOWNER’S
                                                                                                                             BP 99 21 01 10


               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                           HOTELS/MOTELS DELUXE
      This endorsement modifies insurance provided under the following:

      BUSINESSOWNER’S COVERAGE FORM

      This endorsement provides coverage only for those pre-                                       (a) Fire;
      mises described in the Declarations for which a premium                                      (b) Lightning;
      is shown for the Hotel/Motel Deluxe Endorsement.                                             (c) Windstorm;
                                                                                                   (d) Explosion;
          Section I - Property is amended as follows:
                                                                                                   (e) Riot or Civil Commotion; and
             A. Paragraph A.6.c. is replaced with the below                                        (f) Aircraft or Auto.
               c. Outdoor Property
                 You may extend the insurance provided by                                      (4) Trees, shrubs, plants and lawn, including
                 this policy to apply to your outdoor:                                             debris removal expense. Loss or damage
                                                                                                   must be caused by or result from any of
                  (1) Fences, signs (other than signs attached
                                                                                                   the following causes of loss:
                      to buildings), including debris removal ex-
                                                                                                   (a) Fire;
                      pense. Loss or damage must be caused
                                                                                                   (b) Lightning;
                      by or result from any of the following
                                                                                                   (c) Windstorm;
                      causes of loss:
                                                                                                   (d) Explosion;
                      (a) Fire;
                                                                                                   (e) Riot or Civil Commotion; and
                      (b) Lightning;
                                                                                                   (f) Aircraft or Auto.
                      (c) Explosion;
                      (d) Riot or Civil Commotion; or
                                                                                               The most we will pay for loss or damage un-
                      (e) Aircraft or Auto
                                                                                               der (1), (2) and (3) of this Extension is
                  (2) Radio and television antennas (including                                 $10,000 per any one occurrence subject to a
                      satellite dishes), including debris removal                              $30,000 annual aggregate limit.
                      expense. Loss or damage must be caused
                      by or result from any of the following                                   The most we will pay for loss or damage un-
                      causes of loss:                                                          der (4) of this Extension is an $80,000 per
                      (a) Fire;                                                                premises annual aggregate limit, $25,000 for
                      (b) Lightning;                                                           any one occurrence, but not more than
                      (c) Windstorm;                                                           $2,000 for any one tree, shrub or plant; and
                      (d) Ice, Snow, Sleet or Hail;                                            not more than $5,000 for lawn.
                      (e) Explosion;
                      (f) Riot or Civil Commotion; and                                         As used in this coverage extension "Auto"
                      (g) Aircraft.                                                            means:
                 (3) Outdoor furniture permanently anchored to                                    a. a land motor vehicle, trailer or semitrai-
                     the ground; decorative structures, such as                                      ler designed for travel on public roads,
                     gazebos, footbridges and swings perma-                                          including any attached machinery or
                     nently anchored to the ground; stone or                                         equipment; or
                     metal monuments or sculptures (metal                                         b. any other land vehicle that is subject to
                     must be 11 gauge or thicker) permanently                                        a compulsory or financial responsibility
                     anchored to the ground. Loss or damage                                          law or other motor vehicle insurance or
                     must be caused by or result from any of                                         motor vehicle registration law where it is
                     the following causes of loss:                                                   licensed or principally garaged.




      BP 99 21 01 10           Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.    Page 1 of 2
                                                                    EXHIBIT A
Copy from re:SearchTX
                  Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 80 of 101
      BUSINESSOWNER’S – Hotels/Motels Deluxe

                                                                                                     (5) We will not pay for loss or damage for
                   However, "auto" does not include "mobile                                              any contents of "Checked Coats &
                   equipment".                                                                           Bags".

                                                                                           D.   The following is added to Paragraph A.1.b.:
             B. Paragraph A.6.d. is replaced with the below
               d. Personal Effects                                                              (6) Guests Property
                  You may extend the insurance that applies                                         Personal Property belonging to your
                  to Business Personal Property to apply to                                         guest which is:
                  personal effects owned by you, your officers,                                     (a) Located in or on the buildings at the
                  your partners or "members", your "manag-                                               described premises or in the open
                  ers" or your employees. This extension does                                            (or in a vehicle) within 1,000 feet of
                  not apply to:                                                                          the described premises; or
                                                                                                    (b) In your, care, custody and control.
                  (1) Tools or equipment; or
                  (2) Loss or damage by theft.                                                        The most we will pay for all loss or dam-
                                                                                                      age to Guests’ Property in any one oc-
                  The most we will pay for loss or damage un-                                         currence is $10,000.
                  der this Extension is $25,000 at each de-
                  scribed premises.                                                                   The most we will pay for all loss or dam-
             C. The following is added to Paragraph A.6 Cov-                                          age to Guests’ Property in any one policy
                erage Extensions                                                                      period is $50,000.
                 g. Checked Coats & Bags
                    (1) You may extend the insurance pro-
                        vided by this policy to apply to
                        "Checked Coats & Bags" that are in
                        your care, custody or control, of you
                        and/or your employees in a segre-
                        gated room, which is staffed by you or
                        your employees, to which only you
                        and your employees have access.

                       (2) This coverage extension is subject to
                           the Loss Payment, Property Loss
                           Condition Paragraph E.5.d.(3)(b).

                       (3) The Limitation on furs, fur garments
                           and garments trimmed with fur in Pa-
                           ragraph A.4.b.(1) does not apply to
                           "Checked Coats & Bags" under this
                           coverage extension.

                       (4) The most we will pay for a covered
                           cause of loss under this coverage ex-
                           tension is:
                             (a) a $100,000 annual aggregate
                                limit for each premises de-
                                scribed in the Declarations for
                                which a premium is shown for
                                the Hotels/Motels Deluxe En-
                                dorsement;
                             (b) $50,000 for any one occur-
                             rence;
                             (c) $5,000 for any one customer.




      BP 99 21 01 10           Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.     Page 2 of 2
                                                                     EXHIBIT A
Copy from re:SearchTX
                 Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 81 of 101

                                                                                                                  BUSINESSOWNER’S
                                                                                                                       BP 99 60 03 12



               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                          WATER BACK-UP AND SUMP OVERFLOW
         This endorsement modifies insurance provided under the following:

            BUSINESSOWNER’S COVERAGE FORM

                                                           SCHEDULE
                                      Covered Property Annual Aggregate           Business Income And Extra Expense
             Premises Number                   Limit Of Insurance                Annual Aggregate Limit Of Insurance
          Location 001, Building       $10,000                                      $10,000
          001
          Information required to complete this Schedule, if not shown above, will be shown in the Declarations.




         A. We will pay for direct physical loss or damage to                   2. Perform the routine maintenance or repair
            Covered Property, covered under Section I –                            necessary to keep a sewer or drain free from
            Property, caused by or resulting from:                                 obstructions.
            1. Water or waterborne material which backs up                  C. The most we will pay for the coverage provided
               through or overflows or is otherwise discharged                 under this endorsement for all direct physical loss
               from a sewer or drain; or                                       or damage to Covered Property is the Covered
            2. Water or waterborne material which overflows                    Property Annual Aggregate Limit of Insurance.
               or is otherwise discharged from a sump, sump                    That limit is $5,000 per location, unless a different
               pump or related equipment, even if the                          Covered Property Annual Aggregate Limit of
               overflow or discharge results from mechanical                   Insurance is indicated in the Schedule of this
               breakdown of a sump pump or its related                         endorsement.
               equipment.                                                       The applicable Covered Property Annual
            However, with respect to Paragraph A.2., we will                    Aggregate Limit of Insurance is the most we will
            not pay the cost of repairing or replacing a sump                   pay under this endorsement for the total of all
            pump or its related equipment in the event of                       direct physical loss or damage sustained in any
            mechanical breakdown.                                               one policy year, regardless of the number of
                                                                                occurrences that cause or result in loss or damage
            THIS IS NOT FLOOD INSURANCE. We will not                            to Covered Property. If loss payment for the first
            pay for loss or damage from water or other                          such occurrence does not exhaust the applicable
            materials that back up or overflow from any                         Limit of Insurance, then the balance of that Limit is
            sewer, drain or sump that itself is caused,                         available for subsequent loss or damage
            directly or indirectly, in whole or in part, by any                 sustained in, but not after, that policy year. With
            flood. Flood means the overflow of surface                          respect to an occurrence which begins in one
            water, waves, tides, tidal waves, streams, or                       policy year and continues or results in additional
            other bodies of water, or their spray, all                          loss or damage in a subsequent policy year(s), all
            whether driven by wind or not.                                      loss or damage is deemed to be sustained in the
         B. The coverage described in Paragraph A. of this                      policy year in which the occurrence began.
            endorsement does not apply to loss or damage                    D. The following provisions apply to Section I –
            resulting from an insured's failure to:                            Property and supersede any provisions to the
            1. Keep a sump pump or its related equipment in                    contrary:
               proper working condition; or                                     The most we will pay under:




         BP 99 60 03 12                                            EXHIBIT
                             Includes copyrighted material of the Insurance    A Office, Inc., used with its permission.
                                                                            Services                                       Page 1 of 2

Copy from re:SearchTX
                  Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 82 of 101
         BUSINESSOWNER’S – Water Back-Up and Sump Overflow Endorsement

            1. Paragraph A.5.f. Business Income Additional                         4. Waterborne material carried or otherwise
               Coverage for all loss of Business Income you                           moved by any of the water referred to in
               sustain due to the necessary suspension of                             Paragraph 1. or 3., or material carried or
               your "operations" caused by direct physical                            otherwise moved by mudslide or mudflow.
               loss or damage to Covered Property as                               This exclusion applies regardless of whether any
               described in Paragraph A. of this endorsement;                      of the above, in Paragraphs 1. through 4., is
               and                                                                 caused by an act of nature or is otherwise caused.
            2. Paragraph A.5.g. Extra Expense Additional                           An example of a situation to which this exclusion
               Coverage for all necessary Extra Expense you                        applies is the situation where a dam, levee,
               incur and that you would not have incurred if                       seawall or other boundary or containment system
               there had been no direct physical loss or                           fails in whole or in part, for any reason, to contain
               damage to Covered Property as described in                          the water.
               Paragraph A. of this endorsement;                                   But if any of the above, in Paragraphs 1. through
            is the Business Income And Extra Expense                               4., results in fire, explosion or sprinkler leakage,
            Annual Aggregate Limit of Insurance. That limit is                     we will pay for the loss or damage caused by that
            $5,000 per location, unless a different Business                       fire, explosion or sprinkler leakage.
            Income And Extra Expense Annual Aggregate
            Limit of Insurance is shown in the Schedule.
            The applicable Business Income And Extra
            Expense Annual Aggregate Limit of Insurance is
            the most we will pay under this endorsement for
            the total of all loss of Business Income you sustain
            and Extra Expense you incur in any one policy
            year, regardless of the number of occurrences that
            cause or result in loss or damage to Covered
            Property as described in Paragraph A. of this
            endorsement. If loss payment during an earlier
            "period of restoration" in the policy year does not
            exhaust the applicable Limit of Insurance, then the
            balance of that Limit is available for loss of
            Business Income you sustain or Extra Expense
            you incur during a subsequent "period of
            restoration" beginning in, but not after, that policy
            year. With respect to a "period of restoration"
            which begins in one policy year and continues in a
            subsequent policy year(s), all loss of Business
            Income you sustain or Extra Expense you incur is
            deemed to be sustained or incurred in the policy
            year in which the "period of restoration" began.
         E. With respect to the coverage provided under this
            endorsement, the Water Exclusion in Section I –
            Property is replaced by the following exclusion:
            Water
            1. Flood, surface water, waves (including tidal
               wave and tsunami), tides, tidal water, overflow
               of any body of water, or spray from any of
               these, all whether or not driven by wind
               (including storm surge);
            2. Mudslide or mudflow; or
            3. Water under the ground surface pressing on,
               or flowing or seeping through:
                a. Foundations,     walls,     floors     or    paved
                   surfaces;
               b. Basements, whether paved or not; or
                c. Doors, windows or other openings; or




         Page 2 of 2                                               EXHIBIT
                          Includes copyrighted material of the Insurance ServicesA
                                                                                 Office, Inc., used with its permission.   BP 99 60 03 12

Copy from re:SearchTX
                  Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 83 of 101
                                                                                                       BUSINESSOWNERS
         POLICY NUMBER: TOBP845751                                                                       BP MANUSCRIPT


               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                ADDITIONAL INSURED - GRANTOR OF FRANCHISE

         Holiday Hospitality Franchising LLC, Six Continents Hotels Inc, their parents, subsidiaries and affiliates are
         named as additional insured




         BP MANUSCRIPT                                       EXHIBIT
                                                              OriginalA                                           Page 1 of 1
Copy from re:SearchTX
 FILED
 4/3/2019 4:48 PM Case             5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 84 of 101
 Mary Angie Garcia                                                         CIVIL CASE INFORMATION SHEET
 Bexar County District Clerk
                    CAUSE NUMBER (FOR CLERK USE ONLY):
                                                                     2019CI06848                                                                                                   131st
                                                                                                                            COURT (FOR CLERK USE ONLY):
 Accepted By: Victoria Angeles
                         STYLED Top Class Hospitality, LLC v, AmGuard Insurance Company and David Nesbit
                                           (e.g., John Smitii v. Ail American Insurance Co; In re Mary Aim Jones; In the Matter of the Estate of George Jackson)
          A civil case infonnation sheet must be completed and submitted when an original petition or application is filed to initiate a new civil, family law, probate, or mental
          health case or when a post-judgmcnt petition for modification or motion for enforcement is filed in a family law case. The information should be the best available at
          the time of filing.

          1. Contact information for person completing case information sheet;                   Names of parties in case:                                       Person or entity corn pic tmg sheet is:
                                                                                                                                                               [ZlAttomcy for PIamtit'f/Petitioner
          Name:                                      Email;                                      Plaintiff<s)/Pctitioner(s):                                   QP/-O Se PIaintifGTetitioner
                                                                                                                                                               DTitle IV-D Agency
         Andrew Slania                              aslaina@raiznerlaw.com                       Top Ciass Hospitality, LLC                                    DOthcr:

         Address:                                   Telephone:
                                                                                                                                                               Additional Parties in Child Support Case:
         2402 Dunlavy St.                           713-554-9099
                                                                                                 Defendants )/Respondent(s):                                   Custodial Parent:
         Cily/Statc/Zip:                            Fax:
                                                                                                 AmGuard Insurance Company,
         Houston, TX 77006                          7-13-554-9098                                                                                              Non-Custodial Parent:
                                                                                                 David Nesbit
         Signatups:^                                State Bar No:

           7^, —-.._                                24056338
                                                                                                                                                               Presumed Father:

                                                                                                 [Attitdi additional page as neces'iaiy to list all parties]

         2. Indicate case type, or idcutify tlie most important issue iu the case (select only I):
                                                             Civil                                                                                                 Fafiiily Law
                                                                                                                                                                             Post-judgmcnt Actions
                       Contract                     Injury or Damage                        Real Property                              Marriage Relafiouship                    (non-Title FV-D)
         Debt/Conlracl                        [_|AssaulfTSattery                        QKminent Domain/                              QAnnulment                           D Enforcement
            DConsumcr/DTPA                    D Construction                               Condemnation                               Q Declare Marriage Void              D Modification—Custody
            DDebt/Contract                    D Defamation                             [_| Partition                                  Divorce                              D Modification—Other
            D Fraud/Misrcprcscntation         Malpractice                              D Quiet Title                                      DWith Children                            Title IV-D
            [ZlOther Debt/Contract;            D Accounting                            QTrespass to Try Title                             DNo Children                    DEnforcement/Modification
                                                 QLegal                                D Other Property:                                                                  n Paternity
         boreclosure                             Q Medical                                                                                                                DReciprocals (UIFSA)
           DHonie Equity—Expedited               |_| Other Professional                                                                                                   DSupport Order
           QOther Foreclosure                       Liability:
         D Franchise                                                                      Related to Criminal
         Qlnstirancc                          DMotor Vehicle Accident                          Matters                                     Other Family Law                 Parcnt-Child Relationship
         D Land lord/Tenant                   ]_) Premises                             n Expunction                                   QHnforce Foreign                     |_] Adoption/Adoption with
         QNon-Competition                     Product Liability                        m Judgment Nisi                                   Judgment                            Termination
         D Partnership                          [_|Asbestos/Si1ica                     QNon-Disclosurc                                Q Habeas Corpus                      QChild Protection
         D Other Contract:                      DOthcr Product Liability               DSeizure/Forfeiture                            |_|Name Change                       DChild Support
                                                    List Product;                      QWrit of Habeas Corpus—                        QProtective Order                    [_]Custody or Visitation
                                                                                         Pre-indictment                               QRemoval of Disabilities             QGestational Parenting
                                              QOther Injury or Damage:                 D Other:                                         of Minority                        QCrandparent Access
                                                                                                                                      D Other:                             Q Parcntagc/Patemity
                                                                                                                                                                           QTennination of Parental
                                                                                                                                                                              Rights
                    Employment                                               Other Civil
                                                                                                                                                                           D Other Parent-Child:
         D Discrimination                      D Administrative Appeal                 |_|Lawyer Discipline
         D Retaliation                         [_| Ant itrust/Un fair                  QPerpetuate Testimony
         D Term (nation                            Competition                         QSccuritics/Stock
         Q Workers' Compensation               [_tCode Violations                      D'lortiou.'i Interference
         QOthcr Rmployment:                    D Foreign Judgment                      DOthcr:
                                               [_] Intellectual Property


                         Tax                                                                              Probate & Mental Health
          QTax Appraisal                       Probute/WiUs/Sntestafe Admimstratioti                                [_] Guardianship—Adult
          D'l'ax Delinquency                     DDependent Administration                                                   D Guardianship—Minor
          D Other Tax                             Dlndcpcndcnt Administration                                                DMentaI Health
                                                  QOther Estate Proceedings                                                  QOthcr


         3. lndicatejirocedure or remedy, if applicable (may select more than 1);
          QAppeal from Municipal or Justice Court                 dDccfaratory Judgment                                                           QPrejudgment Remedy
          DArbitration-related                                    D Garnishment                                                                   DProtective Order
          D Attachment                                            Qlnterpleader                                                                   Pi Receiver
          ClBill of Review                                        Q License                                                                       [_]Sequest ration
          QCertiorari                                             QMandamus                                                                       |_|Temporary Restraining Order/Injunction
          QClass Action                                           |_| Post-judgmcnt                                                               [_) Turnover
         4, Indicate dsimasessovglit((fo not select if if isa fainily law case):
          QLess than $100,000, including damages ot'any kind, penalties, costs, expenses, pre-judgment interest, and attorney fees
          F_|Less than $100,000 and non-monetary relief
          DOver $ 100,000 but not more than $200,000
          ClOvcr $200,000 but not more than $1,000,000
          [Z]0ver$l,000,000
                                                                                                                                                                                              Rev 2/13
                                                                                            Print Form
Copy from re:SearchTX
 FILED
 5/1/2019 11:31 AM Case         5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 85 of 101
 Mary Angie Garcia
       131st District Court of BEXAR County, Texas
 Bexar County District Clerk
 Accepted By: Michael Yanas
       100 DOLOROSA ST, #202 SAN ANTONIO TX 78205

       CASE #: 2019CI06848
       TOP CLASS HOSPITALITY, LLC


       Plaintiff
       VS
       AMGUARD INSURANCE COMPANY AND DAVID NESBIT


       Defendant
                                                       AFFIDAVIT OF SERVICE

       I , ALBERTO CASAS LICON, make statement t o t h e f a c t ;
       That I am a competent person more t h a n 18 y e a r s o f age o r o l d e r and n o t a p a r t y t o
       t h i s a c t i o n , n o r i n t e r e s t e d i n outcome o f t h e s u i t . That I r e c e i v e d t h e documents s t a t e d
       below on 04/24/19 11:08 am, i n s t r u c t i n g f o r same t o be d e l i v e r e d upon N e s b i t , David.

       That I d e l i v e r e d t o             N e s b i t , David.

       the following                            CITATION; PLAINTIFF S ORIGINAL PETITION AND JURY DEMAND;
                                                                             1



                                                EXHIBIT A

       a t t h i s address                      29616 No Le Hace D r
                                                F a i r Oaks Ranch, Bexar County, TX 78 015

       Manner o f D e l i v e r y               By PERSONALLY d e l i v e r i n g t h e document(s) t o t h e person
                                                above,

       D e l i v e r e d on                     F r i d a y A p r i l 26, 2019 3:09 pm




       My name i s ALBERTO CASAS LICON, my date o f b i r t h i s June 2nd, 1970, and my address
       i s PCP San A n t o n i o - Corp, 830 NE Loop 410 S t e 209, San A n t o n i o TX 78209, and U.S.A.
       I d e c l a r e under p e n a l t y o f p e r j u r y t h a t t h e f o r e g o i n g i s t r u e and c o r r e c t .
       Executed i n E l Paso County, S t a t e o f Texas, on t h e                           <^#         day o f

                        P   1
                                ^   , 20   /£
                                             f.



                                                               ALBERTO CASAS LICON                                    Declarant
                                                                2766

                                                               Texas C e r t i f i c a t i o n ^   PSC-12313 Exp. 09/30/2019

                                                                                     PCP Inv#:     P19400192
                                                                                     SO Inv#:      AXXXXXXXX
                                                                                     Reference     : 2019-06848
                                                     + S e r v i c e Fee         75 . 00
                                                       Witness Fee                  . 00
                    AX02A19407091                      M i l e a g e Fee            . 00
       serversa                                                                       Raizner,     J e f f r e y L.
       eaffidavits@pcpusa.net                                                                                     E - F I L E RETURN



Copy from re:SearchTX
                        Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 86 of 101
                                                                                                                                              PRIVATE PROCESS


                                                                                 Case Number: 2019-CI-06848
                                                                                                                                                       DKHHSflHMMM              2G19CI06848          S0GGG2
     TOP CLASS HOSPITALITY LLC
                                                                                                                                                                       IN THE DISTRICT COURT
     VS.
                                                                                                                                                                       131st JUDICIAL DISTRICT
     AMGUARD INSURANCE COMPANY ET AL                                                                                                                                    BEXAR COUNTY, TEXAS
      (Note:Attached Document Hay Contain A d d i t i o n a l                    Litigants.


                                                                                                        CITATION
     "THE STATE OF TEXAS"

     Directed To:       DAVID NESBIT




     "You have been sued. You may employ an attorney. If you or your attorney do not file a written answer with the clerk who issued this
     citation by 10:00 a.m. on the Monday next following the expiration of twenty days after you were served this CITATION and ORIGINAL
     PETITION AND JURY DEMAND , a default judgment may be taken against you." Said ORIGINAL PETITION AND JURY DEMAND was
     filed on the 3rd day of April, 2019.




     ISSUED UNDER MY HAND AND SEAL OF SAID COURT ON THIS 8TH DAY OF APRIL A.D., 2019.


     ANDREW P SLANIA

     ATTORNEY FOR PLAINTIFF                                                                            Mff^^h                                  Bexar
                                                                                                                                                  W County District Clerk
     2402 DUNLAVY ST
     HOUSTON, TX 77006-2404
                                                                                                        im*&?M^\
                                                                                                       \\\W5J/I//
                                                                                                                                               101
                                                                                                                                                       '
                                                                                                                                                     NueVa Suite

                                                                                                                                               San Antonio, Texas
                                                                                                                                                                 '  217

                                                                                                                                                                                 78205

                                                                                                                                               By:    Laura CastiCCo,            Deputy

     TOP CLASS H O S P I T A L I T Y L L C                                                                         (                          C a s e Number: 2 0 1 9 - C I - 0 6 8 4 8
     VS                                                                                                OfficerS RetUm                          Court: 131st J u d i c i a l D i s t r i c t       Court
     AMGUARD INSURANCE COMPANY E T AL

      I received this CITATION on                                       at                    o'clock      M. and:( ) executed it by delivering a copy of the CITATION with attached ORIGINAL PETITION AND

     JURY     DEMAND       the   date   of   delivery        endorsed       on    it     to      the    defendant,                                                                ,   in    person    on   the

                 .                                      at                             o'clock           M.    at:                                               or    (   )    not    executed       because




     Fees:                   Badge/PPS #:                               Date c e r t i f i c a t i o n e x p i r e s :                                 ,

                                                                                                                                                                                           County, Texas

                                                                                                                                  By:

     OR: VERIFICATION OF RETURN ( I f not served by a peace o f f i c e r ) SWORN TO THIS




                                                                                                                                               NOTARY PUBLIC, STATE OF TEXAS


     OR: My name i s                                                                                           m   y date o f b i r t h i s                                    , and my address i s
                 .                                            .         ,                                              County.


     I declare under p e n a l t y o f p e r j u r y t h a t the foregoing i s t r u e and c o r r e c t . Executed i n                                               County, S t a t e o f Texas, on
     the          day o f                        , 28        .


                                                                                                                                 Declarant
                                                                                                                                                                RETURN TO COURT (DK602)
Copy from re:SearchTX
 FILED
 5/8/2019 7:35 AM Case 5:19-cv-00558-JKP-RBF   Document 1-1 Filed 05/24/19 Page 87 of 101
 Mary Angie Garcia
 Bexar County District Clerk
 Accepted By: Katelynn Gonzalez




Copy from re:SearchTX
                 Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 88 of 101




Copy from re:SearchTX
 FILED
4/29/2019 11:47 AM   Case 5:19-cv-00558-JKP-RBF Document 1-1 FiledBexar
                                                                   05/24/19      PageClerk
                                                                        County District 89 of 101
 Mary Angie Garcia
                                                                                                   Accepted By: Leticia Leija
      131st District Court of BEXAR County, Texas
       100 DOLOROSA ST, #202 SAN ANTONIO TX 78205

      CASE #: 2019CI06848
      TOP CLASS HOSPITALITY, L L C


      Plaintiff
      VS
      AMGUARD INSURANCE COMPANY AND DAVID NESBIT


      Defendant
                                                   AFFIDAVIT        OF S E R V I C E

      I , TRACY JONES, make s t a t e m e n t t o t h e f a c t ;
      T h a t I am a c o m p e t e n t p e r s o n more t h a n 18 y e a r s o f a g e o r o l d e r a n d n o t a p a r t y t o
      t h i s a c t i o n , n o r i n t e r e s t e d i n outcome o f t h e s u i t .      T h a t I r e c e i v e d t h e documents s t a t e d
      b e l o w o n 04/26/19 12:35 pm, i n s t r u c t i n g f o r same t o be d e l i v e r e d upon Amguard I n s u r a n c e
      Company B y D e l i v e r i n g To R e g i s t e r e d A g e n t C t C o r p o r a t i o n System.

      That I d e l i v e r e d t o         Amguard I n s u r a n c e Company B y D e l i v e r i n g To R e g i s t e r e d A g e n t
                                           Ct C o r p o r a t i o n System. B y D e l i v e r i n g t o M e l i s s a T o r r e s , I n t a k e
                                           Specialist

      the    following                     CITATION; P L A I N T I F F ' S ORIGINAL P E T I T I O N AND JURY DEMAND;
                                           EXHIBIT A

      at    this   address                 1999 B r y a n S t r e e t , S u i t e 900
                                           D a l l a s , D a l l a s C o u n t y , TX 7 5 2 0 1

      Manner o f D e l i v e r y           By PERSONALLY d e l i v e r i n g t h e d o c u m e n t ( s ) t o t h e p e r s o n
                                           above.

      D e l i v e r e d on                 F r i d a y APR 26, 2019 2:16 pm




      My name i s TRACY JONES, my d a t e o f b i r t h i s JUL 1 5 t h , 1969, a n d my a d d r e s s i s
      P r o f e s s i o n a l C i v i l P r o c e s s D a l l a s , I n c . , 2300 V a l l e y V i e w L n , S t e 612, I r v i n g TX
      75062, a n d U.S.A. I d e c l a r e u n d e r p e n a l t y o f p e r j u r y t h a t t h e f o r e g o i n g i s t r u e a n d
      correct.                                                                                                    .

      Executed i n                   ^>          County, S t a t e o f Texas, on t h e                    A^      +K
                                                                                                                        day o f
                                                                                            h
           tW;i                      20   11
                                                                        v~U.a(Lu <JfrtKi^
                                                             TRACY JONES               J /                              Declarant
                                                              2707                     ' VJ

                                                             Texas C e r t i f i c a t i o n s :    PSC-14958 E x p . 05/31/2020

                                                                                PCP I n v # :       D19400421
                                                                                SO   Inv#:          AXXXXXXXX
                                                                                Reference           : 2019-06848
                                                 + S e r v i c e Fee:       75 . 00
                                                   W i t n e s s Fee:          . 00
              AX02A19407089                        M i l e a g e Fee:          . 00
      tomcat                                                                      Raizner,          J e f f r e y L.
      eaffidavitsOpcpusa.net                                                                                       E - F I L E RETURN



Copy from re:SearchTX
                         Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 90 of 101
                                                                                                                                        PRIVATE PROCESS


                                                                         Case Number: 2019-CI-06848
                                                                                                                                                BTCEfrKMBM»l              2619CI86848          S00601
     TOP CLASS HOSPITALITY LLC
                                                                                                                                                                    IN THE DISTRICT COURT
     VS.
                                                                                                                                                                    131st JUDICIAL DISTRICT
     AMGUARD INSURANCE COMPANY ET AL                                                                                                                                 BEXAR COUNTY, TEXAS
     (Note.Attached Document May Contain A d d i t i o n a l            Litigants.)


                                                                                              CITATION
     "THE STATE OF TEXAS"

     Directed To:       AMGUARD INSURANCE COMPANY
                        BY SERVING: CT CORPORATION SYSTEM




     "You have been sued. You may employ an attorney. If you or your attorney do not file a written answer with the clerk who issued this
     citation by 10:00 a.m. on the Monday next following the expiration of twenty days after you were served this CITATION and ORIGINAL
     PETITION AND JURY DEMAN , a default judgment may be taken against you." Said ORIGINAL PETITION AND JURY DEMAN was filed
     on the 3rd day of April, 2019.




     ISSUED UNDER MY HAND AND SEAL OF SAID COURT ON THIS 8TH DAY OF APRIL A.D., 2019.


     ANDREW P SLANIA
                                                                                                                                         Mary Angie Garcia
     ATTORNEY FOR PLAINTIFF                                                                                                              Bexar County District Clerk
     2402 DUNLAVY ST                                                                                                                     101 W. Nueva, Suite 217
     HOUSTON, TX 77006-2404
                                                                                                                                         San Antonio, Texas 78205


                                                                                                                                         By:    Laura Castillo,            Deputy

     TOP CLASS H O S P I T A L I T Y L L C                                                                                               C a s e Number: 2 6 1 9 - C I - 0 6 8 4 8
     VS                                                                                    Officer's Return                              Court: 131st J u d i c i a l D i s t r i c t       Court
     AMGUARD INSURANCE COMPANY E T A L

     I received this CITATION on                                   at               o'clock       M. and:(    ) executed it by delivering a copy of the CITATION with attached ORIGINAL PETITION AND

     JURY    DEMAN       the    date   of   delivery    endorsed   on    it    to    the      defendant,                                                                        in    person    on   the

                                                       at                     o'clock          M.     at:                                                 or    (     )   not    executed       because




     Fees:                     Badge/PPS #:                        Date c e r t i f i c a t i o n e x p i r e s :

                                                                                                                                                                                     County, Texas

                                                                                                                        By:

     OR: VERIFICATION OF RETURN ( I f not served by a peace o f f i c e r ) SWORN TO THIS




                                                                                                                                         NOTARY PUBLIC, STATE OF TEXAS


     OR: My name i s                                                                                , my date o f b i r t h i s                                           , and my address i s
                                                                   ,                                         County.


     I declare under p e n a l t y o f p e r j u r y t h a t the foregoing i s t r u e and c o r r e c t . Executed i n                                        County, S t a t e o f Texas, on
     the          day of_                        , 26        .


                                                                                                                        Declarant
                                                                                                                                                          ORIGINAL (DKG92)
Copy from re:SearchTX
 FILED
 4/4/2019 10:47 AM Case           5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 91 of 101
 Mary Angie Garcia                                                                         ______________
                                                                                           2019-CI-06848
 Bexar County District Clerk
 Accepted By: Maria Abilez                                                                                        District Court : ______________
                                                                                                                                   131st Judicial District




                                                             Mary Angie Garcia                                                 2CIT/PPS M/O SAC3

                                                         Bexar County District Clerk
                                                                    Request for Process
   Style: _________________________________
          Top Class Hospitality, LLC        Vs. ___________________________________
                                                AmGuard Insurance Company and David Nesbit



  Request the following process: (Please check all that Apply)
     Citation   Notice    Temporary Restraining Order  Notice of Application for Protective Order
     Temporary Protective Order   Precept with hearing Precept without a hearing Writ of Attachment
     Writ of Habeas Corpus   Writ of Garnishment Writ of Sequestration Capias        Other:

  1.
  Name: AMGUARD INSURANCE COMPANY
  Registered Agent/By Serving: CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3136
  Address
  Service Type: (Check One) Private Process Sheriff     Commissioner of Insurance    SA Express News         Hart Beat                                 Courthouse Door
                 Certified Mail       Registered Mail         Out of County          Secretary of State           Constable Pct __
  2.                                                                                                              (Pct. 3 serves process countywide)

  Name: DAVID NESBIT
  Registered Agent/By Serving:
  Address 29616 No Le Hace Drive, Fair Oaks Ranch, Bexar County, Texas, 78015
  Service Type: (Check One) Private Process          Sheriff       Commissioner of Insurance               SA Express News             Hart Beat       Courthouse Door
                 Certified Mail       Registered Mail          Out of County        Secretary of State            Constable Pct __
  3.                                                                                                              (Pct. 3 serves process countywide)
  Name:
  Registered Agent/By Serving:
  Address
  Service Type: (Check One) Private Process                 Sheriff       Commissioner of Insurance       SA Express News              Hart Beat       CourthouseDoor
                 Certified Mail       Registered Mail         Out of County          Secretary of State           Constable Pct___
  4.                                                                                                                    (Pct. 3 serves process countywide)
  Name:
  Registered Agent/By Serving:
  Address
  Service Type: (Check One) Private Process                 Sheriff     Commissioner of Insurance         SA Express News              Hart Beat       Courthouse Door
                 Certified Mail       Registered Mail         Out of County          Secretary of State           Constable Pct ___
                                                                                                                 (Pct. 3 serves process countywide)

  Title of Document/Pleading to be Attached to Process: PLAINTIFF’S ORIGINAL PETITION & JURY DEMAND


  Name of Attorney/Pro se: ANDREW P. SLANIA                                          Bar Number: 24056338
  Address: 2402 Dunlavy Street, Houston, Texas 77006                                 Phone Number: 713-554-9099

                     Attorney for Plaintiff             A. SLANIA         Defendant                          Other

         ****IF SERVICE IS NOT PICKED UP WITHIN 14 BUSINESS DAYS, SERVICE WILL BE DESTROYED****



Copy from re:SearchTX
FILED
4/4/2019 10:47 AM Case           5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 92 of 101
Mary Angie Garcia                                                                         ______________
                                                                                          2019-CI-06848
Bexar County District Clerk
Accepted By: Maria Abilez                                                                                          District Court : ______________
                                                                                                                                    131st Judicial District




                                                             0DU\$QJLH*DUFLD                                                   2CIT/PPS M/O SAC3

                                                         Bexar County District Clerk
                                                                   Request for Process
  Style: _________________________________
         Top Class Hospitality, LLC        Vs. ___________________________________
                                               AmGuard Insurance Company and David Nesbit



 Request the following process: (Please check all that Apply)
    Citation   Notice    Temporary Restraining Order  Notice of Application for Protective Order
    Temporary Protective Order   Precept with hearing Precept without a hearing Writ of Attachment
    Writ of Habeas Corpus   Writ of Garnishment Writ of Sequestration Capias        Other:

 1.
 Name: AMGUARD INSURANCE COMPANY
 Registered Agent/By Serving: CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3136
 Address
 Service Type: (Check One) Private Process Sheriff   &RPPLVVLRQHURI,QVXUDQFH   6$([SUHVV1HZV      Hart Beat                                     Courthouse Door
                Certified Mail       Registered Mail2XWRI&RXQW\   Secretary of State     &RQVWDEOH3FWBB
 2.                                                                                                               3FWVHUYHVSURFHVVFRXQW\ZLGH 

 Name: DAVID NESBIT
 Registered Agent/By Serving:
 Address 29616 No Le Hace Drive, Fair Oaks Ranch, Bexar County, Texas, 78015
 Service Type: (Check One) Private Process Sheriff          &RPPLVVLRQHURI,QVXUDQFH             6$([SUHVV1HZV          Hart Beat       Courthouse Door
                Certified Mail      Registered Mail            Out of County        Secretary of State           &RQVWDEOH3FWBB
 3.                                                                                                             3FWVHUYHVSURFHVVFRXQW\ZLGH
 Name:
 Registered Agent/By Serving:
 Address
 Service Type: (Check One) Private Process           Sheriff       &RPPLVVLRQHURI,QVXUDQFH     6$([SUHVV1HZV         +art Beat             &ourthouseDoor
                Certified Mail       Registered Mail     Out of County     Secretary of State         &RQVWDEOH3FWBBB
 4.                                                                                                                    3FWVHUYHVSURFHVVFRXQW\ZLGH 
 Name:
 Registered Agent/By Serving:
 Address
 Service Type: (Check One) Private Process          Sheriff    &RPPLVVLRQHURI,QVXUDQFH    6$([SUHVV1HZV         Hart Beat            Courthouse Door
                Certified Mail      Registered Mail Out of County   Secretary of State          &RQVWDEOH3FWBBB
                                                                                                               3FWVHUYHVSURFHVVFRXQW\ZLGH 

 Title of Document/Pleading to be Attached to Process: PLAINTIFF’S ORIGINAL PETITION & JURY DEMAND


 Name of Attorney/Pro se: ANDREW P. SLANIA                                            Bar Number: 24056338
 Address: 2402 Dunlavy Street, Houston, Texas 77006                                   Phone Number: 713-554-9099

                    Attorney for Plaintiff             A. SLANIA             Defendant                       Other

        ****IF
            I SERVICE
                 V    IS NOT
                         NOT
                           T PICKED
                             PIICKE
                                  ED UP WI
                                        WITHIN
                                           THIN
                                            H 14 BUSINESS
                                                 BUSI
                                                   SINES
                                                       SS DAYS,
                                                             S SERVICE
                                                                  V    WILL BE DESTROYED****
Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 93 of 101
FILED
5/1/2019 11:31 AM Case 5:19-cv-00558-JKP-RBF   Document 1-1 Filed 05/24/19 Page 94 of 101
Mary Angie Garcia
Bexar County District Clerk
Accepted By: Michael Yanas
Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 95 of 101
FILED
5/17/2019 4:05 PM Case 5:19-cv-00558-JKP-RBF            Document 1-1 Filed 05/24/19 Page 96 of 101
Mary Angie Garcia
Bexar County District Clerk
Accepted By: Michael Yanas

                                              CAUSE NO. 2019-CI-06848

           TOP CLASS HOSPITALITY, LLC,                        §            IN THE DISTRICT COURT OF
                      Plaintiff,                              §
                                                              §
           v.                                                 §                 BEXAR COUNTY, TEXAS
                                                              §
           AMGUARD INSURANCE COMPANY and                      §
           DAVID NESBIT,                                      §
                     Defendants.                              §                131st JUDICIAL DISTRICT

                  AmGUARD INSURANCE COMPANY’S MOTION TO TRANSFER VENUE
                          AND, SUBJECT THERETO, ORIGINAL ANSWER

           To the Honorable Judge of the Court:

                   AmGUARD Insurance Company (“AmGUARD”), which Plaintiff named as a defendant

           in this lawsuit, files its Motion to Transfer Venue and, Subject Thereto, Original Answer in

           response to Plaintiff’s Original Petition.

                                         I.   MOTION TO TRANSFER VENUE

                   Venue in this case is not proper in Bexar County. This lawsuit arises from alleged

           damage to a Holiday Inn Express located in Comal County, Texas. See Pet. ¶¶ 7-25. Plaintiff

           alleges that AmGUARD wrongfully denied Plaintiff’s insurance claim arising from the alleged

           damage. Id. Notably, not a single one of the alleged events or omissions giving rise to

           Plaintiff’s purported claims occurred in Bexar County. See generally id. The only tie to Bexar

           County is the presence of Defendant David Nesbit, who allegedly resides in Bexar County, and

           who, as alleged by Plaintiff, played no role in the coverage decisions that form the basis of this

           lawsuit. Id. at ¶ 5, 15-22.

                   AmGUARD has accepted liability for Mr. Nesbit as allowed under Chapter 542A of the

           Texas Insurance Code, and it gave written notice of this to Plaintiff dated May 17, 2019. Thus,

           Plaintiff cannot sustain a claim against Mr. Nesbit and, under Chapter 542A, he is to be



           71540086v.6 0041174/00232
     Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 97 of 101



dismissed from this case. Accordingly, his residency cannot be considered for venue purposes.

And, Comal County is the most convenient and efficient venue for this lawsuit. For any or all of

these reasons, the Court should transfer the case to Comal County.

A.      Legal Standard for Motions to Transfer Venue

        When a plaintiff’s choice of venue is challenged by a motion to transfer, “the plaintiff has

the burden to present prima facie proof that venue is maintainable in the county of suit.”

Chiriboga v. State Farm Mut. Auto Ins. Co., 96 S.W.3d 673, 678 (Tex. App.—Austin 2003, no

pet.) (citing In re Masonite Corp., 997 S.W.2d 194, 197 (Tex. 1999)). If the plaintiff fails to meet

this burden, the trial court must transfer the lawsuit to a specified county of proper venue. See

Wilson v. Tex. Parks & Wildlife Dep’t, 886 S.W.2d 259, 260 (Tex. 1994). “In such a case, the

right to cho[o]se a proper venue passes to the defendant who must prove that venue is

maintainable in the county to which transfer is sought.” Id. at 260 n.1.

B.      Venue is not proper in Bexar County because Defendant David Nesbit, upon whom
        Plaintiff based venue, is not a proper party.

        Venue is improper if it is based on the residency of a defendant, such as Mr. Nesbit, that

cannot possibly be liable to the plaintiff. See, e.g., Acker v. Denton Publishing Co., 937 S.W.2d

111, 117 (Tex. App.—Ft. Worth 1996, no writ) (venue is improper when based on residency of a

party where there is “no genuine issue of material fact that would support a cause of action”

against that party); ACF Indus., Inc. v. Carter, 903 S.W.2d 423, 424 (Tex. App.—Texarkana

1995, writ dism’d by agr.) (plaintiff’s choice of venue is reversible error when based on a party

that “was not a proper defendant”).

        Mr. Nesbit is not a proper party to this lawsuit because AmGUARD has accepted liability

for Mr. Nesbit in accordance with Section 542A.006 of the Insurance Code. Under Chapter




                                                 2
71540086v.6 0041174/00232
         Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 98 of 101



542A, an insurer “may elect to accept whatever liability an agent1 might have to the claimant for

the agent's acts or omissions related to the claim.” TEX. INS. CODE § 542A.006(a). If the insurer

makes such an election after a related lawsuit has been filed, the court “shall dismiss the action

against the agent with prejudice.” Id. at § 542A.006(c). Because AmGUARD notified Plaintiff

in writing on May 17, 2019, that it was electing to accept liability for Mr. Nesbit, Plaintiff cannot

state a claim against Mr. Nesbit. Id. Consequently, Mr. Nesbit is not a proper defendant, and his

residence cannot be considered for venue purposes. See, e.g., Acker, 937 S.W.2d at 117.

           If and to the extent a cause of action exists against AmGUARD, venue is proper in

Comal County under Section 15.002 of the Texas Civil Practice and Remedies Code because, as

alleged by Plaintiff, it is the county in which all or a substantial part of the events or omissions

giving rise to Plaintiff’s claim occurred. See Pet. ¶¶ 7-25. Further, venue is proper in Comal

County because that is where the property at issue is located and the alleged loss occurred. See

Pet. ¶ 7; TEX. CIV. PRAC. & REM. CODE § 15.032; Chiriboga, 96 S.W.3d at 682 n.5.

C.         Comal County is the most convenient and efficient venue for this lawsuit.

           Under Section 15.002(b) of the Texas Civil Practice and Remedies Code, a court may

transfer a case between counties of proper venue in the interests of justice and for the

convenience of the parties and witnesses. Thus, even if venue were otherwise proper in the

county in which the suit was filed, a court may transfer the case when it finds that:

(1) maintenance of the action in the county of suit would work an injustice to the movant

considering the movant’s economic and personal hardship; (2) the balance of interests of all the




     1
     As alleged by Plaintiff, AmGUARD hired Mr. Nesbit to investigate Plaintiff’s insurance claim. See Pet. ¶ 16.
Therefore, Mr. Nesbit qualifies as AmGUARD’s “agent” for the purposes of Chapter 542A of the Texas Insurance
Code, and AmGUARD can accept liability for Mr. Nesbit’s actions. See TEX. INS. CODE § 542A.001(1) (defining
“agent” as an “employee, agent, representative, or adjuster who performs any act on behalf of an insurer”).

                                                       3
71540086v.6 0041174/00232
     Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 99 of 101



parties predominates in favor of the action being brought in the other county; and (3) the transfer

would not work an injustice to any other party. TEX. CIV. PRAC. & REM. CODE § 15.002(b).

        Here, all or a substantial part of the acts or omissions giving rise to Plaintiff’s claims

occurred in Comal County. See Pet. ¶¶ 7-25. The property at issue—the Holiday Inn Express—

is also located in Comal County. Id. at ¶ 7. As such, the balance of interests of the parties

predominates in favor of transferring this case to Comal County, and no injustice would come to

Plaintiff by trying this matter in Comal County. Therefore, transfer of this lawsuit to Comal

County would serve the convenience of the parties and witnesses and be consistent with the

interest of justice. See TEX. CIV. PRAC. & REM. CODE § 15.002(b).

        For all these reasons, and on any or all of these grounds, AmGUARD requests that the

Court transfer this lawsuit to Comal County, which is a proper venue under Sections

15.002(a)(1) and (b) and 15.032 of the Texas Civil Practice and Remedies Code.

                                 II.     ORIGINAL ANSWER

                                       GENERAL DENIAL

        1.      Under Texas Rule of Civil Procedure 92, AmGUARD generally denies each and

every allegation in the Original Petition and demands strict proof of each and every allegation.

AmGUARD reserves the right to supplement or amend this pleading before trial of this case.

                            AFFIRMATIVE AND OTHER DEFENSES

        2.      In addition to its general denial, AmGUARD asserts the following defenses

without conceding or waiving the issue of which party bears the burden of proof.

        3.      Plaintiff’s claims are barred in whole or in part because any loss incurred by

Plaintiff was the result of a risk or cause coming within an exception or exclusion to the general

liability under the applicable insurance contract.



                                                 4
71540086v.6 0041174/00232
    Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 100 of 101



        4.      Plaintiff’s claims are barred in whole or part by the doctrine of bona fide dispute.

        5.      Plaintiff’s claims are barred in whole or in part under Section 542A.006 of the

Texas Insurance Code.

        6.      Plaintiff’s claims are barred in whole or in part by the proportionate responsibility

provisions of Chapter 33 of the Texas Civil Practice and Remedies Code and applicable Texas

law.

        7.      Plaintiff’s claims are barred in whole or in part by the economic loss doctrine.

        8.      Plaintiff’s claims are barred in whole or in part by its failure to mitigate its

damages, if any.

        9.      Plaintiff’s claims for attorneys’ fees are barred in whole or in part under Section

542A.007 of the Texas Insurance Code, and by the excessive demand doctrine.

        10.     AmGUARD denies liability for punitive, exemplary, or treble damages. Further,

any claim for such damages is subject to the limitations and constraints of Due Process found in

the Fifth and Fourteenth Amendments to the United States Constitution, Article I, Section 19 of

the Texas Constitution, and Chapter 41 of the Texas Civil Practice and Remedies Code, without

limitation.

                                III.    REQUEST FOR RELIEF

        For these reasons, AmGUARD requests that the Court transfer the venue of this case to

Comal County, that Plaintiff take nothing by its claims, that the Court grant judgment in

AmGUARD’s favor, that AmGUARD recover its costs expended in connection with this lawsuit,

and that the Court grant AmGUARD such other and further relief, general or special, to which it

may be justly entitled.




                                                  5
71540086v.6 0041174/00232
    Case 5:19-cv-00558-JKP-RBF Document 1-1 Filed 05/24/19 Page 101 of 101



                                            Respectfully submitted,

                                            LOCKE LORD LLP


                                            By: _/s/ Kent Hofmann
                                                 Kent Hofmann
                                                 State Bar No. 24032424
                                                 khofmann@lockelord.com
                                                 Joel Thomason
                                                 State Bar No. 24086612
                                                 jthomason@lockelord.com
                                                 600 Congress Ave., Suite 2200
                                                 Austin, Texas 78701
                                                 (512) 305-4700 (telephone)
                                                 (512) 305-4800 (facsimile)

                                            ATTORNEYS FOR DEFENDANT
                                            AmGUARD INSURANCE COMPANY


                                    Certificate of Service

      I certify that a true and correct copy of this Original Answer was served on the following
on May 17, 2019, by e-service:

Jeffrey L. Raizner
Andrew P. Slania
Amy B. Hargis
Ben Wickert
Raizner Slania LLP
2402 Dunlavy Street
Houston, Texas 77006
Attorneys for Plaintiff



                                            /s/ Kent Hofmann
                                            Kent Hofmann




                                               6
71540086v.6 0041174/00232
